 

Execution Version

 

 

 

 

CREDIT AGREEMENT

 

dated as of October 19, 2020

 

among

 

QUEST RESOURCE HOLDING CORPORATION,

as Holdings

 

QUEST RESOURCE MANAGEMENT GROUP, LLC,

as a Borrower,

 

EACH OF ITS AFFILIATES PARTY HERETO,

as Borrowers,

 

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

 

MONROE CAPITAL MANAGEMENT ADVISORS, LLC,

as Administrative Agent and Lead Arranger

 

 

 

 







 

Table of Contents

 

Page

SECTION 1 DEFINITIONS. 1 1.1 Definitions 1 1.2 Certain Interpretive Provisions
34 1.3 Accounting and Other Terms 35 1.4 Treatment of LLC Division 35      
SECTION 2 COMMITMENTS OF THE LENDERS; BORROWING AND CONVERSION PROCEDURES. 36
2.1 Commitments 36   2.1.1 Term Loan Commitments 36   2.1.2 Incremental
Facilities 36 2.2 Loan Procedures 38   2.2.1 Various Types of Loans 39   2.2.2
Borrowing Procedures 39   2.2.3 [Reserved] 39 2.3 Commitments Several 39 2.4
Certain Conditions 40 2.5 Defaulting Lenders 40       SECTION 3 EVIDENCING OF
LOANS. 40 3.1 Notes 40 3.2 Recordkeeping 41       SECTION 4 INTEREST. 41 4.1
Interest Rates 41   4.1.1 Interest on Loans 41   4.1.2 Default Rate 41   4.1.3
Interest Payment Dates 41 4.2 Setting and Notice of LIBOR Rates 42 4.3
Computation of Interest 42       SECTION 5 FEES. 42 5.1 Unused Fee 42 5.2
Additional Fees 42 5.3 Applicable Premium and Exit Fee 42 5.4 Warrants. 42  
5.4.1 Warrant Original Issue Discount.  The Loan Parties, their Subsidiaries and
Administrative Agent acknowledge and agree that the Loans and the Warrants are
part of an “investment unit” within the meaning of Section 1273(c)(2) of the
Code.  The Loan Parties, their Subsidiaries and Administrative Agent agree that
for purposes of allocating a portion of the issue price of the investment unit
to the Warrants in accordance with Treasury Regulation Section 1.1273-2(h)(1),
the fair market value of the Closing Date Warrant is $765,678. The Loan Parties,
their Subsidiaries and Administrative Agent agree that any other Warrant issued
after the Closing Date to the Warrant Holder shall be valued using the same
methodology as the methodology used to value the Closing Date Warrant and such
valuation shall be mutually agreeable to the Holdings and the Warrant Holder.
The Loan Parties, their Subsidiaries and Administrative Agent agree to file all
tax returns consistently with this Section 5.4 and not take any position
inconsistent therewith. 42

 



i



 

Table of Contents

(continued)

 

Page

 

SECTION 6 REDUCTION OR TERMINATION OF COMMITMENTS; PREPAYMENTS; REPAYMENTS. 43
6.1 Reduction or Termination of Commitments 43   6.1.1 Voluntary Reduction or
Termination of the Term B Loan Commitments 43   6.1.2 All Reductions of
Commitments 43 6.2 Prepayments 43   6.2.1 Voluntary Prepayments 43   6.2.2
Mandatory Prepayments 43 6.3 Manner of Prepayments 45   6.3.1 All Prepayments 45
6.4 Repayments 45   6.4.1 [Reserved] 45   6.4.2 Term A Loans 45   6.4.3 Term B
Loans 45         SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES. 46
7.1 Making of Payments 46 7.2 Application of Certain Payments 46 7.3 Due Date
Extension 47 7.4 Setoff 47 7.5 Proration of Payments 47 7.6 Taxes 48      
SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS. 51 8.1 Increased
Costs 51 8.2 Basis for Determining Interest Rate Inadequate or Unfair 51 8.3
Changes in Law Rendering LIBOR Loans Unlawful 53 8.4 Right of Lenders to Fund
through Other Offices 53 8.5 Mitigation of Circumstances; Replacement of Lenders
53 8.6 Conclusiveness of Statements; Survival of Provisions 54

 



ii



 

Table of Contents

(continued)

 

Page

 

SECTION 9 REPRESENTATIONS AND WARRANTIES. 55 9.1 Organization 55 9.2
Authorization; No Conflict 55 9.3 Validity and Binding Nature 55 9.4 Financial
Condition 55 9.5 No Material Adverse Change 56 9.6 Litigation and Contingent
Liabilities 56 9.7 Ownership of Properties; Liens 56 9.8 Equity Ownership 56 9.9
Pension Plans. 56 9.10 Investment Company Act 57 9.11 Compliance with Laws 57
9.12 Regulation U 57 9.13 Taxes 57 9.14 Solvency, etc 58 9.15 Environmental
Matters 58 9.16 Insurance 59 9.17 Real Property 59 9.18 Information 59 9.19
Location of Bank Accounts 59 9.20 Burdensome Obligations 60 9.21 Intellectual
Property 60 9.22 Material Contracts 60 9.23 Employee and Labor Matters 60 9.24
No Bankruptcy Filing 61 9.25 Name; Jurisdiction of Organization; Organizational
ID Number; Chief Place of Business; Chief Executive Office; FEIN 61 9.26
Locations of Collateral 61 9.27 Security Interests 61 9.28 No Default 62 9.29
Hedging Agreements 62 9.30 OFAC 62 9.31 Patriot Act 62 9.32 Related Agreements
62 9.33 Holdings 63 9.34 Customers and Suppliers 63 9.35 ABL Loan Documents 64  
    SECTION 10 AFFIRMATIVE COVENANTS. 64 10.1 Reports, Certificates and Other
Information 64   10.1.1 Annual Report 64   10.1.2 Interim Reports 64   10.1.3
Compliance Certificates 65

 



iii



 

Table of Contents

(continued)

 

Page

 

  10.1.4 Reports to the SEC and to Shareholders 65   10.1.5 ABL Reports and
Notices 65   10.1.6 Notice of Default, Litigation, and ERISA Matters 65   10.1.7
Real Estate 66   10.1.8 Management Reports 66   10.1.9 Projections 66   10.1.10
Related Transaction Notices 67   10.1.11 Material Contract Notices 67   10.1.12
Information Systems 67   10.1.13 Key Performance Indicators 67   10.1.14 Other
Information 68 10.2 Books, Records, and Inspections 68 10.3 Maintenance of
Property; Insurance 68 10.4 Compliance with Laws; Payment of Taxes and
Liabilities 69 10.5 Maintenance of Existence, etc 70 10.6 Use of Proceeds 70
10.7 Employee Benefit Plans 70 10.8 Environmental Matters 71 10.9 Further
Assurances 71 10.10 Lender Meetings 72 10.11 Deposit Accounts 72 10.12 SBA PPP
Loans 72 10.13 Post-Closing Items 73       SECTION 11 NEGATIVE COVENANTS 73 11.1
Debt 73 11.2 Liens 76 11.3 Restricted Payments 77 11.4 Mergers, Consolidations,
Sales 78 11.5 Modification of Certain Documents; Organizational Form 79 11.6
Transactions with Affiliates 80 11.7 Inconsistent Agreements 80 11.8 Business
Activities 81 11.9 Investments 81 11.10 Restriction of Amendments to Certain
Documents 82 11.11 Fiscal Year 82 11.12 Financial Covenants 82   11.12.1 Fixed
Charge Coverage Ratio 82   11.12.2 Senior Net Leverage Ratio 82 11.13 Compliance
with Laws 83 11.14 Equity Interests of Subsidiaries 83 11.15 Tax Consolidation
83 11.16 Bill-and-Hold Sales, Etc 83

 



iv



 

Table of Contents

(continued)

 

Page

 

11.17 ABL Obligations 83 11.18 Optional Prepayments of ABL Term Loan. Not permit
any Loan Parties or any of their Subsidiaries to make any voluntary prepayment
of Term Loans (as defined in the ABL Loan Agreement) unless the following
conditions have been satisfied: (a) no Default or Event of Default has occurred
and is continuing or would immediately result therefrom (b) after giving effect
to any such voluntary prepayment, Excess Availability is not less than
$3,000,000 and (b) Borrower Representative has delivered a certificate to
Administrative Agent certifying the satisfaction of the foregoing conditions. 83
11.19 Fiscal Year End. Not change, or permit any Subsidiary of any Loan Party to
change, its fiscal year end. 83 11.20 OFAC. Not (i) Become a Person whose
property or interests in property are blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Party and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit or Support
Terrorism (66 Fed. Reg. 49079(2001)), (ii) engage in any dealings or
transactions prohibited by Section 2 of such executive order, or be otherwise
associated with any such Person in any manner violative of such Section 2, or
(iii) become a Person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order. 83       SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
84 12.1 Conditions to Effectiveness 84   12.1.1 Agreement, Notes, and other Loan
Documents 84   12.1.2 Authorization Documents 84   12.1.3 Consents, etc 84  
12.1.4 Letter of Direction 85   12.1.5 Collateral and Diligence Questionnaire 85
  12.1.6 Opinions of Counsel 85   12.1.7 Insurance 85   12.1.8 Related
Transaction 85   12.1.9 Payment of Fees 85   12.1.10 Debt to be Repaid 85  
12.1.11 Solvency Certificate 85   12.1.12 Search Results; Lien Terminations 86  
12.1.13 Filings, Registrations, and Recordings 86   12.1.14 Closing Certificate
86   12.1.15 Financial Statements 86   12.1.16 No Material Adverse Effect 86  
12.1.17 Minimum Consolidated EBITDA 86   12.1.18 Closing Leverage 87

 



v



 

Table of Contents

(continued)

 

Page

 

  12.1.19 Diligence 87   12.1.20 Subordination and Intercreditor Agreements 87  
12.1.21 Key Management 87   12.1.22 Know-Your-Customer and Anti-Money Laundering
87 12.2 Conditions Precedent to all Loans 87   12.2.1 Compliance with
Warranties, No Default, etc 87   12.2.2 Confirmatory Certificate 88 12.3
Conditions Precedent to each Term B Loan 88   12.3.1 Use of Proceeds 88   12.3.2
Financial Tests 88   12.3.3 Minimum Amount 88         SECTION 13 EVENTS OF
DEFAULT AND THEIR EFFECT. 88 13.1 Events of Default 88   13.1.1 Non-Payment of
the Loans, etc 88   13.1.2 Non-Payment of Other Debt 88   13.1.3 Other Material
Obligations 89   13.1.4 Bankruptcy, Insolvency, etc 89   13.1.5 Non-Compliance
with Loan Documents 89   13.1.6 Representations; Warranties 89   13.1.7 Pension
Plans 89   13.1.8 Judgments 90   13.1.9 Invalidity of Loan Documents, etc 90  
13.1.10 Change of Control 90   13.1.11 Uninsured Losses 90   13.1.12 Business
Disruption; Condemnation 90   13.1.13 Repudiation of or Default under Guaranty
and Collateral Agreement 90   13.1.14 Criminal Forfeiture 91   13.1.15
Intercreditor and Subordination Agreements 91   13.1.16 Material Adverse Effect
91 13.2 Effect of Event of Default 91 13.3 Credit Bidding 91 13.4 Curative
Equity 92       SECTION 14 AGENCY. 93 14.1 Appointment and Authorization 93 14.2
[Reserved] 93 14.3 Delegation of Duties 93 14.4 Exculpation 94 14.5 Reliance 94
14.6 Notice of Default 95 14.7 Credit Decision 95 14.8 Indemnification 95

 



vi



 

Table of Contents

(continued)

 

Page

 

14.9 Administrative Agent in Individual Capacities 96 14.10 Successor
Administrative Agent 96 14.11 Collateral Matters 96 14.12 Restriction on Actions
by Lenders 97 14.13 Administrative Agent May File Proofs of Claim 97 14.14 Other
Agents; Arrangers and Managers 98 14.15 Protective Advances 98       SECTION 15
GENERAL. 99 15.1 Waiver; Amendments 99 15.2 Confirmations 100 15.3 Notices. 101
  15.3.1 Generally 101   15.3.2 Electronic Communications 101 15.4 Computations
101 15.5 Costs, Expenses and Taxes 102 15.6 Assignments; Participations. 102  
15.6.1 Assignments. 102   15.6.2 Participations 103 15.7 Register 104 15.8
GOVERNING LAW 104 15.9 Confidentiality 105 15.10 Severability 105 15.11 Nature
of Remedies 106 15.12 Entire Agreement 106 15.13 Counterparts 106 15.14
Successors and Assigns 106 15.15 Captions 106 15.16 Customer Identification—USA
Patriot Act Notice 106 15.17 INDEMNIFICATION BY LOAN PARTIES 106 15.18
Non-Liability of Lenders 107 15.19 FORUM SELECTION AND CONSENT TO JURISDICTION
108 15.20 WAIVER OF JURY TRIAL 108 15.21 Acknowledgement and Consent to Bail-In
of Affected Financial Institutions 108 15.22 Acknowledgement Regarding any
Supported QFCs 109 15.23 Certain ERISA Matters 109 15.24 ABL Intercreditor
Agreement. Notwithstanding anything to the contrary in this Agreement or in any
other Loan Document, (a) the Liens granted to the Administrative Agent in favor
of the Lenders pursuant to this Agreement and the other Loan Documents and the
exercise of any right related to any Collateral shall be subject, in each case,
to the terms of the ABL Intercreditor Agreement, and (b) in the event of any
conflict between the terms and provisions of this Agreement or any other Loan
Document, on the one hand, and the terms and provisions of the ABL Intercreditor
Agreement, on the other hand, the terms and provisions of the ABL Intercreditor
Agreement shall continue. 110

 



vii



 

Table of Contents

(continued)

 

Page

        SECTION 16 JOINT AND SEVERAL LIABILITY 111 16.1 Applicability of Terms
111 16.2 Joint and Several Liability 111 16.3 Benefits and Best Interests 111
16.4 Accommodations 111 16.5 Maximum Amount 111 16.6 Joint Liability Payments
112 16.7 Financial Condition 112 16.8 Administrative Agent Authorizations 112
16.9 Unconditional Obligations 113 16.10 Notices 113 16.11 No Impairment of
Obligations or Limitation of Liability 113 16.12 Rights of Contribution and
Indemnification 114 16.13 Subrogation 114       SECTION 17 APPOINTMENT OF
BORROWER REPRESENTATIVE. 114 17.1 Appointment 114 17.2 Additional Appointments
114 17.3 Reliance 114 17.4 Termination or Change of Borrower Representative 115

 



viii



 

ANNEXES

 

Annex A Lenders and Pro Rata Shares Annex B Addresses for Notices

 

SCHEDULES

 

Schedule 1.1 EBITDA schedule 1.2 Ineligible Lenders Schedule 9.6 Litigation and
Contingent Liabilities Schedule 9.8 Equity Ownership Schedule 9.16 Insurance
Schedule 9.17 Real Property Schedule 9.19 Deposit and Securities Accounts
Schedule 9.21 Intellectual Property Schedule 9.22 Material Contracts Schedule
9.25 Loan Party Information Schedule 9.26 Locations of Collateral Schedule 11.1
Existing Debt Schedule 11.2 Existing Liens Schedule 11.9 Investments
Schedule 12.1 Debt to be Repaid

 

EXHIBITS

 

Exhibit A Form of Note (Section 3.1) Exhibit B Form of Compliance Certificate
(Section 10.1.3) Exhibit C Form of Assignment Agreement (Section 15.6.1) Exhibit
D Form of Notice of Borrowing (Section 2.2.2)

 



ix



 

Credit Agreement

 

This Credit Agreement dated as of October 19, 2020 (this “Agreement”) is entered
into among QUEST RESOURCE HOLDING CORPORATION, a Nevada corporation
(“Holdings”); QUEST RESOURCE MANAGEMENT GROUP, LLC, a Delaware limited liability
company (the “Company”); each of the Affiliates of the Company that are or may
from time to time become parties hereto (together with the Company, the
“Borrowers”); the financial institutions that are or may from time to time
become parties hereto (together with their respective successors and assigns,
the “Lenders”); and Monroe Capital Management Advisors, LLC, a Delaware limited
liability company (“Monroe Capital”), as administrative agent for the Lenders.

 

The Company is a Wholly-Owned Subsidiary of Holdings. The Company will acquire
substantially all of the assets of Green Remedies Waste and Recycling, Inc., a
North Carolina corporation (“Green Remedies”), pursuant to the Closing Date
Acquisition Agreement (that acquisition, the “Related Transaction”) and
contribute such assets to the Company and its Subsidiaries.

 

The Company has requested that the Lenders make Loans to provide the funds
required to finance a portion of the Related Transaction, to repay the Debt to
be Repaid, and to provide for the ongoing general corporate purposes and working
capital needs of Borrowers as further provided in this Agreement, up to an
aggregate principal amount of $24,000,000 in the form of (a) Term A Loans to
Borrowers on the Closing Date in an aggregate principal amount not to exceed
$11,500,000 and (c) Term B Loans to Borrowers during the Term B Loan
Availability Period in an aggregate principal amount not to exceed $12,500,000,
and the Lenders are willing to do so on the terms and conditions set forth in
this Agreement.

 

To secure the Loans and other Obligations, Borrowers and the other Loan Parties
are granting to Administrative Agent, for the benefit of Administrative Agent
and Lenders, a security interest in and lien upon substantially all of
Borrowers’ and the other Loan Parties’ real and personal property.

 

In consideration of the mutual agreements contained in this Agreement, the
parties hereby agree as follows:

 

Section 1DEFINITIONS.

 

1.1              Definitions. When used in this Agreement the following terms
have the following meanings:

 

“ABL Agent” means BBVA USA, or in the case of any replacement or refinancing of
the ABL Loan Agreement permitted under the ABL Intercreditor Agreement, the
person identified as the “ABL Agent” or comparable term pursuant to the such
replacement or refinancing documentation.

 

“ABL Intercreditor Agreement” means that certain Intercreditor Agreement, dated
as of the Closing Date, by and among the ABL Agent and the Administrative Agent,
as amended, modified, supplemented, restated, refinanced, refunded or replaced
in whole or in part from time to time in accordance with the terms therein.

 







 

“ABL Lenders” means the lender or group of lenders party to the ABL Loan
Documents.

 

“ABL Loan Agreement” means that certain Loan, Security and Guaranty Agreement,
dated August 5, 2020 (as amended by that certain Joinder and First Amendment to
Loan, Security and Guaranty Agreement (the “ABL Loan Agreement Amendment”) and
as further amended, restated, supplemented or modified as permitted by the ABL
Intercreditor Agreement) by and among the Company and Landfill Diversion
Innovations, L.L.C., as borrowers, and BBVA USA, as a lender and as
administrative agent and collateral agent for any other lenders party thereto
from time to time.

 

“ABL Loan Agreement Amendment” is defined in the definition of ABL Loan
Agreement, as amended, restated, supplemented or modified as permitted by the
ABL Intercreditor Agreement.

 

“ABL Loan Documents” means the “Loan Documents” as defined in the ABL Loan
Agreement or any comparable term.

 

“ABL Obligations” means the “Obligations” as defined in the ABL Loan Agreement
or any comparable term, not to exceed the amount of any Debt permitted pursuant
to Section 11.1(k).

 

“ABL Priority Collateral” is defined in the ABL Intercreditor Agreement.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Equity Interests of any Person, or otherwise causing any Person to become
a Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is already a Subsidiary).

 

“Administrative Agent” means Monroe Capital in its capacity as administrative
agent for the Lenders under this Agreement and any successor thereto in that
capacity.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affected Loan” is defined in Section 8.3.

 

“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with that
Person, (b) any officer or director of that Person and (c) with respect to any
Lender, any entity administered or managed by that Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person will be deemed to be
“controlled by” any other Person if that other Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of that
Person whether by contract or otherwise. Unless expressly stated otherwise in
this Agreement, none of the following Persons will be deemed an Affiliate of any
Loan Party: (i) Administrative Agent; (ii) any Lender or (iii) the Warrant
Holder or any of its affiliates.

 



2



 

“Affiliated Funds” means, with respect to any Person, a fund that is an
Affiliate of that Person, that invests in portfolio companies and that is
managed by that Person or by the same management company that manages that
Person.

 

“Agent Fee Letter” means the fee letter dated as of the date of this Agreement
between Borrowers and Administrative Agent.

 

“Agreement” is defined in the introductory clause of this Agreement.

 

“Allocable Amount” is defined in Section 16.6.

 

“Applicable Margin” means, as of any date of determination, the applicable rate
per annum set forth in the following table that corresponds to the Senior Debt
to EBITDA Ratio calculation as set forth in the most recent Compliance
Certificate delivered to Administrative Agent pursuant to Section 10.1.3. For
the period from the Closing Date through the date that Administrative Agent
receives the Compliance Certificate for the Computation Period ending December
31, 2020, the Applicable Margin will be the rate per annum in the row styled
“Level II”. In addition, at any time that an Event of Default has occurred and
is continuing, the Applicable Margin will be the rate per annum in the row
styled “Level V”:

 

Level Senior Debt to EBITDA Ratio

Applicable Margin

for LIBOR Loans

Applicable Margin

for Base Rate Loans

I < 2.00x 7.50% 5.50% II ≥ 2.00x and < 2.50x 8.50% 6.50% III ≥ 2.50x and < 3.00x
9.00% 7.00% IV ≥ 3.00x and < 3.50x 9.50% 7.50% V ≥ 3.50x 10.50% 8.50%        

Except as otherwise set forth in this definition, the Applicable Margin will be
based upon the most recent Compliance Certificate. Except as otherwise set forth
in this definition, the Applicable Margin will be re-determined quarterly on the
first day of the month following the date of delivery to Administrative Agent of
the applicable Compliance Certificate pursuant to Section 10.1.3. If Borrowers
fail to furnish or cause Borrower Representative to furnish any Compliance
Certificate when that Compliance Certificate is due, then the Applicable Margin
will be the rate per annum in the row styled “Level V” as of the first day of
the month following the date on which that Compliance Certificate was required
to be delivered until the date on which that Compliance Certificate is
delivered, on which date (but not retroactively), without constituting a waiver
of any Default or Event of Default occasioned by the failure to timely deliver
that Compliance Certificate, the Applicable Margin will be set at the rate per
annum based upon the calculations disclosed by that Compliance Certificate. If
any information contained in any Compliance Certificate delivered pursuant to
Section 10.1.3 is shown to be inaccurate, and that inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
than the Applicable Margin actually applied for that period, then (i) Borrowers
shall promptly deliver or cause to be delivered to Administrative Agent and each
Lender a correct Compliance Certificate for that period; (ii) the Applicable
Margin will be determined as if the correct Applicable Margin (as set forth in
the table above) were applicable for that period (irrespective of whether a
correct Compliance Certificate is delivered); and (iii) Borrowers shall promptly
(but in any event within two Business Days after delivery of that corrected
Compliance Certificate or after demand by Administrative Agent) deliver to
Administrative Agent full payment in respect of the accrued additional interest
as a result of the increased Applicable Margin for that period, which payment
Administrative Agent shall promptly apply to the affected Obligations.

 



3



 

“Applicable Premium” is defined in the Agent Fee Letter.

 

“Approved Fund” means (a) any Person (other than a natural person) engaged in
making, purchasing, holding, or investing in commercial loans and similar
extensions of credit and that is advised, administered, or managed by a Lender,
an Affiliate of a Lender (or an entity or an Affiliate of an entity that
administers, advises or manages a Lender); (b) with respect to any Lender that
is an investment fund, any other investment fund that invests in loans and that
is advised, administered or managed by the same investment advisor as that
Lender or by an Affiliate of that investment advisor; and (c) any third party
that provides “warehouse financing” to a Person described in clause (a) or (b)
(and any Person described in clause (a) or (b) will also be deemed an Approved
Fund with respect to any such third party providing warehouse financing).

 

“Asset Disposition” means the sale, sale leaseback, lease, assignment,
disposition, division, or other transfer for value by any Loan Party to any
Person of any asset of that Loan Party (including, the loss, destruction or
damage of any thereof or any actual or threatened (in writing to any Loan Party)
condemnation, confiscation, requisition, seizure or taking thereof) other than
as permitted by clauses (iii), (iv), (v), (vi), (vii) and (viii) of Section
11.4.

 

“Assignee” is defined in Section 15.6.1.

 

“Assignment Agreement” is defined in Section 15.6.1.

 

“Attorney Costs” means, with respect to any Person, all reasonable out-of-pocket
invoiced fees and charges of any counsel to that Person and all court costs and
similar legal expenses.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 



4



 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§ 101 et seq.), as amended and in effect from time to time and the regulations
issued from time to time thereunder.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) the sum of one-half of one percent (0.50%) per annum and the
Federal Funds Rate, (c) the sum of (x) LIBOR calculated for each such day
determined two (2) Business Days prior to such day (but for the avoidance of
doubt, not less than one and one-quarter percent (1.25%) per annum), plus (y)
the excess of the Applicable Margin for LIBOR Rate Loans over the Applicable
Margin for Base Rate Loans, in each instance, as of such day and (d) three and
one-quarter percent (3.25%) per annum. Any change in the Base Rate due to a
change in any of the foregoing shall be effective on the effective date of such
change in the “bank prime loan” rate, the Federal Funds Rate or LIBOR for an
interest period of one (1) month.

 

“Base Rate Loan” means any Loan which bears interest at or by reference to the
Base Rate.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Borrower” is defined in the introductory clause of this Agreement.

 

“Borrower Representative” means the Company or any other Person appointed as
“Borrower Representative” under and in accordance with Section 17.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York and, in the case of a Business Day that relates to a LIBOR
Loan, on which dealings are carried on in the London interbank eurodollar
market.

 

“Capital Expenditures” means all expenditures that, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company and its Subsidiaries, including expenditures in respect of
Capital Leases, but excluding any such expenditures made in connection with the
replacement, substitution, or restoration of assets to the extent financed
(i) from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored, (ii) with awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (iii) with assets traded or exchanged for that
replacement, substitution, or restoration of assets, or (iv) with Net Cash
Proceeds from a sale, lease, assignment, disposition, or other transfer for
value of the type specifically described in clause (a) of the definition of
“Asset Disposition.”

 

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by that
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of that Person and specifically excludes the effects of Accounting
Standards Update 2016-02, Leases (Topic 842).

 



5



 

“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act, or the
CARES Act and applicable rules and regulations, as amended from time to time.

 

“CARES Forgivable Uses” means uses of proceeds of SBA PPP Loans that are
eligible for forgiveness under Section 1106 of the CARES Act.

 

“CARES Payroll Costs” means “payroll costs” as defined in 15 U.S.C.
636(a)(36)(A)(viii) (as added to the Small Business Act by Section 1102 of the
CARES Act).

 

“Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after that time, issued or guaranteed by the
United States Government or any agency thereof; (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc.; (c) any certificate of deposit,
time deposit, or banker’s acceptance, maturing not more than one year after that
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000); (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time that repurchase agreement is
entered into of not less than 100% of the repurchase obligation of that Lender
(or other commercial banking institution) thereunder; (e) money market accounts
or mutual funds which invest exclusively in assets satisfying the foregoing
requirements; and (f) other short-term liquid investments approved in writing by
Administrative Agent.

 

“Change in Law” means the adoption or phase-in of, or any change in, in each
case after the date of this Agreement, any applicable law, rule, or regulation,
or any change in the interpretation or administration of any applicable law,
rule, or regulation by any governmental authority, central bank, or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender with any request or directive (whether or not having the force of
law) of any such authority, central bank, or comparable agency. For purposes of
this Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, or directives thereunder or issued in
connection therewith, and all requests, rules, guidelines, or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, will, in each case,
be deemed to have been adopted and gone into effect after the date of this
Agreement.

 

“Change of Control” means the occurrence of any of the following events: (a) 
any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) (other than the Warrant Holders or any of its affiliates) (i)
shall, directly or indirectly, have acquired beneficial ownership or control of
(x) 35% or more on a fully diluted basis of (1) the voting interests in the
Equity Interests in Holdings and/or (2) the economic interests in the Equity
Interests in Holdings, or (ii) shall, directly or indirectly, have obtained the
power (whether or not exercised) to elect a majority of the members of the board
of directors (or similar governing body) of Holdings (b) except to the extent a
merger or consolidation transaction is expressly permitted by Section 11.4 or a
liquidation or dissolution of a domestic Wholly-Owned Subsidiary of a Borrower
is expressly permitted by Section 11.4, Holdings ceases to, directly or
indirectly, own and control 100% of each class of the outstanding Equity
Interests of each Subsidiary of Holdings; (c) a "Change of Control" or
comparable term as that term is defined in the ABL Loan Agreement occurs; (d) a
change in the majority of the directors of Holdings during any 24 month period,
unless approved by the majority of directors serving at the beginning of such
period; (e) the sale or transfer of all or substantially all assets of any
Borrower (other than as a result of a transaction permitted by Section 11.4);
(f) Daniel Friedberg is no longer the chairman of the board of directors (or
similar governing body) of Holdings performing the same or similar role that he
is performing on the Closing Date; provided, that, to the extent Daniel
Friedberg dies or becomes incapacitated and is no longer able serve in such
capacity, the Borrowers shall have ninety (90) days to select a replacement
reasonably satisfactory to the Administrative Agent; (g) Daniel Friedberg sells
or otherwise transfers, directly or indirectly, any Equity Interests in Holdings
(other than any transfer into an investment vehicle that is 100% owned and
controlled Daniel Friedberg solely for estate planning purposes) to the extent
that immediately after giving effect to such sale or transfer Daniel Friedberg
would own and control, directly or indirectly, less than $2,000,000 of Equity
Interests of Holdings (measured at the fair market value at the time of such
sale or transfer); provided, however, that this clause (g) shall no longer apply
upon the transfer or assignment of more than 50% of (1) the Term A Loans funded
on the Closing Date and (2) the Term B Loan Commitment as of the Closing Date
(or, if the Term B Loan Commitment is terminated or no longer available after
the Closing Date, the outstanding principal amount of the Term B Loan), in each
case, to Persons that were not Lenders on the Closing Date (other than transfers
to any of Monroe Capital’s Affiliates and investment vehicles); or (h) any
Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) (other than the Warrant Holders or any of its affiliates) other
than Daniel Friedberg has the power, directly or indirectly, to appoint more
than one (1) director to the board of directors of Holdings.

 



6



 

“Closing Date” is defined in Section 12.1.

 

“Closing Date Acquisition” means that acquisition by Holdings or its
Subsidiaries of assets of Green Remedies pursuant to the Closing Date
Acquisition Agreement.

 

“Closing Date Acquisition Agreement” means that certain Asset Purchase
Agreement, dated as of October 19, 2020 (as amended, restated, supplemented or
otherwise modified as permitted hereunder), by and among the Company, Holdings,
Green Remedies and Alan Allred.

 

“Closing Date Seller Note” that certain Unsecured Subordinated Promissory Note
executed by Holdings in favor of Green Remedies.

 

“Closing Date Seller Note Subordination Agreement” means that certain
Subordination Agreement, dated as of the Closing Date, between Green Remedies,
the ABL Agent and the Administrative Agent and acknowledged by Holdings.

 



7



 

“Closing Date Transactions” means the execution, delivery and performance by
Borrowers and the other Loan Parties of this Agreement, the ABL Loan Agreement
Amendment, the Closing Date Acquisition Agreement and all other documents and
agreements executed in connection with the execution of the foregoing, and all
other transactions related to any of the foregoing and contemplated to have
occurred on or as of the Closing Date, including the Closing Date Acquisition
and the payment of premiums, fees and expenses in connection with the foregoing

 

“Closing Date Warrant” is defined in the definition of Warrants.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means “Collateral” (as defined in the Guaranty and Collateral
Agreement) and any and all other property now or hereafter securing Obligations.

 

“Collateral Access Agreement” means an agreement in form and substance
reasonably satisfactory to Administrative Agent pursuant to which a mortgagee or
lessor of real property on which collateral or books or records are stored or
otherwise located, or a warehouseman, processor, or other bailee of inventory or
other property owned by any Loan Party, acknowledges the Liens of Administrative
Agent, waives or subordinates any Liens held by that Person on that property,
and, in the case of any such agreement with a mortgagee or lessor, permits
Administrative Agent reasonable access to and use of the applicable real
property following the occurrence and during the continuance of an Event of
Default to assemble, complete, and sell any Collateral stored or otherwise
located on that real property.

 

“Collateral and Diligence Questionnaire” means a collateral and diligence
questionnaire executed and delivered to Administrative Agent by a Loan Party.

 

“Collateral Documents” means, collectively, the Guaranty and Collateral
Agreement, each Mortgage, each Mortgage-Related Document, each Collateral Access
Agreement, each Control Agreement, each Intellectual Property Security
Agreement, and any other agreement or instrument pursuant to which any Borrower,
any Subsidiary or any other Person grants or purports to grant collateral to
Administrative Agent for the benefit of Administrative Agent and the Lenders or
otherwise relates to any such collateral.

 

“Commitment” means, as to any Lender, that Lender’s commitment to make Loans
under this Agreement. The initial amount of each Lender’s Commitment is set
forth on Annex A.

 

“Company” is defined in the recitals of this Agreement.

 

“Competitor” means any Person that is a bona fide direct operating company
competitor or vendor of, and in the same industry (or an industry offering a
substitute product or service) and market as, the Borrowers and its
Subsidiaries.

 

“Compliance Certificate” means a Compliance Certificate in substantially the
form of Exhibit B.

 



8



 

“Computation Period” means each period of 4 consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

 

“Consolidated EBITDA” means, for any period, the sum of (a) EBITDA for such
period, plus, (b) to the extent a Permitted Acquisition or permitted Asset
Disposition has been consummated during such period (each, a “Subject
Transaction”), Consolidated EBITDA shall be calculated with respect to such
period on a pro forma basis (which pro forma adjustments shall be certified by a
Chief Financial Officer of the Company and may only be included in determining
such compliance to the extent approved by Administrative Agent in its reasonable
discretion) using the historical financial statements of any business so
acquired or to be acquired or sold or to be sold and the consolidated financial
statements of Holdings and its Subsidiaries, which shall be reformulated as if
such Subject Transaction, and any Debt incurred or repaid in connection
therewith, had been consummated or incurred or repaid at the beginning of such
period (and assuming that such Debt bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the weighted
average of the interest rates applicable to outstanding Loans incurred during
such period); provided, that, notwithstanding anything to the contrary in this
Agreement, any adjustments specified in this clause (b) shall be subject to the
approval of Administrative Agent in its reasonable discretion for all purposes
of this Agreement or shall be supported by a quality of earnings report from a
reputable third party reasonably acceptable to the Administrative Agent (the
foregoing calculation of Consolidated EBITDA in this clause (b), “Pro Forma
EBITDA”); provided, that, in no event shall the aggregate amount of addbacks and
adjustments set forth in clauses (a)(xv), (a)(xvi), (a)(xix) and (a)(xx) of the
definition of EBITDA when combined with adjustments taken in calculating Pro
Forma EBITDA exceed twenty percent (20%) of Consolidated EBITDA in any period
(calculated after giving effect to any such addbacks and adjustments).

 

“Consolidated Net Income” means, with respect to Holdings and its Subsidiaries
for any period, in each case as determined in accordance with GAAP, the
consolidated net income (or loss) of Holdings and its Subsidiaries for that
period, excluding (a) any gains from Asset Dispositions; (b) any extraordinary
gains; (c) the income (or loss) of any Loan Party during that period in which
any other Person has a joint interest, except to the extent of the amount of
cash dividends or other distributions actually paid in cash to that Loan Party
during that period; (d) the income (or loss) of any Person during that period
and accrued prior to the date it becomes a Subsidiary of Holdings or is merged
into or consolidated with a Loan Party or that Person’s assets are acquired by a
Loan Party; (e) the income of any Loan Party to the extent that the declaration
or payment of dividends or similar distributions by that Loan Party of that
income is not at the time permitted by operation of the terms of its
organizational documents, its governing documents, or any agreement, instrument,
judgment, decree, order, statute, rule; or governmental regulation applicable to
that Loan Party; and (f) any gains from discontinued operations.

 

“Contingent Liability” means, with respect to any Person, each obligation and
liability of that Person and all such obligations and liabilities of that Person
incurred pursuant to any agreement, undertaking or arrangement by which that
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Equity Interests of any other Person; (c) undertakes or agrees (whether
contingently or otherwise): (i) to purchase, repurchase, or otherwise acquire
any indebtedness, obligation or liability of any other Person or any property or
assets constituting security therefor, (ii) to advance or provide funds for the
payment or discharge of any indebtedness, obligation or liability of any other
Person (whether in the form of loans, advances, stock purchases, capital
contributions, or otherwise), or to maintain solvency, assets, level of income,
working capital, or other financial condition of any other Person, or (iii) to
make payment to any other Person other than for value received; (d) agrees to
lease property or to purchase securities, property, or services from any other
Person with the purpose or intent of assuring the owner of that indebtedness or
obligation of the ability of that other Person to make payment of the
indebtedness or obligation; (e) to induce the issuance of, or in connection with
the issuance of, any letter of credit for the benefit of any other Person; or
(f) undertakes or agrees otherwise to assure a creditor against loss. The amount
of any Contingent Liability will (subject to any limitation set forth in this
Agreement) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

 



9



 

“Control Agreement” means each deposit account control agreement or securities
account control agreement, as applicable, entered into by a Loan Party, each
depository institution or securities intermediary party thereto and
Administrative Agent in form and substance reasonably satisfactory to
Administrative Agent.

 

“Controlled Group” means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with any Borrower or any Subsidiary of a Borrower, are
treated as a single employer under Section 414 of the Code or Section 4001 of
ERISA.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning assigned to such term in Section 15.22.

 

“Credit Facilities” means the credit facilities provided under this Agreement
and the other Loan Documents.

 

“Curative Equity” means the making of capital contributions to Holdings or the
issuance of common Equity Interests by Holdings (other than Disqualified Equity
Interests), in each case that are concurrently contributed to one or more
Borrowers, for the purposes of, and in accordance with, Section 13.4.

 



10



 

“Debt” of any Person means, without duplication, (a) all indebtedness of that
Person for borrowed money; (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments; (c) all obligations of that Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of that Person in accordance with GAAP; (d) all obligations of that Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business); (e) all indebtedness
secured by a Lien on the property of that Person, whether or not that
indebtedness has been assumed by that Person, but if that Person has not assumed
or otherwise become liable for that indebtedness, then that indebtedness will be
measured at the fair market value of the property securing that indebtedness at
the time of determination; (f) all obligations, contingent or otherwise, with
respect to the face amount of all letters of credit (whether or not drawn),
bankers’ acceptances, and similar obligations issued for the account of that
Person; (g) all Hedging Obligations of that Person; (h) all Contingent
Liabilities of that Person; (i) all Debt of any partnership of which that Person
is a general partner; (j) all earn-outs and similar obligations; (k) all
monetary obligations under any receivables factoring, receivable sale, or
similar transactions and all monetary obligations under any synthetic lease, tax
ownership/operating lease, off-balance sheet financing, or similar financing;
and (l) any Disqualified Equity Interests of that Person or other equity
instrument of that Person, whether or not mandatorily redeemable, that under
GAAP is characterized as debt, whether pursuant to financial accounting
standards board issuance No. 150 or otherwise.

 

“Debt to be Repaid” means the Debt listed on Schedule 12.1.

 

“Default” means any event that, if it continues uncured, will, with lapse of
applicable cure or grace periods or notice or both, constitute an Event of
Default.

 

“Default Right” has the meaning assigned to that term in, and interpreted in
accordance with, 12 C.F.R. § § 252.81, 47.2 or 382.1 as applicable.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it under this Agreement within one Business
Day of the date required to be funded by it under this Agreement; (b) has
otherwise failed to pay over to Administrative Agent or any other Lender any
other amount required to be paid by it under this Agreement within one Business
Day of the date when due, unless the subject of a good faith dispute; (c) has,
or has a parent company that has, (i) been deemed insolvent or become the
subject of an Insolvency Proceeding, or (ii) become the subject of a Bail-In
Action; (d) has notified any Borrower, Administrative Agent, or any Lender that
it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit; or (e) has failed to confirm
within three Business Days of a request by Administrative Agent that it will
comply with the terms of this Agreement relating to its obligations to fund
Loans.

 

“Disqualified Equity Interest” means any Equity Interest (other than the
Warrants) that, by its terms (or by the terms of any security or other Equity
Interest into which it is convertible or for which it is exchangeable), or upon
the happening of any event or condition, in each case before the date that is
180 days after the later of the Termination Date or the Revolving Credit
Maturity Date (as defined in the ABL Credit Agreement), (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking-fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event are subject to
the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments); (b) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part; (c) provides for the scheduled payments of
dividends in cash or (d)  is or becomes convertible into or exchangeable for
Debt or any other Equity Interests that would constitute Disqualified Equity
Interests.

 



11



 

“Dollar” and the sign “$” mean lawful money of the United States of America.

 

“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income for such period
(other than in the case of clauses (a)(xvi) and (a)(xviii)) and without
duplication, the sum of:

 

(a)      

 

(i)                Interest Expense, net of interest income, plus

 

(ii)              income, profits or franchise tax expense, plus

 

(iii)           depreciation and amortization (including amortization of
intangible assets and amortization of deferred financing fees or costs), plus

 

(iv)            transaction expenses not capitalized and incurred on or before
the Closing Date or within one hundred eighty (180) days after the Closing Date
in connection with the Closing Date Transactions and the Loans in an aggregate
amount not to exceed $1,400,000, plus

 

(v)              non-recurring transaction fees, expenses and costs (including,
without limitation, any of their respective advisors, legal counsels, agents or
representatives) incurred in connection with the administration of, any
amendment to or any consent or waiver under, the Loan Documents in an aggregate
amount not to exceed $250,000 in any Fiscal Year, plus

 

(vi)            non-cash charges related to the impairment of goodwill, plus

 

(vii)          fees and expenses of Holdings payable in cash during such period
to reimburse the costs and expenses of the board of directors (or other similar
governing bodies) of Holdings; provided the aggregate amount of this clause
(vii) shall not exceed $50,000 in any Fiscal Year, plus

 

(viii)       non-cash expenses related to compensation arrangements pursuant to
the grant of stock or other equity interest-based compensation and any option
plan, plus

 

(ix)            non-cash charges and expenses related to purchase accounting
adjustments, plus

 



12



 

(x)              other non-cash charges, expenses and losses (other than with
respect to accounts receivable and/or inventory), plus

 

(xi)            non-recurring fees and transaction expenses not capitalized and
incurred in connection with any consummated Permitted Acquisition (whether on or
prior to the closing date of such Permitted Acquisition or within one hundred
eighty (180) days after such closing date) in an aggregate amount not to exceed
$500,000 per Fiscal Year, plus

 

(xii)          non-recurring fees and transaction expenses not capitalized and
incurred in connection with any unconsummated Permitted Acquisition in an
aggregate amount not to exceed $250,000 per Fiscal Year, plus

 

(xiii)        indemnification expenses that are actually reimbursed in cash by a
third party and documented with notification to the Administrative Agent, plus

 

(xiv)        expenses incurred to replace or repair tangible assets of the
Holdings and its Subsidiaries to the extent actually reimbursed or with respect
to which Borrowers have determined that a reasonable basis exists for
reimbursement (and for which the applicable insurer has not rejected the claim),
in each case in cash by third party insurance and only to the extent that such
amount is in fact reimbursed within one hundred eighty (180) days of such
expenses being incurred (with a deduction in the applicable future period for
any amount so added back to the extent not so reimbursed within such one hundred
eighty (180) days), plus

 

(xv)          reasonable and documented integration costs in connection with
Permitted Acquisitions in an aggregate amount not to exceed $250,000 per Fiscal
Year, plus

 

(xvi)        general non-recurring and pro forma synergies, operating
improvements, cost savings or restructurings (collectively, “Cost Savings”) of
the business of Borrowers resulting from actions of Borrowers already taken and
to the extent satisfactory to the Administrative Agent and Borrowers determine
in good faith that such Cost Savings are reasonable and are factually
supportable, as set forth in a certificate signed by the Senior Officer of the
Borrowers or Holdings certifying that (1) such Cost Savings are expected to have
a continuing impact and are reasonably identifiable and quantifiable (without
duplication of the amount of actual benefits realized during such period from
such action) and (2) such Cost Savings are reasonably anticipated to be realized
within 6 months; plus

 

(xvii)      all non-cash charges of the Borrowers and Holdings relating to
earn-outs and contingent acquisition consideration or changes in the valuation
thereof to the extent related to Permitted Acquisitions; plus

 

(xviii)    cash proceeds from any business interruption insurance covering lost
profits to the extent not already included in the calculation of Consolidated
Net Income, plus

 

(xix)        non-recurring expenses or losses (other than with respect to lost
profit, lost revenue or similar losses) attributable to the COVID-19 pandemic or
a related epidemiological event in an aggregate amount not to exceed $250,000
during the term of this Agreement, plus

 



13



 

(xx)          other extraordinary, unusual, or non-recurring expenses or losses
not to exceed $250,000 in any Fiscal Year (or such greater amount to the extent
approved in writing by Administrative Agent), plus

 

(xxi)        non-recurring transaction fees, expenses and costs (including,
without limitation, any of their respective advisors, legal counsels, agents or
representatives) incurred in connection with any transactions in the public
markets in an aggregate amount not to exceed $250,000 in any Fiscal Year; plus

 

(xxii)      non-recurring reasonable, documented charges and expenses related to
recruiting expenses (including relocation and moving expenses), signing bonuses,
severance expenses, restructuring, business separation expenses, office
relocation, moving, lease termination and other, related expenses, in an
aggregate amount not to exceed $250,000 per fiscal year, plus

 

(xxiii)    costs and expenses for non-recurring IT related projects and upgrades
not to exceed $750,000 (subject to the proviso at the end of this definition) in
the aggregate during the term of this Agreement;

 

minus

 

(b)     to the extent included in determining the Consolidated Net Income of
Holdings and its Subsidiaries, all non-cash gains;

 

provided, that, notwithstanding anything to the contrary contained herein (1) in
no event shall the aggregate amount of addbacks and adjustments set forth in
clauses (a)(xv), (a)(xvi), (a)(xix), (a)(xx), (a)(xxii) and (a)(xxiii) (but,
solely with respect to clause (a)(xxiii), the only amounts included in such
aggregate cap shall be amounts above $250,000) and in calculating Pro Forma
EBITDA exceed 20% of Consolidated EBITDA in any period (calculated after giving
effect to any such addbacks and adjustments) and (2) in any event, EBITDA shall
not include (x) any addback resulting from any lost revenue, earnings, margins
or associated costs and expenses due to the COVID-19 pandemic or other similar
epidemiological event (other than those expressly set forth in clause (a)(xix)
above), (y) any addback with respect to any write-down or write-off of inventory
or accounts receivable or (z) any income or reduction in expense attributable to
Debt funded under the CARES Act attributed to IAS whether acknowledged as grant
income pursuant to IAS 20, or a contribution pursuant to ASC 958-605 or
otherwise. Notwithstanding the foregoing, for each calendar month set forth in
Schedule 1.1, EBITDA for all purposes shall be deemed to be the amount set forth
in Schedule 1.1 opposed such month.

 

“ECF Percentage” means, with respect to the Excess Cash Flow for any Fiscal
Year, the following percentages, as applicable: (a) if the Senior Debt to EBITDA
Ratio as of the last day of such Fiscal Year is less than 2.00 to 1.00 and
Consolidated EBITDA is at least $5,000,000, 25%; and (b) otherwise, 50%.

 



14



 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition;
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any
EEA Financial Institution.

 

“Eligible Assignee” means any commercial bank, any finance company, any
investment fund or other fund that invests in loans, or any Affiliate of any of
the foregoing, other than those institutions identified as Ineligible Lenders.

 

“Environmental Agreement” means each agreement of the Loan Parties with respect
to any real estate subject to a Mortgage, pursuant to which Loan Parties agree
to indemnify and hold harmless Administrative Agent and Lenders from liability
under any Environmental Laws.

 

“Environmental Claims” means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release of
Hazardous Substances or injury to the environment.

 

“Environmental Laws” means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

 

“Equity Interests” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of that Person’s equity capital, whether now outstanding or issued
or acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations, or any other equivalent of any such ownership
interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 



15



 

“Event of Default” means any of the events described in Section 13.1.

 

“Excess Availability” means “Excess Availability” as such term is defined under
the ABL Loan Agreement as in effect on the date hereof.

 

“Excess Cash Flow” means, for any period, the remainder of (a) the sum of (i)
EBITDA for such period, plus (ii) any net decrease in net working capital during
such period, minus (b) the sum, without duplication, of the following amounts to
the extent such payments are permitted under the Loan Documents and are made
using Internally Generated Cash:

 

(i)                scheduled repayments of principal of all funded debt for
borrowed money (other than (x) payments of revolving Debt that do not include a
dollar-for-dollar commitment reduction and (y) payments of principal on the
Closing Date Seller Note and any other unsecured subordinated promissory note
issued in connection with a Permitted Acquisition or other Acquisition permitted
hereunder) made during such period, plus

 

(ii)              unfinanced Capital Expenditures, plus

 

(iii)           to the extent added back to Consolidated Net Income in the
determination of EBITDA, all income, profits and franchise taxes paid in cash,
during such period, net of tax refunds, plus

 

(iv)            to the extent added back to Consolidated Net Income in the
determination of EBITDA, all Interest Expense (including losses on hedging
obligations) paid in cash by the Holdings and its Subsidiaries during such
period net of interest income, plus

 

(v)              to the extent added back to Consolidated Net Income in the
determination of EBITDA, non-recurring transaction fees, expenses and costs paid
in cash during such period to Administrative Agent and the Lenders in connection
with any amendment to or consent or waiver under this Agreement, plus

 

(vi)            to the extent added back to Consolidated Net Income in the
determination of EBITDA, transaction expenses paid in cash not capitalized and
incurred on or prior to the Closing Date or within one hundred eighty (180) days
after the Closing Date in connection with this Agreement or the Closing Date
Transactions, plus

 

(vii)          any net increase in net working capital during such period, plus

 

(viii)       the unfinanced portion of the purchase price (including, the
unfinanced portion of any earn-out or other similar deferred purchase price
obligation as and when made) paid in cash of any Permitted Acquisition, plus

 

(ix)            non-cash addbacks to EBITDA for prior periods to the extent paid
in cash during such period, plus

 

(x)              any other expenses to the extent paid in cash and added back to
Consolidated Net Income in the determination of EBITDA, plus

 



16



 

(xi)            to the extent added back to Consolidated Net Income in the
determination of EBITDA, non-recurring transaction fees, expenses and costs
(including, without limitation, any of their respective advisors, legal
counsels, agents or representatives) incurred in connection with any
transactions in the public markets, plus

 

(xii)          unrealized Cost Savings to the extent added back to Consolidated
Net Income in the determination of EBITDA.

 

For the avoidance of doubt, Excess Cash Flow shall exclude the portion of EBITDA
that is attributable to any Person or line of business acquired pursuant to a
Permitted Acquisition and that accrues prior to the closing date of such
Permitted Acquisition.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Excluded Collateral” is defined in the Guaranty and Collateral Agreement.

 

“Excluded Deposit Accounts” means (i) deposit accounts the balance of which
consists exclusively of (A) withheld income taxes and federal, state or local
employment taxes required to be paid to the Internal Revenue Service or state or
local government agencies with respect to employees of any of the Loan Parties
and their Subsidiaries and (B) amounts required to be paid over to an employee
benefit plan pursuant to DOL Reg. Sec. 2510.3 102 on behalf of or for the
benefit of employees of any of the Loan Parties and their Subsidiaries; (ii) all
segregated deposit accounts constituting (and the balance of which consists
solely of funds set aside in connection with) payroll accounts, trust accounts,
and accounts dedicated to the payment of accrued employee benefits, medical,
dental and employee benefits claims to employees of any of the Loan Parties and
their Subsidiaries and (iii) solely for the first 30 days following the Closing
Date, the deposit account owned by Landfill Diversion Innovations, L.L.C. and
held at Capital One with account number 00005732385225 so long as the cash
balance in such account does not exceed $50,000 at any time.

 

“Excluded Subsidiary” means any Subsidiary that is prohibited by requirements of
applicable law, any contractual obligation or any organizational document (to
the extent such contractual restriction exists on the Closing Date or on the
date such Subsidiary becomes a direct or indirect Subsidiary of Holdings and not
entered into in contemplation thereof or for the purposes of circumventing the
requirements of the Loan Documents) from guaranteeing the Obligations or which
would require approval, consent, license or authorization from a Governmental
Authority (unless such approval, consent, license or authorization is received).

 

“Excluded Taxes” means, with respect to any payment made to Administrative
Agent, any Lender, or any other Person pursuant to the terms of this Agreement,
the following: (a) Taxes based upon, or measured by, the recipient’s overall net
income, overall net receipts, or overall net profits (including franchise Taxes
imposed in lieu of any such Taxes and branch profits Taxes), in each case, that
are (i) Other Connection Taxes, (ii) imposed in a jurisdiction in which the
relevant recipient is organized, (iii) imposed in a jurisdiction in which the
relevant recipient’s principal office is located, or (iv) imposed in a
jurisdiction in which the relevant recipient’s lending office (or branch) in
respect of which payments under this Agreement are made is located; and (b) any
United States federal withholding Taxes imposed under FATCA.

 



17



 

“Exit Fee” is defined in the Agent Fee Letter.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, a fluctuating interest rate equal for
each day during the applicable period to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for that day (or, if that day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if that rate is not so published for any day which is a
Business Day, the average of the quotations for that day on those transactions
received by Administrative Agent from three Federal funds brokers of recognized
standing selected by Administrative Agent. Administrative Agent’s determination
of the Federal Funds Rate will be binding and conclusive absent manifest error.

 

“Financial Statements” means, collectively, (i) the audited financial statements
of Holdings and its Subsidiaries and of Green Remedies for the fiscal year
ending December 31, 2019 and (ii) the unaudited balance sheets and related
statements of income and cash flows of Holdings and its Subsidiaries and Green
Remedies for the Fiscal Quarter ended June 30, 2020 and the fiscal month ended
August 30, 2020.

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year, which period is the
3-month period ending on the last day of each of March, June, September, and
December of each year.

 

“Fiscal Year” means the fiscal year of Holdings, which period will be the
12-month period ending on the last day of December of each year.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio for such period
of (a) (1) EBITDA, minus (2) the sum of (A) income taxes paid or payable in cash
by Holdings and its Subsidiaries and (B) all Capital Expenditures paid for with
Internally Generated Cash, to (b) the sum for such period of (i) cash Interest
Expense, plus (ii) scheduled principal payments of Debt (excluding earn-out
payments) plus (iii) Restricted Payments, other than earn-out payments, paid in
cash. For the purposes of determining the applicable amount described in clauses
(a)(2)(A) and (b) above, for any period ending prior to the first anniversary of
the Closing Date, such amount shall be equal to the applicable amount paid (or,
in the case of taxes, taxes payable or accrued) from the Closing Date through
the date of determination multiplied by a fraction, the denominator of which is
the number of days from the Closing Date through the date of determination and
the numerator of which is 365 days (i.e., such amounts shall be annualized).

 

“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 



18



 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

 

“Green Remedies” is defined in the recitals of this Agreement.

 

“Guarantor” means Holdings and each other Person that guarantees the Obligation
of the Borrowers.

 

“Guaranty” means each guaranty executed and delivered by any Guarantor, together
with any joinders thereto and any other guaranty agreement executed by a
Guarantor, in each case in form and substance satisfactory to Administrative
Agent. The Guaranty and Collateral Agreement is a Guaranty.

 

“Guaranty and Collateral Agreement” means the Guaranty and Collateral Agreement
dated as of the date of this Agreement executed and delivered by each Loan
Party, together with any joinders thereto and any other guaranty and collateral
agreement executed by a Loan Party, in each case in form and substance
reasonably satisfactory to Administrative Agent.

 

“Hazardous Substances” means hazardous waste, hazardous substance, pollutant,
contaminant, toxic substance, oil, hazardous material, chemical, or other
substance regulated by any Environmental Law.

 

“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement, collar agreement, spot foreign exchange, forward
foreign exchange, foreign exchange option (or series of options) and any other
agreement or arrangement designed to protect a Person against fluctuations in
interest rates, currency exchange rates or commodity prices.

 

“Hedging Obligation” means, with respect to any Person, any liability of that
Person under any Hedging Agreement determined (a) for any date on or after the
date that Hedging Agreement has been closed out and termination value determined
in accordance therewith, using that termination value; and (b) for any date
prior to the date referenced in clause (a), using the amount determined as the
mark-to-market value for that Hedging Agreement, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in that Hedging Agreement.

 

“Holdings” is defined in the introductory clause of this Agreement.

 

“Incremental Cap” is defined in Section 2.1.2.

 

“Incremental Commitment” is defined in Section 2.1.2.

 

“Incremental Effective Date” is defined in Section 2.1.2.

 

“Incremental Facility” is defined in Section 2.1.2.

 



19



 

“Incremental Loan” is defined in Section 2.1.2.

 

“Indemnified Liabilities” is defined in Section 15.17.

 

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

 

“Ineligible Lenders” means (a) those Persons set forth on Schedule 1.2, (b) any
Competitor designated by the Borrower Representative (specifying such
Competitor’s exact legal name) as an “Ineligible Lender” in a written notice
(including an update to Schedule 1.2) that has been approved by the
Administrative Agent in its reasonable discretion after the effectiveness of
this Agreement and not less than five (5) Business Days prior to such date of
determination, but which shall not apply retroactively to disqualify any Persons
that have previously acquired an assignment or participation interest in the
Loans and/or Commitments as permitted herein and (c) any Affiliate of an
Ineligible Lender described in clauses (a) and (b) of this definition that,
without independent verification, investigation, or inquiry, is easily and
obviously identifiable as an affiliate of such Person on the basis of its name;
provided that, notwithstanding anything to the contrary in this definition, any
bank or other financial institution, any Person that is a bona fide debt,
equity, or asset investment entity, any other Person that makes, purchases,
holds, manages, advises, or trades any debt, equity, or asset investments in the
ordinary course of business, Administrative Agent and its Affiliates and/or
Related Funds, any Person that merely has an economic interest in any
“Ineligible Lender” but has not been designated as an “Ineligible Lender”
hereunder, and any Person that Company has removed from its status as an
“Ineligible Lender” in any written notice approved by Administrative Agent and
delivered to Lenders from time to time, are, in each case, hereby excluded from
this definition; provide, that, no Person shall be an Ineligible Lender to the
extent a Specified Event of Default has occurred and is continuing.

 

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of a Person
to, (a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief, or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
that Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

 

“Intellectual Property Security Agreement” is used as defined in the Guaranty
and Collateral Agreement.

 

“Interest Expense” means, for any period, as determined in accordance with GAAP,
the consolidated interest expense of Holdings and its Subsidiaries for that
period (including all imputed interest on Capital Leases).

 

“Internally Generated Cash” means, with respect to any period, any cash of
Holdings or any Subsidiary generated during such period as a result of such
Person’s operations, excluding Net Cash Proceeds, Other Receipts, any cash
generated from any issuance of Equity Interests (or cash generated from cash
contributions to Holdings or any Subsidiary) and any cash proceeds received from
an incurrence of Debt (other than cash proceeds of revolving loans under the ABL
Loan Agreement) or any other liability.

 



20



 

“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or Equity Interest, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of that other Person (other than travel and similar
advances to employees in the ordinary course of business) or by making an
Acquisition.

 

“Joint Liability Payment” is defined in Section 16.6.

 

“Lender” is defined in the introductory clause of this Agreement.

 

“Lender Party” is defined in Section 15.17.

 

“LIBOR” means the higher of (a) the offered rate for deposits in U.S. dollars in
the London interbank market for a one-month interest period publicly quoted from
time to time by The Wall Street Journal (the “LIBOR Screen Rate”), as of 11:00
a.m. (London time) on the day which is two (2) business days prior to the first
day of such month (which shall not be less than 0% per annum) and (b) one and
one-quarter percent (1.25%) per annum. If the Service shall no longer report
LIBOR interest rates, or such interest rates cease to exist, such rate will be
the rate of interest per annum, as determined in good faith by the
Administrative Agent at which deposits of Dollars in immediately available funds
are offered at 11:00 A.M. (London, England time) two (2) Business Days prior to
the first day in such one-month period by major financial institutions
reasonably satisfactory to the Administrative Agent in the London interbank
market for such interest period for the applicable principal amount on such date
of determination.

 

“LIBOR Determination Date” means, with respect to each LIBOR Loan, the date that
is two Business Days before the date of initial advance of that LIBOR Loan; and
(b) each subsequent date that is two Business Days before the last Business Day
of each month occurring while that LIBOR Loan is outstanding.

 

“LIBOR Loan” means any Loan which bears interest at a rate determined by
reference to the LIBOR Rate.

 

“LIBOR Office” means, with respect to any Lender, the office or offices of that
Lender which will be making or maintaining the LIBOR Loans of that Lender under
this Agreement. A LIBOR Office of any Lender may be, at the option of that
Lender, either a domestic or foreign office.

 

“LIBOR Rate” means the rate per annum equal to (i) LIBOR on each LIBOR
Determination Date divided by (ii) a number determined by subtracting from 1.00
the then-stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), or as LIBOR is otherwise determined by
Administrative Agent in its sole and absolute discretion (including by way of
substituting an alternative interest rate benchmark in the event that the LIBOR
Rate is no longer available).

 



21



 

“LIBOR Screen Rate” is defined in the definition of LIBOR.

 

“LIBOR Successor Rate” is defined in Section 8.2.

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definitions of Base Rate,
Business Day, LIBOR Determination Date, LIBOR Rate and LIBOR Screen Rate, the
timing and frequency of determining rates and making payments of interest and
other related defined terms and provisions and administrative matters as may be
necessary and appropriate, in the reasonable discretion of the Administrative
Agent, to reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Borrower Representative).

 

“Lien” means, with respect to any Person, any interest granted by that Person in
any real or personal property, asset, or other right owned or being purchased or
acquired by that Person (including an interest in respect of a Capital Lease)
that secures payment or performance of any obligation and includes any mortgage,
lien, encumbrance, title retention lien, charge, or other security interest of
any kind, whether arising by contract, as a matter of law, by judicial process,
or otherwise.

 

“Loan Account” means an account maintained under this Agreement by
Administrative Agent on its books of account, and with respect to Borrowers, in
which Borrowers will be charged with all Loans made to, and all other
Obligations incurred by, any of the Borrowers.

 

“Loan Documents” means this Agreement, the Notes, the Agent Fee Letter, each
Collateral and Diligence Questionnaire, the Collateral Documents, the ABL
Intercreditor Agreement, and all documents, instruments, and agreements
delivered in connection with the foregoing, as any of the foregoing are amended
or modified in accordance with their respective terms, excluding the Warrants,
the Warrant Letter Agreement and any other documents related solely thereto.

 

“Loan Party” means each Borrower and each Guarantor.

 

“Loan” or “Loans” means, as the context may require, any of the Term Loans.

 

“Margin Stock” means any “margin stock” as defined in Regulation U.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
profitability, or properties of the Loan Parties taken as a whole, (b) a
material impairment of the ability of any Loan Party to perform any of the
Obligations under any Loan Document, (c) a material adverse effect upon any
substantial portion of the Collateral under the Collateral Documents or upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document or the ability of Administrative Agent to enforce or collect
any Obligations or to realize upon any material portion of the Collateral, or
(d) cancellation or termination of the agreements referenced in clauses (a) and
(b) of the definition of “Voting Agreements”, other than by their terms.

 



22



 

“Material Contract” means, with respect to any Person, (a) the Related
Agreements; (b) each contract or agreement to which that Person or any of its
Subsidiaries is a party involving a customer of such Person that generates 15%
or more of consolidated gross profit for such Person or its Subsidiaries in any
Fiscal Year; (c) the Voting Agreements and (d) all other contracts or agreements
as to which the breach, nonperformance, cancellation, or failure to renew by any
party could reasonably be expected to have a Material Adverse Effect.

 

“Monroe Capital” is defined in the introductory clause of this Agreement.

 

“Mortgage” means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting Administrative Agent a Lien on real property of any Loan
Party.

 

“Mortgage-Related Documents” means with respect to any real property subject to
a Mortgage, the following, in form and substance satisfactory to Administrative
Agent: (a) a mortgagee title policy (or binder therefor) covering Administrative
Agent’s interest under the Mortgage, in a form and amount and by an insurer
acceptable to Administrative Agent, which must be fully paid on that effective
date; (b) all assignments of leases, estoppel letters, attornment agreements,
consents, waivers, and releases as Administrative Agent reasonably requires with
respect to other Persons having an interest in the real estate; (c) a current,
as-built survey of the real estate, containing a metes-and-bounds property
description and certified by a licensed surveyor acceptable to Administrative
Agent; (d) a life-of-loan flood hazard determination and, if the real estate is
located in a flood plain, an acknowledged notice to borrower and flood insurance
in an amount, with endorsements and by an insurer acceptable to Administrative
Agent; (e) a current appraisal of the real estate, prepared by an appraiser
acceptable to Administrative Agent, and in form and substance satisfactory to
Required Lenders; (f) an environmental assessment, prepared by environmental
engineers acceptable to Administrative Agent, and accompanied by all reports,
certificates, studies, or data as Administrative Agent reasonably requires,
which must all be in form and substance satisfactory to Required Lenders; and
(g) an Environmental Agreement and all other documents, instruments, or
agreements as Administrative Agent reasonably requires with respect to any
environmental risks regarding the real estate.

 

“Multiemployer Pension Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Borrower or any other member of the
Controlled Group may have any liability.

 

“Net Cash Proceeds” means:

 

(a)              with respect to any Asset Disposition, the aggregate cash
proceeds (including cash proceeds received pursuant to policies of insurance or
by way of deferred payment of principal pursuant to a note, installment
receivable or otherwise, but only as and when received) received by any Loan
Party pursuant to that Asset Disposition net of (i) the direct costs relating to
that sale, transfer or other disposition (including sales commissions and legal,
accounting and investment banking fees); (ii) taxes paid or reasonably estimated
by Borrowers to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements); and
(iii) amounts required to be applied to the repayment of any Debt secured by a
Lien on the asset subject to that Asset Disposition (other than the Loans);

 



23



 

(b)              with respect to any issuance of Equity Interests, the aggregate
cash proceeds received by any Loan Party pursuant to that issuance, net of the
direct costs relating to that issuance (including sales and underwriters’
commissions); and

 

(c)               with respect to any issuance of Debt, the aggregate cash
proceeds received by any Loan Party pursuant to that issuance, net of the direct
costs of that issuance (including up-front, underwriters’ and placement fees).

 

“Non-Consenting Lender” is defined in Section 15.1(j).

 

“Non-U.S. Lender” is defined in Section 7.6.4(a).

 

“Note” means a promissory note substantially in the form of Exhibit A.

 

“Notice of Borrowing” is defined in Section 2.2.2(a).

 

“Obligations” means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document, including Attorney Costs, all in each case howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.

 

“OFAC” is defined in Section 9.30.

 

“Operating Lease” means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

 

“Other Connection Taxes” means, with respect to any recipient of any payment
under the Loan Documents, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Taxes
(other than a connection arising from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan or any Loan Document).

 

“Other Receipts” means any cash received by or paid to or for the account of any
Loan Party consisting of (a) representation and warranty insurance in connection
with an acquisition, (b) escrow amounts released in connection with an
acquisition, and (c) any purchase price adjustment received in connection with
any purchase.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under this Agreement or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement and the other Loan Documents,
but excluding Excluded Taxes.

 



24



 

“Participant” is defined in Section 15.6.2.

 

“Participant Register” is defined in Section 15.6.2.

 

“Patriot Act” is defined in Section 15.16.

 

“Payment in Full” means (a) the payment in full in cash of all Loans and other
Obligations, other than contingent indemnification obligations for which no
claims have been asserted; (b) the termination of all Commitments; and (c) the
release of any claims of the Loan Parties against Administrative Agent and
Lenders arising on or before the payment date.

 

“Payment Conditions” means, with respect to any applicable transaction, (i) no
Default or Event of Default shall exist immediately after giving effect to such
transaction, (ii) the average of the Excess Availability amounts (calculated on
a pro forma basis to include the making of any Loans in connection with such
transaction or any credit extensions under the ABL Loan Agreement) for each
Business Day in the thirty (30) day period prior to such transaction shall be
greater than or equal to the greater of (x) $3,000,000 and (y) 20% of the Line
Cap (as defined under the ABL Loan Agreement), (iii) Excess Availability
(calculated as set forth above) on the date of such proposed transaction shall
be greater than or equal to the greater of (x) $3,000,000 and (y) 20% of the
Line Cap (as defined under the ABL Loan Agreement), (iv) the Fixed Charge
Coverage Ratio (calculated on a pro forma basis after giving effect to such
transaction) for the most recently ended trailing twelve calendar month period
shall not be less than 1.10 to 1.00 (but, solely for purposes of determining
whether payments on the Closing Date Seller Note are permitted, the minimum
Fixed Charge Coverage Ratio required under such Section shall be 1.25 to 1.00),
(v) before and after giving effect to such transaction, the Loan Parties are in
compliance with each of the financial covenants set forth in Section 11.12 as of
the last day of the most recent Fiscal Quarter for which financial statements
have been delivered pursuant to Section 10.1.2(b) and (vi) so long as the ABL
Obligations have not been paid in full and the ABL Loan Agreement and the
commitments hereunder haver terminated, the “Payment Conditions” as defined in
the ABL Loan Agreement have been satisfied.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means a “pension plan,” as that term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA or the minimum funding standards
of ERISA (other than a Multiemployer Pension Plan), and as to which any Borrower
or any Subsidiary (including any contingent liability of any member of
Borrowers’ Controlled Group) may have any liability, including any liability by
reason of having been a substantial employer within the meaning of Section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.

 

“Permitted Acquisition” means any Acquisition by any Borrower where:

 

(d)              the business, division or assets acquired are for use, or the
Person acquired is engaged, in the same or a related, adjacent or vertically
integrated line of business engaged in by the Loan Parties on the Closing Date;

 



25



 

(e)              immediately before and after giving effect to that Acquisition,
no Default or Event of Default exists;

 

(f)                the aggregate consideration (cash and non-cash) to be paid by
the Loan Parties (including any Debt assumed or issued in connection therewith,
the maximum amount payable in connection with any deferred purchase price
obligation (including any earn-out obligation) and the value of any Equity
Interests of any Loan Party issued to the seller in connection with that
Acquisition) in connection with (i) that Acquisition (or any series of related
Acquisitions) is less than $15,000,000, and (ii) all Acquisitions is less than
$52,500,000;

 

(g)              the Senior Net Leverage Ratio on a pro forma basis immediately
after giving effect to that Acquisition does not exceed (A) the maximum Senior
Net Leverage Ratio permitted under Section 11.12 for the most recently ended
Fiscal Quarter immediately prior to that Acquisition minus (B) 0.25; provided,
however, that, notwithstanding the foregoing, with respect to the Permitted
Acquisition to be funded with the proceeds of the Term B Loan, the Term B Loan
Leverage Condition shall apply rather than this clause (g);

 

(h)              in the case of the Acquisition of any Person, that Acquisition
is non-hostile and the board of directors or similar governing body of that
Person has approved that Acquisition;

 

(i)                not less than 15 Business Days prior to that Acquisition (or
any later date approved by Administrative Agent in its sole discretion),
Administrative Agent has received an acquisition summary with respect to the
Person and/or business, division or assets to be acquired, which summary must
include a reasonably detailed description thereof (including financial
information) and operating results (including financial statements for the most
recent 12-month period for which they are available and as otherwise available),
the terms and conditions, including economic terms, of the proposed Acquisition,
and Borrowers’ calculation of pro forma Consolidated EBITDA relating thereto;

 

(j)                not less than five Business Days prior to that Acquisition
(or any later date approved by Administrative Agent in its sole discretion),
Administrative Agent has received complete executed or conformed copies of each
material document, instrument and agreement to be executed in connection with
that Acquisition together with all lien search reports and lien release letters
and other documents as Administrative Agent reasonably requires to evidence the
termination of Liens on the assets, business, or division to be acquired;

 

(k)              Borrowers’ computation of pro forma Consolidated EBITDA is
reasonably satisfactory to Administrative Agent;

 

(l)                the business, division, assets or Person acquired generated
positive EBITDA (calculated in a manner acceptable to Administrative Agent) for
each of the twelve calendar months immediately preceding that Acquisition;

 



26



 

(m)           the Loan Parties shall have satisfied the Payment Conditions after
giving effect to that Acquisition;

 

(n)              Borrower Representative has provided Administrative Agent with
pro forma forecasted balance sheets, profit and loss statements, and cash flow
statements of Holdings and its Subsidiaries, all prepared on a basis consistent
with Holdings’ and its Subsidiaries’ historical financial statements, subject to
adjustments to reflect projected consolidated operations following the
Acquisition;

 

(o)              Borrower Representative has provided Administrative Agent with
reasonable calculations evidencing that on a pro forma basis created by adding
the historical combined financial statements of Holdings and its Subsidiaries
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the entity to be acquired
(or the historical financial statements related to the division, business or
assets to be acquired) pursuant to the Acquisition, subject to adjustments to
reflect projected consolidated operations following the Acquisition, Holdings
and its Subsidiaries are projected to be in compliance with the financial
covenants for each of the twelve months ended one year after the proposed date
of consummation of that Acquisition;

 

(p)              the provisions of Section 10.9 have been satisfied, including,
without limitation, simultaneously with the closing of that Acquisition, the
target company (if that Acquisition is structured as a purchase of equity) or a
Borrower (if that Acquisition is structured as a purchase of assets or a merger
and a Borrower is the surviving entity) executes and delivers to Administrative
Agent (i) all documents necessary to grant to Administrative Agent a
first-priority Lien (subject to the terms of the ABL Intercreditor Agreement) in
all of the assets of each of the target company or surviving company and its
Subsidiaries, subject to the terms of the ABL Intercreditor Agreement, each in
form and substance reasonably satisfactory to Administrative Agent, and (ii) an
unlimited Guaranty of the Obligations, or at the option of Administrative Agent
in Administrative Agent’s absolute discretion, a joinder agreement satisfactory
to Administrative Agent in which each of the target company or surviving company
and its Subsidiaries becomes a borrower under this Agreement and assumes primary
joint and several liability for the Obligations;

 

(q)              if the Acquisition is structured as a merger, a Borrower will
be the surviving entity;

 

(r)               Administrative Agent has received a copy of the proposed
capital structure after giving pro forma effect to such Acquisition;

 

(s)               to the extent readily available to Borrowers, Borrower
Representative has provided Administrative Agent with all other information with
respect to that Acquisition as reasonably requested by Administrative Agent
(including, without limitation, all third-party due-diligence reports and
quality-of-earnings reports); and

 



27



 

(t)               concurrently with the consummation of that Acquisition, a
Senior Officer of the Borrower Representative shall have delivered to the
Administrative Agent a certificate stating that the foregoing conditions in this
definition have been satisfied.

 

“Permitted Lien” means a Lien expressly permitted under this Agreement pursuant
to Section 11.2.

 

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Prime Rate” means, for any day, the rate of interest in effect for that day
equal to the prime rate in the United States as reported from time to time in
The Wall Street Journal (or other authoritative source selected by
Administrative Agent in its sole discretion), or as Prime Rate is otherwise
determined by Administrative Agent in its sole and absolute discretion.
Administrative Agent’s determination of the Prime Rate will be conclusive,
absent manifest error. Any change in the Prime Rate will take effect at the
opening of business on the day of that change. In the event The Wall Street
Journal (or any other authoritative source) publishes a range of “prime rates,”
the Prime Rate will be the highest of the “prime rates.”

 

“Proceeding” means any investigation, inquiry, litigation, review, hearing,
suit, claim, audit, arbitration, proceeding or action (in each case, whether
civil, criminal, administrative, investigative or informal) commenced, brought,
conducted or heard by or before, or otherwise involving, any governmental
authority or arbitrator.

 

“Pro Rata Share” means:

 

(a)       with respect to a Lender’s obligation to make a Term A Loan and
receive payments of interest, fees, and principal with respect thereto, (i)
prior to the Term A Loan Commitment being terminated or reduced to zero, the
percentage obtained by dividing (A) that Lender’s Term A Loan Commitment plus
the unpaid principal amount of that Lender’s Term A Loans, by (B) the aggregate
Term A Loan Commitment of all Lenders plus the unpaid principal amount of all
Term A Loans of all Lenders; and (ii) from and after the time the Term A Loan
Commitment has been terminated or reduced to zero, the percentage obtained by
dividing (A) the aggregate unpaid principal amount of that Lender’s Term A Loans
by (B) the aggregate unpaid principal amount of all Term A Loans;

 

(b)       with respect to a Lender’s obligation to make Term B Loans and receive
payments of interest, fees, and principal with respect thereto, (i) prior to the
Term B Loan Commitment being terminated or reduced to zero, the percentage
obtained by dividing (A) that Lender’s Term B Loan Commitment plus the unpaid
principal amount of that Lender’s Term B Loans, by (B) the aggregate Term B Loan
Commitment of all Lenders plus the unpaid principal amount of all Term B Loans
of all Lenders; and (ii) from and after the time the Term B Loan Commitment has
been terminated or reduced to zero, the percentage obtained by dividing (A) the
aggregate unpaid principal amount of that Lender’s Term B Loans by (B) the
aggregate unpaid principal amount of all Term B Loans;

 



28



 

(c)       with respect to a Lender’s obligation to make Incremental Loans and
receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (A) the aggregate unpaid principal amount of
that Lender’s Incremental Loans by (B) the aggregate unpaid principal amount of
all Incremental Loans; and

 

(d)       with respect to all other matters as to a particular Lender, (i) prior
to the time that the Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (A) that Lender’s Term A Loan Commitment plus
the aggregate unpaid principal amount of that Lender’s Term A Loans plus that
Lender’s Term B Loan Commitment plus the aggregate unpaid principal amount of
that Lender’s Term B Loans, by (B) the Term A Loan Commitment of all Lenders
plus the aggregate unpaid principal amount all Term A Loans of all Lenders plus
the aggregate Term B Loan Commitment of all Lenders plus the aggregate unpaid
principal amount all Term B Loans of all Lenders; and (ii) if the Commitments
have been terminated or reduced to zero, the percentage obtained by dividing (A)
the aggregate unpaid principal amount of that Lender’s Term A Loans plus the
aggregate unpaid principal amount of that Lender’s Term B Loans plus the
aggregate unpaid principal amount of that Lender’s Incremental Loans by (B) the
aggregate unpaid principal amount of all Term A Loans of all Lenders plus the
aggregate unpaid principal amount of all Term B Loans of all Lenders plus the
aggregate unpaid principal amount of all Incremental Loans of all Lenders.

 

“Protective Advances” is defined in Section 14.15.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned to such term in Section 15.22.

 

“Qualified Equity Interest” means any Equity Interest issued by Holdings (and
not by one or more of its Subsidiaries) that is not a Disqualified Equity
Interest.

 

“Regulation D” means Regulation D of the FRB.

 

“Regulation U” means Regulation U of the FRB.

 

“Related Agreements” means the Closing Date Acquisition Agreement and all
agreements, instruments, and documents executed or delivered in connection with
the Closing Date Acquisition Agreement and the Related Transaction.

 



29



 

“Related Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities, that is managed, advised, or administered by (a) a Lender, (b) an
Affiliate of a Lender, or (c) an entity or affiliate of an entity that manages,
administers, or advises a Lender.

 

“Related Transaction” is defined in the recitals of this Agreement.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

 

“Required Lenders” means, at any time, Lenders whose Pro Rata Shares exceed 50%
as determined pursuant to clause (d) of the definition of “Pro Rata Share”;
provided that the Pro Rata Shares held or deemed held by, any Defaulting Lender
will be excluded for purposes of making a determination of Required Lenders.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Restricted Payment” is defined in Section 11.3.

 

“SBA PPP Loans” means all the one-time loans (and any potential future loans
under such similar program) obtained by any of the Borrowers incurred under 15
U.S.C. 636(a)(36) (as added to the Small Business Act by Section 1102 of the
CARES Act) under the Small Business Act, as amended.

 

“SEC” means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

 

“Scheduled Unavailability Date” means the specific date the administrator of the
LIBOR Screen Rate or a governmental authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR Screen Rate shall no longer be made available, or used for
determining the interest rate of loans..

 

“Senior Officer” means, with respect to any Loan Party, any of the president,
chief executive officer, the chief financial officer, or the treasurer of that
Loan Party.

 

“Senior Net Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Senior Debt as of such date to (b) Consolidated EBITDA for the most
recently ended twelve month period, and if such date is not the last day of a
Fiscal Quarter, for the most recently ended twelve month period for which
financials have been delivered.

 

“Specified Event of Default” means any Event of Default pursuant to Sections
13.1.1, 13.1.4 or 13.1.5 (but in the case of Section 13.1.5, solely with respect
to a failure to comply with the provisions of Sections 10.1.1, 10.1.2, 10.1.3
and 11.12).

 

“Specified Financial Covenant” is defined in Section 13.4(a).

 



30



 

“Specified Financial Covenant Default” is defined in Section 13.4(a).

 

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company, or other entity of which that Person owns, directly
or indirectly, outstanding Equity Interests having more than 50% of the ordinary
voting power for the election of directors or other managers of that
corporation, partnership, limited liability company, or other entity. Unless the
context otherwise requires, each reference to Subsidiaries in this Agreement
refers to Subsidiaries of Holdings.

 

“Supported QFC” has the meaning assigned to such term in Section 15.22.

 

“Taxes” means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges, similar fees or withholdings imposed under
applicable law and/or by any governmental authority that are in the nature of a
tax, and any and all liabilities (including interest and penalties and other
additions to taxes) with respect to any of the foregoing.

 

“Term A Loan” is defined in Section 2.1.1(a).

 

“Term A Loan Commitment” means, as to any Lender, that Lender’s commitment to
make Term A Loans under this Agreement. The amount of each Lender’s Term A Loan
Commitment as of the Closing Date is set forth on Annex A. The initial aggregate
amount of the Term A Loan Commitments of all Lenders is $11,500,000.

 

“Term B Loan” is defined in Section 2.1.1(b).

 

“Term B Loan Availability Period” means the period (i) beginning on and
including the day after the Closing Date and (ii) ending on and including the
earlier of (A) the date the aggregate Term B Loan Commitments are reduced to
zero and (B) the date that is twelve (12) months after the Closing Date.

 

“Term B Loan Commitment” means, as to any Lender, that Lender’s commitment to
make Term B Loans under this Agreement. The amount of each Lender’s Term B Loan
Commitment as of the Closing Date is set forth on Annex A. The initial aggregate
amount of the Term B Loan Commitments of all Lenders is $12,500,000.

 

“Term B Loan Leverage Condition” means, upon the incurrence of any Term B Loans,
after giving effect to such incurrence on a pro forma basis for the most
recently completed trailing twelve month period for which financial statements
have been delivered under Section 10.1.2(b) (1) the Senior Net Leverage Ratio
shall not exceed 3.60 to 1.00 and (2) the Borrowers shall be in compliance with
the other financial covenants set forth in Section 11.12; provided, that (x) in
no event shall the proceeds of any Term B Loans be netted in calculating the
foregoing Senior Net Leverage Ratio and (y) solely for the purposes of
calculating the Term B Loan Leverage Condition, the Senior Net Leverage Ratio
will be measured without giving effect to any leverage incremental to the stated
level for the applicable test period.

 

“Term Loan” means, as the context may require, any Term A Loans, any Term B Loan
and/or any Incremental Loan.

 



31



 

“Term Loan Priority Collateral” is defined in the ABL Intercreditor Agreement.

 

“Termination Date” means the earlier to occur of (a) October 19, 2025, or
(b) any other date on which the Commitments terminate pursuant to Section 6 or
Section 13.

 

“Termination Event” means, with respect to a Pension Plan that is subject to
Title IV of ERISA, the following: (a) a Reportable Event; (b) the withdrawal of
any Borrower or any other member of the Controlled Group from that Pension Plan
during a plan year in which that Borrower or other member of the Controlled
Group was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
was deemed such under Section 4068(f) of ERISA; (c) the termination of that
Pension Plan, the filing of a notice of intent to terminate the Pension Plan or
the treatment of an amendment of that Pension Plan as a termination under
Section 4041 of ERISA; (d) the institution by the PBGC of proceedings to
terminate that Pension Plan; or (e) any event or condition that might reasonably
constitute grounds under Section 4042 of ERISA for the termination of, or
appointment of a trustee to administer, that Pension Plan.

 

“Total Plan Liability” means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

“Total Senior Debt” means all (a) Debt of Holdings and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP (excluding
(u) contingent obligations in respect of Contingent Liabilities (except to the
extent constituting (1) Contingent Liabilities in respect of Debt of a Person
other than any Loan Party, or (2) Contingent Liabilities in respect of undrawn
letters of credit), (v) Debt of any Borrower to any other Loan Party and Debt of
any Subsidiary to any Borrower or to any other Subsidiary, (w) any Debt that is
unsecured or contractually subordinated to the Obligations in form and substance
reasonably satisfactory to the Administrative Agent, (x) obligations with
respect to earn-out payments for Permitted Acquisitions until due and payable,
and (y) obligations for any leased real property to the extent unsecured and not
constituting debt for borrowed money) minus (b) unrestricted cash and Cash
Equivalents of Holdings and its Subsidiaries in deposit accounts subject to
Control Agreements in favor of the ABL Agent and the Administrative Agent not to
exceed $1,000,000 (but excluding, for the avoidance of doubt, the cash proceeds
of any Term B Loans or any Incremental Facilities) as of any applicable date of
determination; provided, that for all purposes of calculating the Senior Net
Leverage Ratio under the Loan Documents (other than (x) for the avoidance of
doubt, calculation of the leverage ratio set forth in Section 12.1.19 and (y)
any calculation of the Term B Loan Leverage Condition solely to the extent the
Borrowers are in compliance with the financial covenant set forth in Section
11.12.2 as of the last day of the most recently ended twelve fiscal month period
for which financial statements have been delivered on a pro forma basis and
after giving full effect to the Revolver Averaging Mechanic (as defined below),
the amount of outstanding revolving loans under the ABL Loan Agreement for
purposes of clause (a) above shall be calculated by taking the average of such
outstanding revolving loans at the end of each business day for the trailing
ninety (90) day period (or, if prior to the date that is ninety (90) days
following the Closing Date, the period from the Closing Date to the date the
Senior Net Leverage Ratio is being tested) (the averaging of such outstanding
revolving loans, the “Revolver Averaging Mechanic”).

 



32



 

“Type” is defined in Section 2.2.1.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unfunded Liability” means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

“Unused Fee” is defined in Section 5.1.

 

“Unused Fee Rate” means 0.50% per annum.

 

“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 15.22.

 

“Voting Agreements” means (a) that certain Voting Agreement, dated as of April
11, 2019, by and among (i) Mitchell A. Saltz, Jeffery D. Forte, Brian Dick and
each of their respective affiliates, (ii) Hampstead Park Capital Management, LLC
and (iii) Holdings, (b) that certain Stock Grant Agreement, dated as of the date
hereof, by and among Holdings and Green Remedies, in each case, as the same may
be amended or otherwise modified as permitted hereunder and (c) any similar
agreements or arrangements relating to voting matters and/or affecting the
constitution of the board of directors of Holdings.

 

“Warrant Holder” means Monroe Capital or any of its affiliates or controlled
investment vehicles.

 

“Warrant Letter Agreement” means that certain Letter Agreement, dated as of the
date here, by and among Holdings and the Warrant Holder, as amended, restated,
supplemented or otherwise modified from time to time as permitted thereunder.

 

“Warrants” means, collectively (a) that certain Warrant to Purchase Common
Stock, dated as of the Closing Date (the “Closing Date Warrant”), issued by
Holdings to the Warrant Holder and (b) any further warrant issued by Holdings to
the Warrant Holder.

 

“Withholding Certificate” is defined in Section 7.6.4(a).

 



33



 

“Wholly-Owned Subsidiary” means, as to any Person, a Subsidiary all of the
Equity Interests of which (except directors’ qualifying Equity Interests) are at
the time directly or indirectly owned by that Person and/or another Wholly-Owned
Subsidiary of that Person. Unless the context otherwise requires, each reference
to Wholly-Owned Subsidiaries refers to Wholly-Owned Subsidiaries of Holdings.

 

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

1.2              Certain Interpretive Provisions.

 

(a)              The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)              Section, Annex, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

 

(c)               The term “including” is not limiting and means “including
without limitation.”

 

(d)              In the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including”; the words
“to” and “until” each mean “to but excluding”, and the word “through” means “to
and including.”

 

(e)              Unless otherwise expressly provided in this Agreement,
(i) references to agreements (including this Agreement and the other Loan
Documents) and other contractual instruments include all subsequent amendments,
restatements, supplements, and other modifications thereto, but only to the
extent that those amendments, restatements, supplements, and other modifications
are not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation are to be construed as including all statutory and
regulatory provisions amending, replacing, supplementing, or interpreting that
statute or regulation.

 

(f)                This Agreement and the other Loan Documents may use several
different limitations, tests, or measurements to regulate the same or similar
matters. All such limitations, tests, and measurements are cumulative and each
is to be performed in accordance with its terms.

 

(g)              This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to Administrative Agent,
Borrowers, the Lenders, and the other parties thereto and are the products of
all parties. Accordingly, they are not to be construed against Administrative
Agent or the Lenders merely because of Administrative Agent’s or Lenders’
involvement in their preparation.

 



34



 

(h)              If any delivery due date specified in Section 10.1 for the
delivery of reports, certificates, and other information required to be
delivered pursuant to Section 10.1 falls on a day which is not a Business Day,
then that due date will be extended to the immediately following Business Day.

 

(i)                A Default or Event of Default will be deemed to exist at all
times during the period commencing on the date that Default or Event of Default
occurs to the date on which that Default or Event of Default is waived in
writing pursuant to this Agreement or, in the case of a Default, is cured within
any period of cure expressly provided for in this Agreement, and an Event of
Default will “continue” or be “continuing” until that Event of Default has been
waived in writing by the Required Lenders.

 

1.3              Accounting and Other Terms.

 

(a)              Unless otherwise expressly provided in this Agreement, each
accounting term used in this Agreement has the meaning given it under GAAP
applied on a basis consistent with those used in preparing the Financial
Statements and using the same inventory valuation method as used in the
Financial Statements, except for any change required or permitted by GAAP if
Borrowers’ certified public accountants concur in that change, the change is
disclosed to Administrative Agent, and Section 11.12 is amended in a manner
satisfactory to Administrative Agent to take into account the effects of the
change.

 

(b)              All terms used in this Agreement which are defined in Article 8
or Article 9 of the UCC and which are not otherwise defined in this Agreement
have the same meanings in this Agreement as set forth therein, except that terms
used in this Agreement which are defined in the UCC as in effect in the State of
New York on the date of this Agreement will continue to have the same meaning
notwithstanding any replacement or amendment of that statute except as
Administrative Agent may otherwise determine.

 

1.4              Treatment of LLC Division. Any restriction, condition or
prohibition applicable to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale or transfer, or similar term set forth in the
Loan Documents shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
companies, including any “Division” or other process or action permitted under
Section 18-217 of Title 6 of the Delaware Code, as if it were a merger,
transfer, consolidation, amalgamation, consolidation, assignment, sale or
transfer, or similar term, as applicable. Any reference in any Loan Document to
a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale, disposition or transfer, or similar term, shall be deemed to apply to a
division of or by a limited liability company, or an allocation of assets to a
series of a limited liability companies (or the unwinding of such a division or
allocation), as if it were a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale or transfer, or similar term, as applicable, to,
of or with a separate Person. Any division of a limited liability company shall
constitute a separate Person under the Loan Documents (and each division of any
limited liability company that is a Subsidiary, joint venture or any other like
term shall also constitute such a Person or entity). For all purposes under the
Loan Documents, in connection with any division or plan of division under
Delaware law (or any comparable event under a different jurisdiction’s laws):
(a) if any asset, right, obligation or liability of any Person becomes the
asset, right, obligation or liability of a different Person, then it shall be
deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time.

 



35



 

Section 2COMMITMENTS OF THE LENDERS; BORROWING and CONVERSION PROCEDURES.

 

2.1              Commitments. On and subject to the terms and conditions of this
Agreement, each of the Lenders, severally and for itself alone, agrees to make
loans to Borrowers as follows:

 

2.1.1                 Term Loan Commitments.

 

(a)              Each Lender with a Term A Loan Commitment agrees to make a loan
to Borrowers (each such loan, a “Term A Loan”) on the Closing Date in that
Lender’s Pro Rata Share of the aggregate Term A Loan Commitments of all Lenders.
The Commitments of the Lenders to make Term A Loans will expire concurrently
with the making of Term A Loans on the Closing Date. As of the Closing Date,
Monroe Capital (or its Affiliates and/or Related Funds) will be the sole Lender
of the Term A Loan (it being understood that this sentence shall not affect the
rights of Monroe Capital to transfer or assign any of its Loans after the
Closing Date as otherwise not prohibited hereunder).

 

(b)              Each Lender with a Term B Loan Commitment agrees to make one or
more loans (each such loan, a “Term B Loan”) during the Term B Loan Availability
Period in that Lender’s Pro Rata Share of the aggregate amounts that Borrower
Representative requests from the Administrative Agent. The aggregate amount of
all Term B Loans made will not exceed the aggregate Term B Loan Commitments of
all Lenders. The Commitments of the Lenders to make Term B Loans will decrease
concurrently with the making of Term B Loans on each applicable borrowing date
by an amount equal to the aggregate amount of the Term B Loans made on that
borrowing date. The Commitments of the Lenders to make Term B Loans will expire
at the end of the Term B Loan Availability Period. As of the Closing Date,
Monroe Capital (or its Affiliates and/or Related Funds) will hold all of the
Term B Loan (it being understood that this sentence shall not affect the rights
of Monroe Capital to transfer or assign any of its Loans after the Closing Date
as otherwise not prohibited hereunder).

 

2.1.2                 Incremental Facilities.

 

(a)              Incremental Requests. The Borrowers may, by written notice to
the Administrative Agent, request increases in the Term Loans (each, an
“Incremental Commitment” and the term loans thereunder, an “Incremental Loan”;
each Incremental Commitment are sometimes referred to herein individually as an
“Incremental Facility” and collectively the “Incremental Facilities”) in
Dollars; provided that no commitment of any Lender shall be increased without
the consent of such Lender. Such notice shall set forth (x) the amount of the
Incremental Commitment being requested (which shall be in a minimum amount of
$5,000,000 and multiples of $1,000,000 in excess thereof) and which shall not
exceed $40,000,000 in the aggregate (the “Incremental Cap”) and (y) the date (an
“Incremental Effective Date”) on which such Incremental Facility is requested to
become effective (which, unless otherwise agreed by the Administrative Agent,
shall not be less than ten (10) Business Days from the date that the
Administrative Agent received the request from the Borrower Representative).

 



36



 

(b)              Conditions. No Incremental Facility shall become effective
under this Section 2.1.2 unless, after giving effect to such Incremental
Facility, the Loans to be made thereunder, and the application of the proceeds
therefrom (but without giving effect to any netting of the proceeds thereof):

 

(i)                after giving pro forma effect to such Incremental Facility
and the use of proceeds thereof (and assuming, in the case of an Incremental
Facility, that the entire amount of such increase is funded) on the effective
date thereof and other pro forma adjustments (including any related
acquisitions, dispositions, incurrence and repayment of indebtedness and other
transactions to be agreed), (1) no Default or Event of Default shall exist at
the time of incurrence of such Incremental Facility, (2) the representations and
warranties made by the Loan Parties in the Loan Documents shall be true and
correct in all material respects (or in all respects if such representation or
warranty contains any materiality qualifier, including references to “material,”
“Material Adverse Effect” or dollar thresholds) after giving effect to such
Incremental Facility (unless such representation or warranty is expressly made
as of an earlier date, in which case such representation or warranty shall be
true and correct in all material respects (or in all respects if such
representation or warranty contains any materiality qualifier, including
references to “material,” “Material Adverse Effect” or dollar thresholds) as of
such earlier date) and (3) the Borrowers are in compliance with the financial
covenants set forth in Section 11.12 as of the last day of the most recently
ended twelve fiscal month period for which financial statements have been
delivered;

 

(ii)              the aggregate amount of all Incremental Facilities shall not
exceed the Incremental Cap;

 

(iii)           the proceeds of any Incremental Facility shall be used solely
for Permitted Acquisitions as expressly permitted by the existing Lenders;

 

(iv)            each Incremental Facility shall be on the same terms as those
applicable to the existing Term Loans; and

 

(v)              the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying as to the foregoing.

 



37



 

(c)               Required Amendments. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Incremental Facility, this Agreement and the
other Loan Documents shall be amended to the extent (but only to the extent)
necessary to reflect the existence of such Incremental Facility and the Loans
evidenced thereby, and any joinder agreement or amendment may without the
consent of the other Lenders effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrowers, to effectuate the
provisions of this Section 2.1.2. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Loan Parties as may be necessary in order to establish
any Incremental Facility and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrowers in connection with the establishment of any Incremental Facility, in
each case, on terms consistent with this Section. From and after each
Incremental Effective Date, the Loans and Commitments established pursuant to
this Section 2.1.2 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the guarantees and security interests created by the applicable
Collateral Documents to the extent such Loans and Commitments are incurred on a
pari passu basis in payment and security with the existing Term Loans. The Loan
Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Liens and security interests granted by
the applicable Collateral Documents continue to be perfected under the UCC or
otherwise after giving effect to the establishment of any such new Loans and
Commitments, including, without limitation, compliance with Section 10.9. In
addition, the Administrative Agent shall be entitled to receive such customary
legal opinions and/or “know your customer” information as it (on behalf of
itself or any Lender) shall reasonably require. Each of the parties hereto
hereby agrees that the Administrative Agent may, in consultation with the
Borrower Representative, take any and all action as may be reasonably necessary
to ensure that all Incremental Loans are included in each Borrowing of
outstanding Term Loans on a pro rata basis. This may be accomplished by
allocating a portion of each such Incremental Loan to each outstanding Borrowing
of Term Loans that are LIBOR Loans on a pro rata basis. In addition, the
scheduled amortization payments under Section 6.4 required to be made after the
making of any Incremental Loans shall be ratably increased by the aggregate
principal amount of such Incremental Loans for all Lenders on a pro rata basis
to the extent necessary to avoid any reduction in the amortization payments to
which the Term Lenders were entitled before such recalculation.

 

(d)              Incremental Lenders. Each Incremental Facility will be made
available only upon receiving credit commitments from existing Lenders and/or
any additional banks, financial institutions and other institutional lenders or
investors that will become Lenders in connection therewith that are arranged by
and acceptable to the Administrative Agent in its sole discretion. The terms and
conditions for any Incremental Facility will be subject to approval by the
existing Lenders in their sole discretion and will be subject to, but not
limited to, the ongoing compliance with the financial covenants set forth in
Section 11.12. For the avoidance of doubt, Incremental Lenders shall not include
Ineligible Lenders.

 

2.2              Loan Procedures.

 



38



 

2.2.1                 Various Types of Loans. Each Loan may be divided into
tranches which are, either a LIBOR Loan or, solely to the extent contemplated in
Section 8.2(a) or Section 8.3, Base Rate Loan (each, a “Type” of Loan), as
Borrower Representative specifies in the related Notice of Borrowing pursuant to
Section 2.2.2. Base Rate Loans and LIBOR Loans may not be outstanding at the
same time. All borrowings, conversions, and repayments of Loans will be effected
so that each Lender will have a ratable share (according to its Pro Rata Share)
of all Types of Loans.

 

2.2.2                 Borrowing Procedures.

 

(a)              Borrower Representative shall give written notice (each such
written notice, a “Notice of Borrowing”) substantially in the form of Exhibit D
to Administrative Agent and each Lender with an applicable Commitment of each
proposed borrowing not later than 11:00 a.m. (New York city time) three Business
Days prior to the proposed date of that borrowing. Each such notice will be
effective upon receipt by Administrative Agent, will be irrevocable, and must
specify the date, amount, and Type of borrowing (which shall be a LIBOR Loan
unless the provision of LIBOR Loans becomes unlawful or is not otherwise
available as described in Section 8.2(a) and Section 8.3). On the requested
borrowing date, each Lender with an applicable Commitment shall provide
Administrative Agent with immediately available funds, to Administrative Agent’s
Account, covering that Lender’s Pro Rata Share of that borrowing so long as the
applicable Lender has not received written notice that the conditions precedent
set forth in Section 12 with respect to that borrowing have not been satisfied.
After Administrative Agent’s receipt of the proceeds of the applicable Loans
from Lenders with applicable Commitments, Administrative Agent shall make the
proceeds of those Loans available to Borrowers on the applicable borrowing date
by transferring to Borrowers immediately available funds equal to the proceeds
received by Administrative Agent. Each borrowing must be on a Business Day. Each
borrowing must be in an aggregate amount of at least $2,000,000 and an integral
multiple of $500,000. Each Lender shall, upon request of Administrative Agent,
deliver to Administrative Agent a list of all Loans made by that Lender,
together with all information related thereto as Administrative Agent reasonably
requests. Notwithstanding any provision of this Agreement to the contrary,
Borrower Representative may not request, and Lenders will not be required to
fund, any borrowing of any Loan that is not a LIBOR borrowing unless, subject to
and as more particularly described in Section 8, LIBOR is unavailable or
unlawful.

 

(b)              Unless payment is otherwise timely made by Borrowers,
Administrative Agent may, at its option, charge when due any Obligations against
any operating, investment or other account of any Borrower maintained with
Administrative Agent or any of its Affiliates.

 

2.2.3                 [Reserved].

 

2.3              Commitments Several. The failure of any Lender to make a
requested Loan on any date will not relieve any other Lender of its obligation
(if any) to make a Loan on that date, but no Lender will be responsible for the
failure of any other Lender to make any Loan to be made by that other Lender.

 



39



 

2.4              Certain Conditions. No Lender will have an obligation to make
any Loan if an Event of Default or Default exists.

 

2.5              Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions will apply for so long as that Lender is a Defaulting
Lender:

 

2.5.1                 Fees will cease to accrue on the unfunded portion of the
Term B Loan Commitment of the Defaulting Lender pursuant to Section 5.1.

 

2.5.2                 Any amount payable to a Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, or otherwise and
including any amount that would otherwise be payable to that Defaulting Lender
pursuant to Section 7.5 but excluding Section 8) will, in lieu of being
distributed to that Defaulting Lender, be retained by Administrative Agent and,
subject to any applicable requirements of law, be applied as follows at such
time or times as Administrative Agent determines: (i) first, to the payment of
any amounts owing by that Defaulting Lender to Administrative Agent under this
Agreement; (ii) second, to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; (iii) third, if so determined
by Administrative Agent and Borrowers, held as cash collateral for future
funding obligations of the Defaulting Lender under this Agreement; (iv) fourth,
pro rata, to the payment of any amounts owing to Borrowers or the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Borrower or any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and
(v) fifth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction. If any such payment is a prepayment of the principal
amount of any Loans and made at a time when the conditions set forth in
Section 12.2 are satisfied, then that payment will be applied solely to prepay
the Loans of all Lenders that are not Defaulting Lenders pro rata prior to being
applied to the prepayment of any Loans of any Defaulting Lender.

 

2.5.3                 No Defaulting Lender will have any right to approve or
disapprove any amendment, waiver, consent, or any other action the Lenders or
the Required Lenders have taken or may take under this Agreement (including any
consent to any amendment or waiver pursuant to Section 15.1), but any waiver,
amendment, or modification requiring the consent of all Lenders or each directly
affected Lender that affects a Defaulting Lender differently than other affected
Lenders will require the consent of that Defaulting Lender.

 

Section 3EVIDENCING OF LOANS.

 

3.1              Notes. At a Lender’s request the Term Loans of that Lender may
be evidenced by a Note, with appropriate insertions, payable to that Lender (or,
if requested by such Lender, to such Lender and its registered assigns) in a
face principal amount equal to the principal amount of that Lender’s Term Loans
plus, in the case of Term B Loans, the unfunded principal amount of that
Lender’s Term B Loan Commitment.

 



40



 

3.2              Recordkeeping. Administrative Agent, on behalf of each Lender,
shall record in its records, the date and amount of each Loan made by each
Lender and each repayment or conversion thereof. The aggregate unpaid principal
amount so recorded will be rebuttably presumptive evidence of the principal
amount of the Loans owing and unpaid. The failure to so record any such amount
or any error in so recording any such amount will not, however, limit or
otherwise affect the Obligations of Borrowers under this Agreement or under any
Note to repay the principal amount of the Loans under this Agreement, together
with all interest accruing thereon.

 

Section 4INTEREST.

 

4.1              Interest Rates.

 

4.1.1                 Interest on Loans. Borrowers agree to pay interest on the
unpaid principal amount of each Loan for the period commencing on the date that
Loan is made until that Loan is paid in full at a rate per annum equal to the
sum of the LIBOR Rate from time to time in effect plus the Applicable Margin for
LIBOR Loans; provided, that if the provision of LIBOR Loans becomes unlawful or
unavailable as described in Section 8.2(a) or 8.3, then interest will be payable
at a rate per annum equal to the Base Rate from time to time in effect plus the
Applicable Margin for Base Rate Loans.

 

4.1.2                 Default Rate. Notwithstanding the foregoing, at any time
an Event of Default exists, upon written notice of the Administrative Agent or
the Required Lenders, the interest rate applicable to each Loan will be
increased by 2.00% during the existence of an Event of Default (and, in the case
of Obligations not bearing interest, those Obligations will, during the
existence of an Event of Default, bear interest at the highest interest rate
applicable to the Loans plus 2.00%), but any such increase may be rescinded by
Required Lenders, notwithstanding Section 15.1. Notwithstanding the foregoing,
upon the occurrence of an Event of Default under Sections 13.1.1 or 13.1.4, the
increase provided for in this Section 4.1.2 will occur automatically. In no
event will interest payable by Borrowers to any Lender under this Agreement
exceed the maximum rate permitted under applicable law, and if any such
provision of this Agreement is in contravention of any such law, then that
provision will be deemed modified to limit that interest to the maximum rate
permitted under that law.

 

4.1.3                 Interest Payment Dates. Accrued interest on each Loan is
payable in arrears on the first Business Day of each month, upon a prepayment of
that Loan, and at maturity. After maturity, and at any time an Event of Default
exists, accrued interest on all Loans will be payable on demand. Each Borrower
hereby authorizes Administrative Agent to, and Administrative Agent may, from
time to time, charge the Loan Account with the amount of any interest payment
due under this Agreement.

 



41



 

4.2              Setting and Notice of LIBOR Rates. The LIBOR Rate will be
determined by Administrative Agent. Each determination of the applicable LIBOR
Rate by Administrative Agent will be conclusive and binding upon the parties to
this Agreement, absent manifest error.

 

4.3              Computation of Interest. Interest will be computed for the
actual number of days elapsed on the basis of a year of (a) 360 days for
interest calculated at the LIBOR Rate and (b) 365/366 days for interest
calculated at the Base Rate. The applicable interest rate for each Base Rate
Loan will change simultaneously with each change in the Base Rate and the
applicable interest rate for each LIBOR Loan will change simultaneously with
each change in the LIBOR Rate.

 

Section 5FEES.

 

5.1              Unused Fee. Borrowers shall pay to Administrative Agent for the
account of each Lender with a Term B Loan Commitment (except as provided in
Section 2.5) an unused fee (the “Unused Fee”), for the period from the Closing
Date to the earlier of (i) the Termination Date or (ii) the last day of the Term
B Loan Availability Period, at the Unused Fee Rate in effect from time to time
of that Lender’s Pro Rata Share (as adjusted from time to time) of the average
daily unused amount of the Term B Loan Commitments. For purposes of calculating
usage under this Section 5.1, the Term B Loan Commitments will be deemed used
when initially drawn. That Unused Fee will be payable in arrears on the
first Business Day of each month and on the earlier of the Termination Date or
the last day of the Term B Loan Availability Period for any period then ending
for which that Unused Fee has not have previously been paid. The Unused Fee will
be computed for the actual number of days elapsed on the basis of a year of
360 days.

 

5.2              Additional Fees. Borrowers shall pay to Administrative Agent
all fees as are mutually agreed to from time to time by Borrowers and
Administrative Agent, including the fees set forth in the Agent Fee Letter.

 

5.3              Applicable Premium and Exit Fee. Without limiting the
generality of Section 5.2, Borrowers shall pay to Administrative Agent, for the
sole and separate account of Administrative Agent, each Applicable Premium and
Exit Fee in accordance with the Agent Fee Letter.

 

5.4              Warrants.

 

5.4.1                 Warrant Original Issue Discount. The Loan Parties, their
Subsidiaries and Administrative Agent acknowledge and agree that the Loans and
the Warrants are part of an “investment unit” within the meaning of Section
1273(c)(2) of the Code. The Loan Parties, their Subsidiaries and Administrative
Agent agree that for purposes of allocating a portion of the issue price of the
investment unit to the Warrants in accordance with Treasury Regulation Section
1.1273-2(h)(1), the fair market value of the Closing Date Warrant is $765,678.
The Loan Parties, their Subsidiaries and Administrative Agent agree that any
other Warrant issued after the Closing Date to the Warrant Holder shall be
valued using the same methodology as the methodology used to value the Closing
Date Warrant and such valuation shall be mutually agreeable to the Holdings and
the Warrant Holder. The Loan Parties, their Subsidiaries and Administrative
Agent agree to file all tax returns consistently with this Section 5.4 and not
take any position inconsistent therewith.

 



42



 

Section 6Reduction or Termination of Commitments; PREPAYMENTS; Repayments.

 

6.1              Reduction or Termination of Commitments.

 

6.1.1                 Voluntary Reduction or Termination of the Term B Loan
Commitments. Borrowers may from time to time on at least five Business Days’
prior written notice from Borrower Representative to Administrative Agent (which
shall promptly advise each applicable Lender thereof) permanently reduce the
Term B Loan Commitments. Any such reduction must be in an amount not less than
$500,000 or a higher integral multiple of $100,000.

 

6.1.2                 All Reductions of Commitments. All reductions of the
Term B Loan Commitments will reduce the Term B Loan Commitments ratably among
the Lenders according to their respective Pro Rata Shares.

 

6.2              Prepayments.

 

6.2.1                 Voluntary Prepayments. Borrowers may from time to time
prepay the Loans in whole or in part. Borrower Representative shall give
Administrative Agent (which shall promptly advise each applicable Lender) notice
of any such prepayment not later than (x) 11:00 a.m. (New York city time) on the
day of that prepayment (which must be a Business Day) in respect of any Base
Rate Loan and (y) 11:00 a.m. (New York city time) on the day three (3) Business
Days prior to the date of that prepayment (which must be a Business Day) in
respect of any LIBOR Loan, in each case, specifying the Loans to be prepaid and
the date and amount of prepayment. Any such partial prepayment must be in an
amount equal to $500,000 or a higher integral multiple of $100,000 (or such
lesser amount equal to the total outstanding Loan).

 

6.2.2                 Mandatory Prepayments.

 

(a)              Term Loans. Borrowers shall make a prepayment of the Term Loans
until paid in full upon the occurrence of any of the following at the following
times and in the following amounts:

 

(i)                concurrently with the receipt by any Loan Party or its
Subsidiaries of any Net Cash Proceeds from any Asset Disposition, in an amount
equal to 100% of those Net Cash Proceeds; provided that, at the option of
Borrower Representative (as elected by Borrower Representative in writing to
Administrative Agent on or prior to the fifth Business Day after the date of
receipt of such Net Cash Proceeds), and so long as no Default or Event of
Default shall have occurred and be continuing, Borrowers may reinvest all or any
portion of such Net Cash Proceeds in long-term assets used or useful in their
business (such assets, “Additional Assets”) so long as such reinvestment is made
within 180 days after the receipt of such Net Cash Proceeds (as certified by
Borrower Representative in writing to Administrative Agent); provided further,
that any Net Cash Proceeds not so reinvested shall be immediately applied to the
prepayment of the Term Loans as set forth in this Section 6.2.2(a)(i) upon the
expiration of such applicable period; provided, further, that to the extent that
(1) the assets that were subject to the Asset Disposition constituted ABL
Priority Collateral or Term Loan Priority Collateral, such Additional Assets
shall also constitute ABL Priority Collateral or Term Loan Priority Collateral,
respectively (and Borrowers or their Subsidiaries, as the case may be, shall
promptly take such action (if any) as may be required to cause that portion of
such reinvestment constituting ABL Priority Collateral or Term Loan Priority
Collateral, as applicable, to be added to the ABL Priority Collateral or Term
Loan Priority Collateral securing the ABL Obligations or the Obligations, as
applicable), (2) any such Asset Disposition that consisted of or constituted any
portion of Term Loan Priority Collateral, such Net Cash Proceeds shall be
applied to the Obligations and (3) any such Asset Disposition is of assets
solely constituting ABL Priority Collateral that are required to be applied to
the ABL Obligations pursuant to the terms of the ABL Loan Agreement, then the
Net Cash Proceeds of such Asset Disposition shall first be applied to the ABL
Obligations as required under the ABL Loan Documents and then to the Obligations
as required hereunder. To the extent the Net Cash Proceeds of any Asset
Disposition are required to be applied to the ABL Obligations under the ABL Loan
Agreement or the Intercreditor Agreement, upon the Payment in Full of the ABL
Priority Debt (as defined in the ABL Intercreditor Agreement), such Net Cash
Proceeds shall be applied to the Obligations as set forth in this Section
6.2.2(a)(i). Prior to entering into any Asset Disposition of assets which
constitute Term Loan Priority Collateral, Borrowers shall provide not less than
three (3) Business Days’ prior written notice thereof and the proceeds of such
Assets Sale shall be deposited a deposit account subject to a Control Agreements
whereby Administrative Agent has a first-priority security interest therein. If
Administrative Agent does not receive prior written notice that Term Loan
Priority Collateral is the subject of an Asset Disposition, then the Loan
Parties shall be deemed to have represented and warranted to Administrative
Agent on the date such Asset Disposition is consummated that none of the assets
subject to such Asset Disposition constitute Term Loan Priority Collateral.

 



43



 

(ii)              concurrently with the receipt by any Loan Party or any of its
Subsidiaries of any Net Cash Proceeds from any issuance of Equity Interests of
any Loan Party or any of its Subsidiaries, whether in connection with the
issuance of any Curative Equity or otherwise (excluding any issuance of Equity
Interests (A) pursuant to any employee or director option program, benefit plan
or compensation program or agreement, (B) by a Subsidiary to any Borrower or
another Subsidiary and (C) the Net Cash Proceeds of which are used substantially
concurrently to fund a Permitted Acquisition), in an amount equal to 50% (or, in
the case of Net Cash Proceeds in the form of Curative Equity, 100%) of those Net
Cash Proceeds.

 

(iii)           concurrently with the receipt by any Loan Party or any of its
Subsidiaries of any Net Cash Proceeds from any issuance of any Debt of any Loan
Party or any of its Subsidiaries (excluding Debt permitted by Section 11.1), in
an amount equal to 100% of those Net Cash Proceeds;

 



44



 

(iv)            concurrently with the receipt by any Loan Party or any of its
Subsidiaries of any Other Receipts, in an amount equal to 100% of those Other
Receipts; provided that, so long as no Default or Event of Default shall have
occurred and be continuing, Borrowers may reinvest the first $500,000 of such
Other Receipts and up to 50% of any additional Other Receipts in the aggregate
over the term of the Agreement in the applicable acquired business so long as
such reinvestment is made within 180 days after the receipt of such Other
Receipts (as certified by Borrower Representative in writing to Administrative
Agent); provided further, that any Other Receipts not so reinvested shall be
immediately applied to the prepayment of the Term Loans as set forth in this
Section 6.2.2(a)(iv) upon the expiration of such applicable period; and

 

(v)              within five Business Days after the earlier of (A) the date
that Fiscal Year-end financial statements are required to be delivered pursuant
to Section 10.1.1, and (B) the date of Borrowers’ actual delivery of Fiscal
Year-end financial statements delivered pursuant to Section 10.1.1 (commencing
with the Fiscal Year ending on December 31, 2021), in an amount equal to the
result of (A) the ECF Percentage of Excess Cash Flow for that Fiscal Year minus
(B) the aggregate amount of all voluntary prepayments in respect of the
outstanding principal balance of the Term Loan (including any Incremental Loans)
made by Borrowers during such Fiscal Year.

 

6.3              Manner of Prepayments.

 

6.3.1                 All Prepayments. Any prepayment of Term Loans is subject
to Section 5.3. Other than as specified in the last proviso of Section
6.2.2(a)(i), all prepayments of the Term Loans will be applied ratably to the
Term Loans in the inverse order of maturity to the remaining installments
thereof (including, without limitation, the final installment thereof). Except
as otherwise provided by this Agreement, all principal payments in respect of
the Loans will be applied first to repay outstanding Base Rate Loans and then to
repay outstanding LIBOR Rate Loans.

 

6.4              Repayments.

 

6.4.1                 [Reserved].

 

6.4.2                 Term A Loans. Borrowers shall pay the principal amount of
each Term A Loan of each Lender as follows: (a) in arrears in quarterly
installments equal to 0.25% of the original principal amount of the Term A Loans
on the Closing Date, each payable on the first Business Day of each Fiscal
Quarter commencing on the first Business Day after the Fiscal Quarter ending
December 31, 2020 and (b) a final installment equal to the remaining outstanding
principal balance of the Term A Loans, payable on the Termination Date. Unless
sooner paid in full, the outstanding principal balance of the Term A Loans must
be paid in full on the Termination Date.

 

6.4.3                 Term B Loans. Borrowers shall pay the principal amount of
each Term B Loan of each Lender as follows: (a) in arrears in quarterly
installments equal to 0.25% of the original principal amount of the Term B Loans
that have been funded since the Closing Date, each payable on the first Business
Day of each Fiscal Quarter, commencing on the first Business Day of the Fiscal
Quarter immediately following the Fiscal Quarter in which that Term B Loan is
made to any Borrower and (b) a final installment equal to the remaining
outstanding principal balance of the Term B Loans, payable on the Termination
Date. Unless sooner paid in full, the outstanding principal balance of the
Term B Loans must be paid in full on the Termination Date.

 



45



 

Section 7MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

 

7.1              Making of Payments.

 

7.1.1                 Borrowers shall make all payments of principal or interest
on the Loans, and of all fees, to Administrative Agent in immediately available
funds to Administrative Agent’s Account not later than 2:00 p.m. (New York city
time) on the date due, and funds received after that time will be deemed to have
been received by Administrative Agent on the following Business Day. Borrower
shall make all payments to Administrative Agent and the Lenders without set-off,
counterclaim, recoupment, deduction, or other defense. Subject to Section 2.5,
Administrative Agent shall promptly remit to each Lender its share of all such
payments received in collected funds by Administrative Agent for the account of
that Lender. Notwithstanding the foregoing, Borrowers shall make all payments
under Section 8.1 directly to the Lender entitled thereto.

 

7.2              Application of Certain Payments.

 

7.2.1                 So long as no Default or Event of Default has occurred and
is continuing, (a) payments matching specific scheduled payments then due will
be applied to those scheduled payments and (b) voluntary and mandatory
prepayments will be applied as set forth in Sections 6.2 and 6.3.

 

7.2.2                 Subject to any written agreement among Administrative
Agent and the Lenders:

 

(a)              All payments of principal and interest in respect of
outstanding Loans, all payments of fees, and all other payments in respect of
any other Obligations, will be allocated by Administrative Agent among
Administrative Agent and the Lenders, as applicable, in proportion to their
respective Pro Rata Shares or otherwise as provided in this Agreement or, in
respect of payments not made on account of Loans, as designated by the Person
making payment when the payment is made.

 

(b)              After the occurrence and during the continuance of an Event of
Default, Administrative Agent may, and upon the direction of the Required
Lenders shall, apply all payments in respect of any Obligations and all proceeds
of the Collateral, subject to the provisions of this Agreement, as follows:
(i) first, ratably to pay the Obligations in respect of any fees, expense
reimbursements, indemnities and other amounts then due and payable to
Administrative Agent until paid in full; (ii) second, ratably to pay the
Obligations in respect of any fees (other than any Applicable Premium or Exit
Fee) and indemnities then due and payable to the Lenders until paid in full;
(iii) third, ratably (to Administrative Agent in accordance with Administrative
Agent’s outstanding Protective Advances) to pay interest then due and payable in
respect of Protective Advances until paid in full; (iv) fourth, ratably (to
Administrative Agent in accordance with Administrative Agent’s outstanding
Protective Advances) to pay principal of the Protective Advances until paid in
full; (v) fifth, ratably to pay the Obligations in respect of any Applicable
Premium or Exit Fee then due and payable until paid in full; and (vi) sixth, to
the ratable payment of all other Obligations then due and payable.

 



46



 

(c)               For purposes of Section 7.2.2(b), “paid in full” means payment
in cash of all amounts owing under the Loan Documents (or, to the extent those
Obligations are contingent, to provide cash collateral in respect of those
Obligations in a manner and amount reasonably satisfactory to the Administrative
Agent) according to the terms thereof, including loan fees, service fees,
professional fees, interest (and specifically including interest accrued after,
or that would have accrued but for, the commencement of any Insolvency
Proceeding), default interest, interest on interest, and expense reimbursements,
whether or not same would be or is allowed or disallowed in whole or in part in
any Insolvency Proceeding.

 

(d)              In the event of a direct conflict between the priority
provisions of this Section 7.2.2 and other provisions contained in any other
Loan Document, it is the intention of the parties to this Agreement that all
such priority provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 7.2.2 will control and govern.

 

7.3              Due Date Extension. If any payment of principal or interest
with respect to any of the Loans, or of any fees, falls due on a day which is
not a Business Day, then that due date will be extended to the immediately
following Business Day (unless, in the case of a LIBOR Loan, that immediately
preceding Business Day is the first Business Day of a month, in which case that
due date will be the immediately preceding Business Day), and, in the case of
principal, additional interest will accrue and be payable for the period of any
such extension.

 

7.4              Setoff. Each Borrower, for itself and each other Loan Party,
agrees that Administrative Agent and each Lender have all rights of set-off and
bankers’ lien provided by applicable law, and in addition thereto, each
Borrower, for itself and each other Loan Party, agrees that at any time any
Event of Default exists, Administrative Agent and each Lender may apply to the
payment of any Obligations of each Borrower and each other Loan Party under this
Agreement, whether or not then due, any and all balances, credits, deposits,
accounts, or moneys of each Borrower and each other Loan Party then or
thereafter with Administrative Agent or that Lender.

 

7.5              Proration of Payments. Except as provided in Section 2.5, if
any Lender obtains any payment or other recovery (whether voluntary,
involuntary, by application of offset, or otherwise), on account of principal of
or interest on any Loan (but excluding (i) any payment pursuant to Section 8 or
15.6 and (ii) payments of interest on any Affected Loan) in excess of its
applicable Pro Rata Share of payments and other recoveries obtained by all
Lenders on account of principal of and interest on the Loans, then held by them,
then that Lender shall purchase from the other Lenders such participations in
the Loans held by them as are necessary to cause that purchasing Lender to share
the excess payment or other recovery ratably with each of them, but if all or
any portion of the excess payment or other recovery is thereafter recovered from
that purchasing Lender, then that purchase will be rescinded and the purchase
price restored to the extent of that recovery.

 



47



 

7.6              Taxes.

 

7.6.1                 All payments under this Agreement or under the Loan
Documents (including any payment of principal, interest, or fees) to, or for the
benefit, of any Person will be made by Borrowers free and clear of and without
deduction or withholding for, or account of, any Taxes now or hereafter imposed
by any taxing authority, except as required by applicable law.

 

7.6.2                 If Borrowers make any payment under this Agreement or
under any other Loan Document in respect of which any Borrower is required by
applicable law to deduct or withhold any Indemnified Taxes, then Borrowers shall
increase the payment under this Agreement or under any other Loan Document such
that after the reduction for the amount of Indemnified Taxes withheld (and any
Indemnified Taxes withheld or imposed with respect to the additional payments
required under this Section 7.6.2), the amount paid equals the amount that was
payable under this Agreement or under any other Loan Document without regard to
this Section 7.6.2. To the extent Borrowers withhold any Taxes on payments under
this Agreement or under any other Loan Document, Borrowers shall pay the full
amount deducted to the relevant taxing authority within the time allowed for
payment under applicable law and shall deliver to Administrative Agent within
30 days after Borrowers have made payment to that taxing authority a receipt
issued by that taxing authority (or other evidence satisfactory to
Administrative Agent) evidencing the payment of all amounts so required to be
deducted or withheld from that payment.

 

7.6.3                 If any Lender or Administrative Agent or other recipient
is required by law to make any payments of any Indemnified Taxes on or in
relation to any amounts received or receivable under this Agreement or under any
other Loan Document, or any Indemnified Tax is assessed against a Lender or
Administrative Agent or other recipient with respect to amounts received or
receivable under this Agreement or under any other Loan Document, Borrowers will
indemnify that Person against (i) that Indemnified Tax and (ii) any Taxes
imposed as a result of the receipt of the payment under this Section 7.6.3. A
certificate prepared in good faith as to the amount of any such payment by that
Lender or Administrative Agent or other recipient will, absent manifest error,
be final, conclusive, and binding on all parties.

 

7.6.4                 (a) To the extent permitted by applicable law, each Lender
that is not a United States person within the meaning of Code
Section 7701(a)(30) (a “Non-U.S. Lender”) shall deliver to Borrower
Representative and Administrative Agent on or prior to the Closing Date (or in
the case of a Lender that is an Assignee, on the date of the assignment to that
Lender) two accurate and complete original signed copies of IRS Form W-8BEN,
W-8BEN-E, W-8ECI, or W-8IMY (or any successor or other applicable form
prescribed by the IRS) certifying to that Lender’s entitlement to a complete
exemption from, or a reduced rate in, United States withholding tax on interest
payments to be made under this Agreement or with respect to any Loan. If a
Lender that is a Non-U.S. Lender is claiming a complete exemption from
withholding on interest pursuant to Code Sections 871(h) or 881(c), then that
Lender shall deliver (along with two accurate and complete original signed
copies of IRS Form W-8BEN or W-8BEN-E) a certificate in form and substance
reasonably acceptable to Administrative Agent (any such certificate, a
“Withholding Certificate”). In addition, each Lender that is a Non-U.S. Lender
shall, from time to time after the Closing Date (or in the case of a Lender that
is an Assignee, after the date of the assignment to that Lender) when a lapse in
time (or change in circumstances occurs) renders the prior certificates
delivered under this Agreement obsolete or inaccurate in any material respect,
to the extent permitted under applicable law, deliver to Borrower Representative
and Administrative Agent two new and accurate and complete original signed
copies of an IRS Form W-8BEN, W-8BEN-E, W-8ECI, or W-8IMY (or any successor or
other applicable forms prescribed by the IRS), and if applicable, a new
Withholding Certificate, to confirm or establish the entitlement of that Lender
or Administrative Agent to an exemption from, or reduction in, United States
withholding tax on interest payments to be made under this Agreement or with
respect to any Loan.

 



48



 

(b)              Each Lender that is not a Non-U.S. Lender (other than any such
Lender that is taxed as corporation for U.S. federal income tax purposes) shall
provide two properly completed and duly executed copies of IRS Form W-9 (or any
successor or other applicable form) to Borrower Representative and
Administrative Agent certifying that that Lender is exempt from United States
backup withholding Tax. To the extent that a form provided pursuant to this
Section 7.6.4(b) is rendered obsolete or inaccurate in any material respect as
result of change in circumstances with respect to the status of a Lender or
Administrative Agent, then that Lender or Administrative Agent shall, to the
extent permitted by applicable law, deliver to Borrower Representative and, as
applicable, Administrative Agent revised forms necessary to confirm or establish
the entitlement to that Lender’s exemption from United States backup withholding
Tax.

 

(c)               No Borrower will be required to pay additional amounts to any
Lender, or indemnify any Lender, under this Section 7.6 to the extent that any
Borrower’s obligations would not have arisen but for the failure of that Lender
to comply with Section 7.6.4(a) and/or in the case of a Non-U.S. Lender, the
inability of such Lender to claim a complete exemption from U.S. withholding tax
on interest under the Code (including, but not limited to, as a result of such
Lender’s status under Code Section 881(c)(3)) or an applicable income tax
treaty, except to the extent such inability results from a Change in Law
occurring after the date such Lender acquired an interest in a Loan.

 

(d)              Each Lender shall indemnify Administrative Agent and hold
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to Tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to Administrative Agent under this Section 7.6) which are imposed on or
with respect to principal, interest, or fees payable to that Lender under this
Agreement and which are not paid by Borrowers pursuant to this Section 7.6,
whether or not those Taxes or related liabilities were correctly or legally
asserted. This indemnification must be made within 30 days from the date
Administrative Agent makes written demand therefor.

 



49



 

7.6.5                 (a) If Administrative Agent or a Lender determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section 7.6, then
Administrative Agent or that Lender, as applicable, shall pay over that refund
to the Borrowers (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrowers under this Section 7.6 with respect to
the Indemnified Taxes giving rise to that refund), net of any Taxes imposed by
reason of receipt of that refund and all out-of-pocket expenses of
Administrative Agent or that Lender, as applicable, and without interest (other
than any interest paid by the relevant governmental authority with respect to
that refund, which interest must be paid to the Borrowers). Upon the request of
Administrative Agent or any such Lender, Borrowers shall repay any amount paid
to the Borrowers (plus any penalties, interest, or other charges imposed by the
relevant governmental authority) to Administrative Agent or that Lender in the
event Administrative Agent or that Lender is required to repay any such refund
to any such governmental authority. Nothing in this Section 7.6.5 is to be
construed to require Administrative Agent or any Lender to make available its
tax returns (or any other information which it deems confidential) to any
Borrower or any other Person.

 

(b) At the request of any Borrower and at the expense of the Borrowers, a Lender
shall use reasonable efforts to cooperate with the Borrowers to obtain any
available refund of any Indemnified Taxes as to which the Lender has been
indemnified by the Borrowers or with respect to which the Borrowers have paid
additional amounts, so long as such efforts would not, in the sole discretion of
such Lender exercised in good faith, result in any additional costs or expenses
or be otherwise disadvantageous to such Lender.

 

7.6.6                 If a payment made to a Lender under any Loan Document
would be subject to U.S. federal income withholding Tax imposed by FATCA if that
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), then that Lender shall deliver to Administrative Agent (or, in the
case of a Participant, to the Lender granting the participation only) at the
time or times prescribed by law and at any other time or times reasonably
requested by Administrative Agent (or, in the case of a Participant, the Lender
granting the participation) all documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and all
additional documentation reasonably requested by Administrative Agent (or, in
the case of a Participant, the Lender granting the participation) as is
necessary for Administrative Agent or Borrowers to comply with their obligations
under FATCA and to determine that that Lender has complied with that Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
that payment. Solely for purposes of this Section 7.6.6, “FATCA” is deemed to
include any amendments made to FATCA after the date of this Agreement.

 



50



 

Section 8Increased Costs; Special Provisions for LIBOR Loans.

 

8.1              Increased Costs.

 

(a)              If any Change in Law (i) imposes, modifies, or deems applicable
any reserve (including any reserve imposed by the FRB, but excluding any reserve
included in the determination of the LIBOR Rate pursuant to Section 4), special
deposit, or similar requirement against assets of, deposits with, or for the
account of, or credit extended by, any Lender; or (ii) imposes on any Lender any
other condition affecting its LIBOR Loans, its Note(s), or its obligation to
make LIBOR Loans, and the result of anything described in clauses (i) and (ii)
above is to increase the cost to (or to impose a cost on) that Lender (or any
LIBOR Office of that Lender) of making or maintaining any Loan, or to reduce the
amount of any sum received or receivable by that Lender (or its LIBOR Office)
under this Agreement or under its Note(s) with respect thereto, then upon demand
by that Lender (which demand must be accompanied by a statement setting forth
the basis for that demand and a calculation of the amount thereof in reasonable
detail, a copy of which must be furnished to Administrative Agent), Borrowers
shall pay directly to that Lender such additional amount as will compensate that
Lender for that increased cost or that reduction, so long as the applicable
amounts have accrued on or after the day that is 180 days prior to the date on
which that Lender first made demand therefor.

 

(b)              If any Lender reasonably determines that any change in, or the
adoption or phase-in of, any applicable law, rule, or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any governmental authority, central bank, or comparable agency charged with
the interpretation or administration thereof, or the compliance by any Lender or
any Person controlling any Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank, or comparable agency, has or would have the effect of reducing the
rate of return on that Lender’s or that controlling Person’s capital as a
consequence of that Lender’s obligations under this Agreement to a level below
that which that Lender or that controlling Person could have achieved but for
that change, adoption, phase-in, or compliance (taking into consideration that
Lender’s or that controlling Person’s policies with respect to capital adequacy)
by an amount deemed by that Lender or that controlling Person to be material,
then from time to time, upon demand by that Lender (which demand must be
accompanied by a statement setting forth the basis for that demand and a
calculation of the amount thereof in reasonable detail, a copy of which must be
furnished to Administrative Agent), Borrowers shall pay to that Lender such
additional amount as will compensate that Lender or that controlling Person for
that reduction, so long as the applicable amounts have accrued on or after the
day that is 180 days prior to the date on which that Lender first made demand
therefor.

 

8.2              Basis for Determining Interest Rate Inadequate or Unfair.

 

(a)              Administrative Agent shall promptly notify the other parties of
the following:

 



51



 

(i)                Administrative Agent reasonably determines (which
determination will be binding and conclusive on Borrowers) that by reason of
circumstances affecting the interbank LIBOR market adequate and reasonable means
do not exist for ascertaining the applicable LIBOR Rate; or

 

(ii)              the Required Lenders advise Administrative Agent that the
LIBOR Rate as determined by Administrative Agent will not adequately and fairly
reflect the cost to those Lenders of maintaining or funding LIBOR Loans (taking
into account any amount to which those Lenders may be entitled under
Section 8.1) or that the making or funding of LIBOR Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of those Lenders materially affects those Loans.

 

(b)              So long as any circumstances described in a notice delivered
pursuant to Section 8.2(a) continue, (i) no Lender will be required to make any
LIBOR Loans or convert any Base Rate Loans into LIBOR Loans, and (ii) each such
Loan will, unless then repaid in full, automatically convert to a Base Rate
Loan.

 

(c)               Notwithstanding anything to the contrary in this Agreement or
any other Loan Documents, if the Borrower Representative and the Administrative
Agent determine in good faith (which determination shall be final and conclusive
and binding upon all parties hereto, absent manifest error), or the Borrower
Representative or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to the Borrower Representative) that the
Borrower Representative or Required Lenders (as applicable) have determined in
good faith, that:

 

(i)                the circumstances described in Section 8.2(a)(i) are unlikely
to be temporary,

 

(ii)              the administrator of the LIBOR Screen Rate or a governmental
authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

 

(iii)           syndicated loans currently being executed, or that include
language similar to that contained in this Section 8.2, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR Screen Rate,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower Representative may amend this Agreement to
replace the LIBOR Screen Rate with an alternate benchmark rate that is generally
accepted as the then prevailing market convention for determining a rate of
interest for syndicated leveraged loans of this type in the United States at
such time (including any mathematical or other adjustments to the benchmark (if
any) incorporated therein or this Agreement to preserve pricing in effect at the
time of selection of such alternate benchmark rate and other changes necessary
to reflect the available interest periods for such alternate benchmark rate)
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York city time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment.

 



52



 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (c)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower
Representative and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain LIBOR Loans shall be suspended, (to the extent of the affected
LIBOR Loans), and (y) the LIBOR Rate component shall no longer be utilized in
determining the Base Rate. Upon receipt of such notice, the Borrower
Representative may revoke any pending request for a borrowing of, conversion to
or continuation of LIBOR Loans (to the extent of the affected LIBOR Loans) or,
failing that, will be deemed to have converted such request into a request for a
borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
1.25% per annum for purposes of this Agreement.

 

8.3              Changes in Law Rendering LIBOR Loans Unlawful. If, after the
date of this Agreement, any change in, or the adoption of any new, law or
regulation, or any change in the interpretation of any applicable law or
regulation by any governmental authority or other regulatory body charged with
the administration thereof, makes it (or in the good faith judgment of any
Lender causes a substantial question as to whether it is) unlawful for any
Lender to make, maintain, or fund LIBOR Loans, then that Lender shall promptly
notify each of the other parties to this Agreement and, so long as those
circumstances continue, (a) that Lender will not be required to make any LIBOR
Loan or convert any Base Rate Loan into a LIBOR Loan (but that Lender shall,
subject to the other terms of this Agreement, make Base Rate Loans concurrently
with the making of or conversion of Base Rate Loans into LIBOR Loans by the
Lenders which are not so affected, in each case in an amount equal to the amount
of LIBOR Loans which would be made or converted into by that Lender at that time
in the absence of those circumstances), and (b) each such LIBOR Loan will,
unless then repaid in full, automatically convert to a Base Rate Loan. Each Base
Rate Loan made by a Lender which, but for the circumstances described in the
foregoing sentence, would be a LIBOR Loan (an “Affected Loan”) will remain
outstanding for the period corresponding to the LIBOR Loans of which that
Affected Loan would be a part absent those circumstances.

 

8.4              Right of Lenders to Fund through Other Offices. Each Lender
may, if it so elects, fulfill its commitment as to any LIBOR Loan by causing a
foreign branch or Affiliate of that Lender to make that Loan, but each such Loan
will be deemed to have been made by that Lender and the obligation of Borrowers
to repay that Loan will be to that Lender and will be deemed held by the Lender,
to the extent of that Loan, for the account of that branch or Affiliate.

 

8.5              Mitigation of Circumstances; Replacement of Lenders.

 

(a)              Each Lender shall promptly notify Borrower Representative and
Administrative Agent of any event of which it has knowledge that will result in,
and will use reasonable commercial efforts available to it (and not, in that
Lender’s sole judgment, otherwise disadvantageous to that Lender) to mitigate or
avoid, (i) any obligation by Borrowers to pay any amount pursuant to
Sections 7.6 or 8.1 or (ii) the occurrence of any circumstances described in
Sections 8.2 or 8.3 (and, if any Lender has given notice of any such event
described in clause (i) or (ii) and thereafter that event ceases to exist, that
Lender shall promptly so notify Borrower Representative and Administrative
Agent). Without limiting the foregoing, each Lender shall designate a different
funding office if that designation will avoid (or reduce the cost to Borrowers
of) any event described in clause (i) or (ii) and that designation will not, in
that Lender’s sole judgment, be otherwise disadvantageous to that Lender.

 



53



 

(b)              If Borrowers become obligated to pay additional amounts to any
Lender pursuant to Sections 7.6 or 8.1, or any Lender gives notice of the
occurrence of any circumstances described in Sections 8.2 or 8.3, or any Lender
becomes a Defaulting Lender (any such affected Lender, an “Affected Lender”),
then Borrower Representative may designate another financial institution that is
acceptable to Administrative Agent in its reasonable discretion (a “Replacement
Lender”) to purchase the Loans of that Lender and that Lender’s rights under
this Agreement, without recourse to or warranty by, or expense to, that Lender,
for a purchase price equal to the outstanding principal amount of the Loans
payable to that Lender plus any accrued but unpaid interest on those Loans and
all accrued but unpaid fees owed to that Lender and any other amounts owed to
that Lender under this Agreement and any other Loan Document, and to assume all
the obligations of that Lender under this Agreement. Upon any such purchase and
assumption (pursuant to an Assignment Agreement), the applicable Lender will no
longer be a party to this Agreement or have any rights under this Agreement
(other than rights with respect to indemnities and similar rights applicable to
that Lender prior to the date of that purchase and assumption) and will be
relieved from all obligations to Borrowers under this Agreement, and the
Replacement Lender will succeed to the rights and obligations of that Lender
under this Agreement. In the event that an Affected Lender does not execute an
Assignment Agreement pursuant to Section 15.6.1 within five (5) Business Days
after receipt by such Affected Lender of notice of replacement pursuant to this
Section 8.5(b) and presentation to such Affected Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 8.5(b), the
Administrative Agent shall be entitled (but not obligated) to execute such an
Assignment Agreement on behalf of such Affected Lender, and any such Assignment
Agreement so executed by the Borrower Representative, the Replacement Lender and
Administrative Agent, shall be effective for purposes of this Section 8.5(b) and
Section 15.6.1. Notwithstanding the foregoing, with respect to a Lender that is
a Defaulting Lender, Administrative Agent may, but shall not be obligated to,
obtain a Replacement Lender and execute an Assignment Agreement on behalf of
such Defaulting Lender at any time with three (3) Business Days’ prior notice to
such Lender (unless notice is not practicable under the circumstances) and cause
such Lender’s Loans and Commitments to be sold and assigned, in whole or in
part, at par. Upon any such assignment and payment and compliance with the other
provisions of Section 15.6.1, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such Affected Lender to
indemnification hereunder shall survive.

 

8.6              Conclusiveness of Statements; Survival of Provisions.
Determinations and statements of any Lender pursuant to Sections 8.1, 8.2, or
8.3 will be conclusive absent demonstrable error. Lenders may use reasonable
averaging and attribution methods in determining compensation under Section 8.1,
and the provisions of Section 8.1 will survive repayment of the Obligations,
cancellation of any Note(s), and termination of this Agreement.

 



54



 

Section 9REPRESENTATIONS AND WARRANTIES.

 

To induce Administrative Agent and the Lenders to enter into this Agreement and
to induce the Lenders to make Loans under this Agreement, Holdings and each
Borrower represents and warrants to Administrative Agent and the Lenders that:

 

9.1              Organization. Each of the Loan Parties and their Subsidiaries
is validly existing and in good standing under the laws of its jurisdiction of
organization, and each of the Loan Parties and their Subsidiaries is duly
qualified to do business in each jurisdiction where, because of the nature of
its activities or properties, that qualification is required, except for any
jurisdiction where the failure to so qualify could not reasonably be expected to
have a Material Adverse Effect.

 

9.2              Authorization; No Conflict.

 

(a)              Each Loan Party is duly authorized to execute and deliver each
Loan Document to which it is a party, each Borrower is duly authorized to borrow
monies under this Agreement, and each Loan Party is duly authorized to perform
its Obligations under each Loan Document to which it is a party.

 

(b)              The execution, delivery, and performance by each Loan Party of
each Loan Document to which it is a party, and the borrowings by each Borrower
under this Agreement, do not and will not (i) require any consent or approval of
any governmental agency or authority (other than any consent or approval that
has been obtained and is in full force and effect); (ii) conflict with (A) any
provision of law, (B) the organizational documents or governing documents of any
Loan Party, or (C) any agreement, indenture, instrument, or other document, or
any judgment, order, or decree, that is binding upon any Loan Party or any of
their respective properties; or (iii) require, or result in, the creation or
imposition of any Lien on any asset of any Loan Party (other than Liens in favor
of Administrative Agent created pursuant to the Collateral Documents).

 

9.3              Validity and Binding Nature. Each of this Agreement and each
other Loan Document to which any Loan Party is a party is the legal, valid, and
binding obligation of that Person, enforceable against that Person in accordance
with its terms, subject to bankruptcy, insolvency, and similar laws affecting
the enforceability of creditors’ rights generally and to general principles of
equity.

 

9.4              Financial Condition. The Financial Statements, copies of each
of which have been delivered to each Lender, were prepared in accordance with
GAAP (subject, in the case of any such unaudited statements, to the absence of
footnotes and to normal year-end adjustments) and present fairly in all material
respects the consolidated financial condition of Holdings and its Subsidiaries
and Green Remedies, as applicable, as at the dates covered in the Financial
Statements and the results of their operations for the periods then ended.

 



55



 

9.5              No Material Adverse Change. Since December 31, 2019, there has
been no material adverse change in the financial condition, operations, assets,
business, prospects, or properties of the Loan Parties and their Subsidiaries,
taken as a whole.

 

9.6              Litigation and Contingent Liabilities. No litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to the Loan Parties’ knowledge, threatened against any
of the Loan Parties and their Subsidiaries that could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, except as set
forth in Schedule 9.6. Other than liability incident to any such litigation or
proceedings, none of the Loan Parties and their Subsidiaries has any material
contingent liabilities that are not listed in Schedule 9.6 or permitted by
Section 11.1.

 

9.7              Ownership of Properties; Liens. Each of the Loan Parties and
their Subsidiaries owns good title to and, in the case of owned real property,
marketable title to, and in the case of leased real property, a valid leasehold
interest in, all of its properties and assets, real and personal, tangible and
intangible, of any nature whatsoever (including patents, trademarks, trade
names, service marks and copyrights), free and clear of all Liens, charges, and
claims (including infringement claims with respect to any registered or issued
patents, trademarks, service marks, and copyrights owned by that Loan Party
and/or that Subsidiary), except as permitted by Section 11.2. No financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except filings
evidencing Permitted Liens and filings for which copies of recorded termination
statements have been delivered to Administrative Agent.

 

9.8              Equity Ownership. All issued and outstanding Equity Interests
of each of the Loan Parties and their Subsidiaries are duly authorized and
validly issued, fully paid, non-assessable, and free and clear of all Liens
other than those in favor of Administrative Agent, second-priority Liens in
favor of the ABL Agent and non-consensual Permitted Liens arising by operation
of law, and all such Equity Interests were issued in compliance with all
applicable state and federal laws concerning the issuance of securities.
Schedule 9.8 sets forth the authorized Equity Interests of each of the Loan
Parties and their Subsidiaries as of the Closing Date. All of the issued and
outstanding Equity Interests of Borrowers are owned as set forth on Schedule 9.8
as of the Closing Date, and all of the issued and outstanding Equity Interests
of each Wholly-Owned Subsidiary is, directly or indirectly, owned by Holdings.
As of the Closing Date, except as set forth on Schedule 9.8, there are no
pre-emptive or other outstanding rights, options, warrants, conversion rights,
or other similar agreements or understandings for the purchase or acquisition of
any Equity Interests of any of the Loan Parties and their Subsidiaries.

 

9.9              Pension Plans.

 

(a)              The Unfunded Liability of all Pension Plans does not in the
aggregate exceed 20% of the Total Plan Liability for all such Pension Plans.
Except as could not reasonably be expected to result in a Material Adverse
Effect, each Pension Plan complies with all applicable requirements of law and
regulations. No contribution failure under Section 430 of the Code, Section 303
of ERISA, or the terms of any Pension Plan has occurred with respect to any
Pension Plan sufficient to give rise to a Lien under Section 303(k) of ERISA or
otherwise to have a Material Adverse Effect. There are no pending or, to the
knowledge of any Loan Party, threatened claims, actions, investigations, or
lawsuits against any Pension Plan, any fiduciary of any Pension Plan, or any
Borrower or other any member of the Controlled Group with respect to a Pension
Plan or a Multiemployer Pension Plan which could reasonably be expected to have
a Material Adverse Effect. Neither any Borrower nor any other member of the
Controlled Group has engaged in any prohibited transaction (as defined in
Section 4975 of the Code or Section 406 of ERISA) in connection with any Pension
Plan or Multiemployer Pension Plan which would subject that Person to any
material liability. Within the past five years, neither any Borrower nor any
other member of the Controlled Group has engaged in a transaction that resulted
in a Pension Plan with an Unfunded Liability being transferred out of the
Controlled Group, except as could not reasonably be expected to have a Material
Adverse Effect. No Termination Event has occurred or is reasonably expected to
occur with respect to any Pension Plan, except as could not reasonably be
expected to have a Material Adverse Effect.

 



56



 

(b)              (i) All contributions (if any) have been made to any
Multiemployer Pension Plan that are required to be made by any Borrower or any
other member of the Controlled Group under the terms of the plan or of any
collective bargaining agreement or by applicable law; (ii) neither any Borrower
nor any other member of the Controlled Group has withdrawn or partially
withdrawn from any Multiemployer Pension Plan, incurred any withdrawal liability
with respect to any such plan, or received notice of any claim or demand for
withdrawal liability or partial withdrawal liability from any such plan, and no
condition has occurred which, if continued, could reasonably be expected to
result in a withdrawal or partial withdrawal from any such plan; and
(iii) neither any Borrower nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

 

9.10         Investment Company Act. No Loan Party is an “investment company” or
a company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.

 

9.11         Compliance with Laws. Each of the Loan Parties and their
Subsidiaries is in compliance in all respects with the requirements of all laws
and all orders, writs, injunctions, and decrees applicable to it or to its
properties, except where (a) that requirement of law or order, writ, injunction,
or decree is being contested in good faith by appropriate proceedings diligently
conducted, or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

9.12         Regulation U. No Borrower is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

 

9.13         Taxes. Each of the Loan Parties and their Subsidiaries has timely
filed all material tax returns and reports required by law to have been filed by
it and has paid all material Taxes and governmental charges due and payable with
respect to each such return, except any such Taxes or charges that (a) are not
delinquent, (b) remain payable without penalty or interest, or (c) are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP have been set aside on that Loan
Party’s or that Subsidiary’s books. The Loan Parties and their Subsidiaries have
made adequate reserves on their books and records in accordance with GAAP for
all Taxes that have accrued but which are not yet due and payable. None of the
Loan Parties and their Subsidiaries have participated in any transaction that
relates to a year of the taxpayer (which is still open under the applicable
statute of limitations) which is a “reportable transaction” within the meaning
of Treasury Regulation Section 1.6011-4(b)(2) (irrespective of the date when the
transaction was entered into).

 



57



 

9.14         Solvency, etc. On the Closing Date, and immediately prior to and
after giving effect to each borrowing under this Agreement and the use of the
proceeds thereof and giving effect to the contribution rights set forth in
Section 16, with respect to Holdings and each Borrower, individually, and the
Loan Parties taken as a whole, (a) the fair value of its or their assets is
greater than the amount of its or their liabilities (including disputed,
contingent and unliquidated liabilities) as that value is established and
liabilities evaluated in accordance with GAAP; (b) the present fair saleable
value of its or their assets is not less than the amount that will be required
to pay the probable liability on its or their debts as they become absolute and
matured; (c) it is, and they are, able to realize upon its or their assets and
pay its or their debts and other liabilities (including disputed, contingent and
unliquidated liabilities) as they mature in the normal course of business;
(d) it does not, and they do not, intend to, and it does not, and they do not,
believe that it or they will, incur debts or liabilities beyond its or their
ability to pay as those debts and liabilities mature; and (e) it is not, and
they are not, engaged in or about to engage in business or a transaction for
which its or their property would constitute unreasonably small capital.

 

9.15         Environmental Matters. The on-going operations of each of the Loan
Parties and their Subsidiaries comply in all respects with all Environmental
Laws, except for non-compliance that could not (if enforced in accordance with
applicable law) reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect. Each of the Loan Parties and their
Subsidiaries has obtained, and maintained in good standing, all licenses,
permits, authorizations, registrations, and other approvals required under any
Environmental Law and required for their respective ordinary course operations,
and for their reasonably anticipated future operations, and each of the Loan
Parties and their Subsidiaries is in compliance with all terms and conditions
thereof, except where the failure to do so could not reasonably be expected to
result in material liability to any of the Loan Parties and their Subsidiaries
and could not reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect. None of the Loan Parties and their
Subsidiaries, and none of the properties or operations of the Loan Parties and
their Subsidiaries, is subject to, and none of the Loan Parties and their
Subsidiaries reasonably anticipates the issuance of, (a) any written order from
or agreement with any federal, state, or local governmental authority, or
(b) any judicial or docketed administrative or other proceeding respecting any
Environmental Law, Environmental Claim, or Hazardous Substance that could
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect. There are no Hazardous Substances or other conditions
or circumstances existing with respect to any property, arising from operations
prior to the Closing Date, or relating to any waste disposal of any Loan Party
or any Subsidiary thereof that could reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect. None of the Loan
Parties and their Subsidiaries has any underground storage tanks that are not
properly registered or permitted under applicable Environmental Laws or that at
any time have released, leaked, disposed of or otherwise discharged Hazardous
Substances that could reasonably be expected to result in material liability to
any of the Loan Parties and their Subsidiaries.

 



58



 

9.16         Insurance. Set forth on Schedule 9.16 is a complete and accurate
summary of the property and casualty insurance program of the Loan Parties and
their Subsidiaries as of the Closing Date (including the names of all insurers,
policy numbers, expiration dates, amounts and types of coverage, annual
premiums, exclusions, deductibles, self-insured retention, and a description in
reasonable detail of any self-insurance program, retrospective rating plan,
fronting arrangement, or other risk assumption arrangement involving any of the
Loan Parties and their Subsidiaries). Each of the Loan Parties and their
Subsidiaries and their respective properties are insured with what are
reasonably believed by Borrowers to be financially sound and reputable insurance
companies that are not Affiliates of the Loan Parties, in such amounts, with
such deductibles, and covering such risks as are customarily carried by
companies of similar size, engaged in similar businesses, and owning similar
properties in localities where the Loan Parties and their Subsidiaries operate.

 

9.17         Real Property. Set forth on Schedule 9.17 is a complete and
accurate list, as of the Closing Date, of the address of all real property owned
or leased by any of the Loan Parties and their Subsidiaries, together with, in
the case of leased property, the name and mailing address of the lessor of that
property.

 

9.18         Information. All information (other than the projections and
forecasts referred to below and information of a general economic or general
industry nature) heretofore or contemporaneously with this Agreement furnished
in writing by any of the Loan Parties and their Subsidiaries to Administrative
Agent or any Lender for purposes of or in connection with this Agreement and the
transactions contemplated by this Agreement is, and all written information
(other than the projections and forecasts referred to below and information of a
general economic or general industry nature) hereafter furnished by or on behalf
of any of the Loan Parties and their Subsidiaries to Administrative Agent or any
Lender pursuant to or in connection with this Agreement will be, when furnished,
taken as a whole, true and accurate in all material respects and does not or
will not, when furnished, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made (after giving effect to all supplements and
updates thereto that are made in accordance with the terms of the Loan
Documents). All projections and forecasts provided by Borrowers are based on
good faith estimates and assumptions believed by Borrowers to be reasonable as
of the date of the applicable projections or forecasts; provided that actual
results during the period or periods covered by any such projections and
forecasts may differ materially from projected or forecasted results.

 

9.19         Location of Bank Accounts. Schedule 9.19 sets forth a complete and
accurate list as of the Closing Date of all deposit, checking, and other bank
accounts, all securities and other accounts maintained with any broker dealer or
other securities intermediary, and all other similar accounts maintained by each
Loan Party, together with a description thereof (including the bank, broker
dealer, or securities intermediary at which each such account is maintained and
the account number and the purpose thereof and whether such account is an
Excluded Deposit Account or not).

 



59



 

9.20         Burdensome Obligations. None of the Loan Parties and their
Subsidiaries is a party to any agreement or contract or subject to any
restriction contained in its organizational documents or its governing documents
that could reasonably be expected to have a Material Adverse Effect.

 

9.21         Intellectual Property. Except as set forth on Schedule 9.21, each
of the Loan Parties and their Subsidiaries owns or licenses or otherwise has the
right to use all licenses, permits, patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, copyright
applications, franchises, authorizations, non-governmental licenses and permits,
and other intellectual property rights that are necessary for the operation of
its business, without infringement upon or conflict with the rights of any other
Person with respect thereto, except for any infringements and conflicts that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Set forth on Schedule 9.21 is a complete and accurate
list as of the Closing Date of all such material licenses, permits, patents,
patent applications, trademarks, trademark applications, service marks, trade
names, copyrights, copyright applications, franchises, authorizations,
non-governmental licenses and permits, and other intellectual property rights of
each of the Loan Parties and their Subsidiaries. No slogan or other advertising
device, product, process, method, substance, part, or other material now
employed, or now contemplated to be employed, by any of the Loan Parties and
their Subsidiaries infringes upon or conflicts with any rights owned by any
other Person, and no claim or litigation regarding any of the foregoing is
pending or threatened, except for any infringements and conflicts that could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. To each Loan Party’s knowledge, no patent, invention, device,
application, principle, or any statute, law, rule, regulation, standard, or code
is pending or proposed, that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

9.22         Material Contracts. Set forth on Schedule 9.22 is a complete and
accurate list as of the Closing Date of all Material Contracts of each of the
Loan Parties and their Subsidiaries, showing the parties and subject matter
thereof and amendments and modifications thereto. Each such Material Contract
(a) is in full force and effect and is binding upon and enforceable against each
of the Loan Parties and their Subsidiaries that is a party thereto and, to each
Loan Party’s knowledge, all other parties thereto in accordance with its terms;
(b) has not been otherwise amended or modified; and (c) is not in default due to
the action of any of the Loan Parties and their Subsidiaries or, to the
knowledge of any Loan Party, any other party thereto.

 

9.23         Employee and Labor Matters. There is (a) no unfair labor practice
complaint pending or, to the knowledge of any Loan Party, threatened against any
Loan Party or any Subsidiary thereof before any governmental authority and no
grievance or arbitration proceeding pending or threatened against any of the
Loan Parties and their Subsidiaries that arises out of or under any collective
bargaining agreement; (b) no strike, labor dispute, slowdown, stoppage or
similar action or grievance pending or threatened against any of the Loan
Parties and their Subsidiaries; or (c) to the knowledge of each Loan Party, no
union representation question existing with respect to the employees of any of
the Loan Parties and their Subsidiaries and no union organizing activity taking
place with respect to any of the employees of any of the Loan Parties and their
Subsidiaries. None of the Loan Parties and their ERISA Affiliates has incurred
any liability or obligation under the Worker Adjustment and Retraining
Notification Act (“WARN”) or similar state law that remains unpaid or
unsatisfied. The hours worked and payments made to employees of each of the Loan
Parties and their Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
any such violations could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. All material payments due from
any of the Loan Parties and their Subsidiaries on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of that Loan Party or that Subsidiary, except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 



60



 

9.24         No Bankruptcy Filing. None of the Loan Parties and their
Subsidiaries is contemplating either an Insolvency Proceeding or the liquidation
of all or a major portion of that Loan Party’s or that Subsidiary’s assets or
property, and no Loan Party has any knowledge of any Person contemplating an
Insolvency Proceeding against any of the Loan Parties and their Subsidiaries.

 

9.25         Name; Jurisdiction of Organization; Organizational ID Number; Chief
Place of Business; Chief Executive Office; FEIN. Schedule 9.25 sets forth a
complete and accurate list as of the Closing Date of (a) the exact legal name of
each of the Loan Parties and their Subsidiaries; (b) the jurisdiction of
organization of each of the Loan Parties and their Subsidiaries; (c) the
organizational identification number of each Loan Party (or indicates that that
Loan Party has no organizational identification number); (d) each place of
business of each of the Loan Parties and their Subsidiaries; (e) the chief
executive office of each of the Loan Parties and their Subsidiaries; and (f) the
federal employer identification number of each Loan Party.

 

9.26         Locations of Collateral. There is no location at which any Loan
Party has any Collateral (except for inventory or equipment in transit in the
ordinary course of business) other than those locations listed on Schedule 9.26.
Schedule 9.26 contains a true, correct, and complete list, as of the Closing
Date, of the names and addresses of (i) each warehouse at which Collateral of
each Loan Party is stored and (ii) each other location at which Collateral is
stored having a fair market of at least $50,000 individually or $250,000 in the
aggregate for all such locations (excluding Collateral in the form of immaterial
cleaning equipment kept at customer locations in the ordinary course of
business). None of the receipts received by any Loan Party from any warehouse
states that the goods covered thereby are to be delivered to bearer or to the
order of a named Person or to a named Person and that named Person’s assigns.

 

9.27         Security Interests. The Guaranty and Collateral Agreement creates
in favor of Administrative Agent, for the benefit of Administrative Agent and
the Lenders, a legal, valid, and enforceable security interest in the
Collateral. Upon the filing of the UCC-1 financing statements described in
Section 12.1.13 and the recording of the collateral assignments referred to in
the Guaranty and Collateral Agreement in the United States Patent and Trademark
Office and the United States Copyright Office, as applicable, the security
interests in and Liens on the Collateral granted under the Guaranty and
Collateral Agreement will be perfected, first-priority (subject to Permitted
Liens) (subject to the terms of the ABL Intercreditor Agreement) security
interests, and no further recordings or filings are or will be required in
connection with the creation, perfection, or enforcement of those security
interests and Liens, other than (a) the filing of continuation statements in
accordance with applicable law; (b) the recording of the collateral assignments
referred to in the Guaranty and Collateral Agreement in the United States Patent
and Trademark Office and the United States Copyright Office, as applicable, with
respect to after-acquired U.S. patent and trademark applications and
registrations and U.S. copyrights; and (c) the recordation of appropriate
evidence of the security interest in the appropriate foreign registry with
respect to all foreign intellectual property.

 



61



 

9.28         No Default. No Default or Event of Default exists or would result
from the incurrence by any Loan Party of any Debt under this Agreement or under
any other Loan Document.

 

9.29         Hedging Agreements. None of the Loan Parties and their Subsidiaries
is a party to, nor will it be a party to, any Hedging Agreement other than
Hedging Agreements with the ABL Agent to the extent permitted by Section
11.1(k).

 

9.30         OFAC. Each of the Borrowers and their Subsidiaries is and will
remain in compliance in all material respects with all U.S. economic sanctions
laws, Executive Orders and implementing regulations as promulgated by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”), and all
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act and all regulations issued pursuant to it. None of the
Borrowers and their Subsidiaries and Affiliates is (a) a Person designated by
the U.S. government on the list of the Specially Designated Nationals and
Blocked Persons (the “SDN List”) with which a U.S. Person cannot deal with or
otherwise engage in business transactions; (b) a Person who is otherwise the
target of U.S. economic sanctions laws such that a U.S. Person cannot deal or
otherwise engage in business transactions with that Person; or (c) controlled by
(including, without limitation, by virtue of that Person being a director or
owning voting shares or interests), or acts, directly or indirectly, for or on
behalf of, any Person on the SDN List or a foreign government that is the target
of U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law.

 

9.31         Patriot Act. Each of the Borrowers and their Subsidiaries and
Affiliates are in compliance with (a) the Trading with the Enemy Act, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto; (b) the Patriot Act; and
(c) other federal or state laws relating to “know your customer” and anti-money
laundering rules and regulations. No part of the proceeds of any Loan will be
used directly or indirectly for any payments to any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

 

9.32         Related Agreements.

 

(a)              The Loan Parties have furnished Administrative Agent true and
correct copies of the Related Agreements.

 



62



 

(b)              The Loan Parties have duly taken all necessary company action
to authorize the execution, delivery, and performance of the Related Agreements
and the consummation of transactions contemplated by the Related Agreements.

 

(c)               The Related Transaction will comply with all applicable legal
requirements, and all necessary governmental, regulatory, creditor, shareholder,
partner, and other material consents, approvals, and exemptions required to be
obtained by the Loan Parties and, to each Loan Party’s knowledge, each other
party to the Related Agreements in connection with the Related Transaction will
be, prior to consummation of the Related Transaction, duly obtained and will be
in full force and effect. As of the date of the Related Agreements, all
applicable waiting periods with respect to the Related Transaction will have
expired without any action being taken by any competent governmental authority
which restrains, prevents or imposes material adverse conditions upon the
consummation of the Related Transaction.

 

(d)              The execution and delivery of the Related Agreements did not,
and the consummation of the Related Transaction will not, violate any statute or
regulation of the United States (including any securities law) or of any state
or other applicable jurisdiction, or any order, judgment, or decree of any court
or governmental body binding on any Loan Party or, to any Borrower’s knowledge,
any other party to the Related Agreements, or result in a breach of, or
constitute a default under, any material agreement, indenture, instrument, or
other document, or any judgment, order, or decree, to which any Loan Party is a
party or by which any Loan Party is bound or, to any Borrower’s knowledge, to
which any other party to the Related Agreements is a party or by which any such
party is bound.

 

(e)              As of the Closing Date, no statement or representation made in
the Related Agreements by any Loan Party or, to any Borrower’s knowledge, any
other Person, contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary in order to make
the statements made therein, in light of the circumstances under which they are
made, not misleading in any material respect.

 

9.33         Holdings. Holdings is not and has not, directly or indirectly,
engaged in any business activities, does not hold and has not held any material
assets, has not granted any Lien, and has not incurred any Debt, other than
(a) acting as a holding company and transactions incidental thereto;
(b) entering into the Loan Documents, the ABL Loan Documents and the
transactions required in this Agreement or permitted in this Agreement to be
performed by Holdings; (c) receiving and distributing the dividends,
distributions, and payments permitted to be made to Holdings pursuant to
Section 11.3; (d) entering into engagement letters and similar agreements with
attorneys, accountants, and other professionals; and (e) issuing Equity
Interests and performing its obligations under its organizational documents, its
governing documents, and agreements with the holders of its Equity Interests.

 

9.34         Customers and Suppliers. There exists no actual or threatened
termination, cancellation, or limitation of, or modification to or change in,
the business relationship between (a) any of the Loan Parties and their
Subsidiaries, on the one hand, and any customer or any group thereof, on the
other hand, whose agreements with any of the Loan Parties and their Subsidiaries
are individually or in the aggregate material to the business or operations of
any of the Loan Parties and their Subsidiaries; or (b) of the Loan Parties and
their Subsidiaries, on the one hand, and any supplier or any group thereof, on
the other hand, whose agreements with any of the Loan Parties and their
Subsidiaries are individually or in the aggregate material to the business or
operations of any of the Loan Parties and their Subsidiaries. To the Loan
Parties’ knowledge there exists no present state of facts or circumstances that
could reasonably be expected to give rise to or result in any such termination,
cancellation, limitation, modification or change.

 



63



 

9.35         ABL Loan Documents. As of the Closing Date, the Borrowers have
delivered to the Administrative Agent true and correct copies of the ABL Loan
Documents. The ABL Loan Documents are in full force and effect as of the Closing
Date and have not been terminated, rescinded or withdrawn as of such date. The
execution, delivery and performance of the ABL Loan Agreement on the Closing
Date does not and will not require any registration with, consent, or approval
of, or notice to, or other action with or by, any governmental authority, other
than consents or approvals that have been obtained and that are still in full
force and effect. This Agreement, the other Loan Documents and the Obligations
incurred hereunder and thereunder are permitted to be incurred by the ABL Loan
Documents. Each Person that is a guarantor or a borrower under the ABL Loan
Documents is a Loan Party hereunder.

 

Section 10AFFIRMATIVE COVENANTS.

 

Until Payment in Full, Holdings and each Borrower shall, unless at any time the
Required Lenders otherwise expressly consent in writing, do the following:

 

10.1         Reports, Certificates and Other Information. Furnish or cause
Borrower Representative to furnish to Administrative Agent and each Lender:

 

10.1.1             Annual Report. Promptly when available and in any event
within 120 days after the close of each Fiscal Year (commencing with the Fiscal
Year ending December 31, 2020): (a) a copy of the annual audit report of
Holdings and its Subsidiaries for that Fiscal Year, including consolidated
balance sheets and statements of earnings and cash flows of Holdings and its
Subsidiaries as at the end of that Fiscal Year, certified without adverse
reference to going concern value and without qualification by independent
auditors of recognized standing selected by Holdings and reasonably acceptable
to Administrative Agent, together with a balance sheet of Holdings and its
Subsidiaries as of the end of that Fiscal Year and statement of earnings and
cash flows for Holdings and its Subsidiaries for that Fiscal Year, certified by
a Senior Officer of Holdings.

 

10.1.2             Interim Reports. Promptly when available (a) and in any event
within 30 days after the end of each month, consolidated balance sheets of
Holdings and its Subsidiaries as of the end of that month, together with
consolidated statements of earnings and a consolidated statement of cash flows
for that month and for the period beginning with the first day of that Fiscal
Year and ending on the last day of that month, together with a comparison with
the corresponding period of the previous Fiscal Year and a comparison with the
budget for that period of the current Fiscal Year, all certified by a Senior
Officer of Holdings and (b) and in any event within 45 days after the end of
each Fiscal Quarter, consolidated balance sheets of Holdings and its
Subsidiaries as of the end of that Fiscal Quarter, together with consolidated
statements of earnings and a consolidated statement of cash flows for that
Fiscal Quarter and for the period beginning with the first day of that Fiscal
Year and ending on the last day of that Fiscal Quarter, together with a
comparison with the corresponding period of the previous Fiscal Year and a
comparison with the budget for that period of the current Fiscal Year, together
with a management discussion and analysis, all certified by a Senior Officer of
Holdings.

 



64



 

10.1.3             Compliance Certificates. Contemporaneously with the
furnishing of a copy of each annual audit report pursuant to Section 10.1.1 and
each set of quarterly statements pursuant to Section 10.1.2(b), a duly completed
compliance certificate in the form of Exhibit B, with appropriate insertions,
dated the date of that annual report or those statements and signed by a Senior
Officer of Holdings, containing (a) a computation of each of the financial
ratios and restrictions set forth in Section 11.12; (b) a certification to the
effect that that Senior Officer has not become aware of any Default or Event of
Default that has occurred and is continuing or, if there is any such event,
describing it and the steps, if any, being taken to cure it; and (c) a written
statement of Holdings’ management setting forth a discussion of Holdings’ and
its Subsidiaries’ financial condition, changes in financial condition, and
results of operations.

 

10.1.4             Reports to the SEC and to Shareholders. Promptly upon the
filing or sending thereof, copies of all regular, periodic, or special reports
of any Loan Party filed with the SEC; copies of all registration statements of
any Loan Party filed with the SEC (other than on Form S-8); and copies of all
proxy statements or other communications made to security holders generally.

 

10.1.5             ABL Reports and Notices. When provided to the ABL Agent or as
required under the ABL Loan Documents and otherwise upon request of the
Administrative Agent, any financial reporting (including borrowing base
certificates and statements of accounts), notice, financial information, data or
other information given to the ABL Agent pursuant to the ABL Loan Documents
(unless already provided to the Administrative Agent under the Loan Documents).

 

10.1.6             Notice of Default, Litigation, and ERISA Matters. Promptly
upon becoming aware of any of the following, written notice describing the same
and the steps being taken by the Loan Parties and their Subsidiaries affected
thereby with respect thereto:

 

(a)              the occurrence of a Default or an Event of Default;

 

(b)              the commencement of, or any material development in, any
litigation or proceeding affecting any of the Loan Parties and their
Subsidiaries or their respective property (i) in which the amount of damages
claimed is $500,000 (or its equivalent in another currency or currencies) or
more in the aggregate for all such litigations or proceedings; (ii) in which the
relief sought is an injunction or other stay of the performance of this
Agreement or any other Loan Document; or (iii) which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect;

 



65



 

(c)               (i) the institution of any steps by any member of the
Controlled Group or any other Person to terminate any Pension Plan; (ii) the
failure of any member of the Controlled Group to make a required contribution to
any Pension Plan (if that failure is sufficient to give rise to a Lien under
Section 303(k) of ERISA) or to any Multiemployer Pension Plan; (iii) the taking
of any action with respect to a Pension Plan that could result in the
requirement that any Loan Party furnish a bond or other security to the PBGC or
that Pension Plan; (iv) the occurrence of any event with respect to any Pension
Plan or Multiemployer Pension Plan that could result in the incurrence by any
member of the Controlled Group of any material liability, fine, or penalty
(including any claim or demand for withdrawal liability or partial withdrawal
from any Multiemployer Pension Plan); (v) any material increase in the
contingent liability of any Loan Party with respect to any post-retirement
welfare benefit plan or other employee benefit plan of any of the Loan Parties
and their Subsidiaries; or (vi) any notice that any Multiemployer Pension Plan
is in reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of an excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent;

 

(d)              any cancellation or material change in any insurance maintained
by any Loan Party;

 

(e)              any violation of, or non-compliance with, any material
requirement of law by any Loan Party;

 

(f)                any notices of default under the ABL Loan Documents or any
notice of any Enforcement Action (as defined int eh ABL Intercreditor
Agreement); or

 

(g)              any other event (including (i) any violation of any
Environmental Law or the assertion of any Environmental Claim, or (ii) the
enactment or effectiveness of any law, rule, or regulation) that could
reasonably be expected to have a Material Adverse Effect.

 

10.1.7             Real Estate. Promptly upon any of the Loan Parties and their
Subsidiaries acquiring or leasing any real property after the Closing Date, an
updated version of Schedule 9.17 showing information as of the date of delivery.

 

10.1.8             Management Reports. Promptly upon receipt thereof, copies of
all detailed financial and management reports submitted to Holdings or any
Borrower by independent auditors in connection with each annual or interim audit
made by those auditors of the books of Holdings or any Borrower.

 

10.1.9             Projections. As soon as practicable, and in any event not
later than (x) 30 days after the end of each Fiscal Year, preliminary financial
projections for Holdings and its Subsidiaries for the then current Fiscal Year
(including a business plan, monthly operating and cash flow budgets, income
statements, balance sheets, a capital expenditures budget and a summary of
assumptions made in the build-up of such financial projections), which remain
subject to approval of the board of directors of Holdings, and (y) 60 days after
the end of each Fiscal Year, final financial projections for Holdings and its
Subsidiaries for the then current Fiscal Year (including a business plan,
monthly operating and cash flow budgets, income statements, balance sheets, a
capital expenditures budget and a summary of assumptions made in the build-up of
such financial projections), which projections have been confirmed and approved
of the board of directors of Holdings, in each case, prepared in a manner
consistent with the projections delivered by Borrower Representative to
Administrative Agent prior to the Closing Date or otherwise in a manner
reasonably satisfactory to Administrative Agent, accompanied by a certificate of
a Senior Officer of Borrower Representative to the effect that (a) the
projections were prepared by Holdings in good faith; (b) Holdings has a
reasonable basis for the assumptions contained in the projections, as of the
date of delivery; and (c) the projections have been prepared in accordance with
those assumptions (it being recognized by Administrative Agent and the Lenders
that any projections and forecasts provided by the Company are based on
good-faith estimates and assumptions believed by the Company to be reasonable as
of the date of the applicable projections or assumptions and that actual results
during the period or periods covered by any such projections and forecasts may
differ materially from projected or forecasted results).

 



66



 

10.1.10        Related Transaction Notices. Promptly following receipt, copies
of any material notices (including notices of default or acceleration) received
in connection with the Related Transaction.

 

10.1.11        Material Contract Notices. Promptly following receipt, copies of
any material notices (including notices of default) received in connection with
any Material Contract.

 

10.1.12        Information Systems. Not less than three (3) months prior to the
commencement of any program or process to implement a material change,
consolidation or modification of a Loan Party’s information technology and/or
enterprise resource planning software system, such Loan Party shall provide
notice of such proposed change, consolidation or modification to Administrative
Agent. From the commencement of such program or process through the completion
of such change, consolidation or modification, the Borrowers shall provide
Administrative Agent an update on the progress of such change, consolidation or
modification concurrently with the delivery of the written statement required to
be delivered pursuant to clause (iii) of Section 10.1.3 relating to the
Borrowers’ financial condition, changes in financial condition and results of
operations.

 

10.1.13        Key Performance Indicators. Contemporaneously with the furnishing
of a copy of each set of monthly financial statements pursuant to
Section 10.1.2(a), a report summarizing key performance indicators of Holdings
and its Subsidiaries for the period then ending in form reasonably satisfactory
to the Administrative Agent (and in any event shall include (without limitation)
(1) any new material customers added or customers lost during the applicable
month being measured along with the gross profit impact of such change on an
annual basis and (2) the top 5 customers of Holdings and its Subsidiaries
measured by trailing twelve month gross profit).

 



67



 

10.1.14        Other Information. Promptly from time to time, all other
information (including, without limitation, business or financial data, reports,
appraisals and projections) concerning any of the Loan Parties and their
Subsidiaries or their respective properties or business as any Lender or
Administrative Agent reasonably requests.

 

10.2         Books, Records, and Inspections. Keep, and cause each of the Loan
Parties and their Subsidiaries to keep, its books and records in accordance with
sound business practices sufficient to allow the preparation of financial
statements in accordance with GAAP; permit, and cause each other Loan Party and
each Subsidiary of each Loan Party to permit, any Lender or Administrative Agent
or any representative, agent, or advisor thereof to inspect the properties and
operations of the Loan Parties and their Subsidiaries during normal business
hours; and permit, and cause each other Loan Party and each Subsidiary of each
Loan Party to permit, at any reasonable time and with reasonable notice (or at
any time without notice if an Event of Default exists), any Lender or
Administrative Agent or any representative, agent, or advisor thereof to visit
any or all of its offices, to discuss its financial matters with its officers
and its independent auditors (and Holdings and each Borrower hereby authorizes
all such independent auditors to discuss those financial matters with any Lender
or Administrative Agent or any representative, agent, or advisor thereof), and
to examine (and photocopy extracts from) any of its books or other records; and
permit, and cause each other Loan Party and each Subsidiary of each Loan Party
to permit, Administrative Agent and its representatives, agents, and advisors to
inspect the inventory and other tangible assets of the Loan Parties and their
Subsidiaries, to perform appraisals of the equipment of the Loan Parties and
their Subsidiaries, to have access at all times to a virtual data room
containing all contracts of the Loan Parties and their Subsidiaries, and to
inspect, audit, conduct physical counts and perform valuations thereof, and to
audit, check and make copies of and extracts from the books, records, computer
data, computer programs, journals, orders, receipts, correspondence and other
data relating to inventory, accounts, and any other Collateral. All such visits,
inspections, appraisals or audits by Administrative Agent and its
representatives, agents, and advisors will be at Borrowers’ expense, except that
so long as no Default or Event of Default exists, Borrowers will not be required
to reimburse Administrative Agent in any Fiscal Year for more than two (2) such
visits, inspections, appraisals, or audits.

 

10.3         Maintenance of Property; Insurance.

 

(a)              Keep, and cause each of the Loan Parties and their Subsidiaries
to keep, all property useful and necessary in the business of the Loan Parties
and their Subsidiaries in good working order and condition, ordinary wear and
tear excepted.

 

(b)              Maintain, and cause each of the Loan Parties and their
Subsidiaries to maintain, with responsible insurance companies, all insurance
coverage as may be required by any law or governmental regulation or court
decree or order applicable to it, general liability insurance and business
interruption insurance in such amounts and duration, and with such deductibles,
as are acceptable to Administrative Agent in its reasonable determination, and
all other insurance, to such extent and against such hazards and liabilities, as
is customarily maintained by companies similarly situated, but which must insure
against all risks and liabilities of the type identified on Schedule 9.16 and
must have insured amounts no less than, and deductibles no higher than, those
set forth on that schedule; and, upon request of Administrative Agent or any
Lender, furnish to Administrative Agent or that Lender original or electronic
copies of policies evidencing that insurance and a certificate setting forth in
reasonable detail the nature and extent of all insurance maintained by the Loan
Parties and their Subsidiaries. Borrowers shall cause each issuer of an
insurance policy in respect of any Loan Party to provide Administrative Agent
with an endorsement (i) showing Administrative Agent as lender’s loss payee with
respect to each policy of property or casualty insurance and naming
Administrative Agent as an additional insured with respect to each policy of
liability insurance; (ii) providing that at least 10 days’ notice will be given
the Administrative Agent prior to cancellation of the policy for non-payment of
premium and 30 days’ notice will be given to Administrative Agent prior to any
cancellation of, material reduction or change in coverage provided by or other
material modification to that policy for any other reason; and (iii) reasonably
acceptable in all other respects to Administrative Agent. Each Loan Party shall
execute and deliver to Administrative Agent a collateral assignment, in form and
substance satisfactory to Administrative Agent, of each business interruption
insurance policy maintained by that Loan Party.

 



68



 

(c)               Unless Borrowers provide Administrative Agent with evidence of
the insurance coverage required by this Agreement, Administrative Agent
may purchase insurance at Borrowers’ expense, after notice to Borrower
Representative, to protect Administrative Agent’s and the Lenders’ interests in
the Collateral. This insurance may, but need not, protect any Loan Party’s
interests. The coverage that Administrative Agent purchases might not pay any
claim that is made against any Loan Party in connection with the Collateral.
Borrowers may later cancel any insurance purchased by Administrative Agent, but
only after providing Administrative Agent with evidence that Borrowers have
obtained insurance as required by this Agreement. If Administrative Agent
purchases insurance for the Collateral, Borrowers will be responsible for the
costs of that insurance, including interest and any other charges that might be
imposed with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the principal amount of the Loans owing under this Agreement. The costs
of the insurance may be more than the cost of the insurance the Loan Parties
might be able to obtain on their own.

 

(d)              All Collateral (other than (i) mobile goods and goods that are
in transit in the ordinary course of business, (ii) equipment that is located at
customer locations in the ordinary course of business to the extent the fair
market value of such equipment does not exceed $50,000 individually and $250,000
in the aggregate for all such equipment (excluding immaterial cleaning equipment
kept at customer locations in the ordinary course of business)), will at all
times be kept by the Loan Parties at one or more of the business locations set
forth in Schedule 9.26 hereto, as updated by the Loan Parties providing written
notice to Administrative Agent of any new location on a quarterly basis together
with the delivery of Compliance Certificates pursuant to Section 10.1.2(b).

 

10.4         Compliance with Laws; Payment of Taxes and Liabilities.

 

(a)              Comply, and cause each of the Loan Parties and their
Subsidiaries to comply, in all respects with all applicable laws, rules,
regulations, decrees, orders, judgments, licenses, and permits, except where
failure to comply could not reasonably be expected to have a Material Adverse
Effect;

 



69



 

(b)              Without limiting Section 10.4(a), ensure, and cause each of the
Loan Parties and their Subsidiaries to ensure, that no Person who owns a
controlling interest in or otherwise controls any of the Loan Parties and their
Subsidiaries is (i) listed on the SDN List maintained by OFAC and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order, or regulation; or (ii) a Person designated under Section 1(b), (c), or
(d) of Executive Order No. 13224 (September 23, 2001), any related enabling
legislation, or any other similar Executive Orders.

 

(c)               Without limiting Section 10.4(a), comply, and cause each of
the Loan Parties and their Subsidiaries to comply, with all applicable Bank
Secrecy Act and anti-money laundering laws and regulations.

 

(d)              Pay, and cause each of the Loan Parties and their Subsidiaries
to pay, prior to delinquency, all material taxes and other governmental charges
against it or any of its property, as well as claims of any kind which, if
unpaid, could become a Lien on any of its property, but none of the Loan Parties
and their Subsidiaries will be required under this Section 10.4(d) to pay any
such tax or charge so long as that Loan Party or that Subsidiary is contesting
the validity thereof in good faith by appropriate proceedings and has set aside
on its books adequate reserves with respect thereto in accordance with GAAP,
and, in the case of a claim that could become a Lien on any Collateral, those
contest proceedings stay the foreclosure of that Lien or the sale of any portion
of the Collateral to satisfy that claim.

 

10.5         Maintenance of Existence, etc. Maintain and preserve, and (subject
to Section 11.4) cause each of the Loan Parties and their Subsidiaries to
maintain and preserve, (a) its existence and good standing in the jurisdiction
of its organization and (b) its qualification to do business and good standing
in each jurisdiction where the nature of its business makes that qualification
necessary (other than any such jurisdictions in which the failure to be
qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect).

 

10.6         Use of Proceeds. Use the proceeds of (a) the Term A Loans solely
(i) to repay the Debt to be Repaid, and, thereafter, (ii) to finance a portion
of the Related Transaction (including funding of permitted earn-out payments and
deferred purchase price in connection therewith), and (iii) to pay fees and
expenses incurred in connection with the Related Transaction, this Agreement and
the other Loan Documents, (b) the Term B Loans solely (i) to repay all amounts
owing under a proposed target’s existing indebtedness for borrowed money in
connection with a Permitted Acquisition, and, thereafter, (ii) to finance a
portion of the consideration in connection with such Permitted Acquisition
(including funding of permitted earn-out payments and deferred purchase price in
connection therewith), and (iii) to pay fees and expenses incurred in connection
with such Permitted Acquisition; and (c) Incremental Loans solely for Permitted
Acquisitions as permitted by the existing Lenders; and, in each case, not use or
permit any proceeds of any Loan to be used, either directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of “purchasing or
carrying” any Margin Stock.

 

10.7         Employee Benefit Plans.

 

(a)              Maintain, and cause each other member of the Controlled Group
to maintain, each Pension Plan in compliance with all applicable requirements of
law and regulations.

 



70



 

(b)              Make, and cause each other member of the Controlled Group to
make, on a timely basis, all required contributions to any Multiemployer Pension
Plan.

 

(c)               Not, and not permit any other member of the Controlled Group
to, (i) seek a waiver of the minimum funding standards of ERISA, (ii) terminate
or withdraw from any Pension Plan or Multiemployer Pension Plan or (iii) take
any other action with respect to any Pension Plan that could reasonably be
expected to entitle the PBGC to terminate, impose liability in respect of, or
cause a trustee to be appointed to administer, any Pension Plan, unless the
actions or events described in clauses (i), (ii), and (iii) individually or in
the aggregate could not reasonably be expected to have a Material Adverse
Effect.

 

10.8         Environmental Matters. If any release or threatened release or
other disposal of Hazardous Substances occurs or has occurred on any real
property or any other assets of any of the Loan Parties and their Subsidiaries,
then Borrowers shall, or shall cause the applicable Loan Party or the applicable
Subsidiary of a Loan Party to, cause the prompt containment and removal of those
Hazardous Substances and the remediation of that real property or other assets
as necessary to comply with all applicable Environmental Laws and to preserve in
all material respects the value of that real property or other assets. Without
limiting the generality of the foregoing, Borrowers shall, and shall cause the
Loan Parties and their Subsidiaries to, comply with any applicable federal or
state judicial or administrative order requiring the performance at any real
property of any of the Loan Parties and their Subsidiaries of activities in
response to the release or threatened release of a Hazardous Substance. To the
extent that the transportation of Hazardous Substances is permitted by this
Agreement, Holdings and Borrowers shall, and shall cause their Subsidiaries to,
dispose of all Hazardous Substances, or of any other wastes, only at licensed
disposal facilities operating in compliance with Environmental Laws.

 

10.9         Further Assurances. Take, and cause each other Loan Party to take,
all actions as are necessary or as Administrative Agent or the Required Lenders
reasonably request from time to time to ensure that the Obligations of each Loan
Party under the Loan Documents are secured by a first-priority perfected Lien
(subject to the terms of the ABL Intercreditor Agreement) in favor of
Administrative Agent (subject to Permitted Liens) on all of the assets (other
than Excluded Collateral) of each Loan Party (as well as all Equity Interests of
each Borrower, each Subsidiary (other than Excluded Subsidiaries)) and
guaranteed by each Loan Party (including, immediately upon the acquisition or
creation thereof (or any longer period Administrative Agent agrees to in its
sole discretion), any Subsidiary acquired or created after the Closing Date, but
excluding Excluded Subsidiaries), in each case to the extent determined by
Administrative Agent, in its sole discretion, not to be prohibited by applicable
law and as Administrative Agent reasonably determines, including (i) the
execution and delivery of guaranties, security agreements, pledge agreements,
mortgages (including, without limitation, leasehold mortgages), deeds of trust
(including, without limitation, leasehold deeds of trust), financing statements,
opinions of counsel, and other documents, in each case in form and substance
reasonably satisfactory to Administrative Agent, and the filing or recording of
any of the foregoing; (ii) the delivery of certificated securities and other
Collateral with respect to which perfection is obtained by possession; and
(iii) with respect to any real property acquired by any Loan Party after the
Closing Date, the delivery (to the extent requested by Administrative Agent)
within 60 days after the date that real property was acquired (or any longer
period Administrative Agent agrees to in its sole discretion) of a duly executed
Mortgage with respect to that real property providing for a fully perfected
Lien, in favor of Administrative Agent, in all right, title and interest of the
applicable Loan Party in that real property, together with all Mortgage-Related
Documents and a legal opinion of special counsel for the applicable Loan Party
for the state in which that real property is located in form and substance
reasonably acceptable to Administrative Agent. The Loan Parties and their
Subsidiaries shall ensure that no Person is included (or added) as a guarantor
or borrower under the ABL Loan Documents and no assets are included (or added)
as collateral under the ABL Loan Documents unless such Person or assets, as
applicable, are also included (or added substantially concurrently with such
addition under the ABL Loan Documents) as a Loan Party or Collateral, as
applicable, under the Loan Documents in accordance with this Section 10.9.

 



71



 

10.10     Lender Meetings. Holdings and the Borrowers will, upon the request of
Administrative Agent or Required Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held via a
conference call or other teleconference at such time as may be agreed to by
Borrower Representative and Administrative Agent (such consents not to be
unreasonably withheld, conditioned or delayed).

 

10.11     Deposit Accounts. Unless Administrative Agent otherwise consents in
writing, maintain, and cause each other Loan Party to maintain, all of their
deposit accounts and securities accounts, other than Excluded Deposit Accounts,
with an institution that has entered into one or more Control Agreements with
Administrative Agent and the applicable Loan Party granting “control” (as
defined in the UCC) of each applicable account to Administrative Agent. The Loan
Parties shall not enter into any control agreement (or similar arrangement) with
any secured party unless such agreement is a Control Agreement to which the
Administrative Agent is party.

 

10.12     SBA PPP Loans.

 

(a)              Use of Proceeds. The Loan Parties will (i) use all of the
proceeds of any SBA PPP Loan exclusively for CARES Forgivable Uses in the manner
required under the CARES Act, as amended, to obtain forgiveness of the largest
possible amount of such SBA PPP Loan and (ii) take all commercially reasonable
steps to have the SBA PPP Loans forgiven pursuant to the CARES Act and use
commercially reasonable efforts to conduct their business in a manner that
maximizes the amount of the SBA PPP Loans that is forgiven. The Loan Parties
acknowledge that as of the Closing Date, in order to obtain forgiveness of the
largest possible amount of the SBA PPP Loans, the Loan Parties would not be
allowed to use less than 60% of each SBA PPP Loan proceeds for CARES Payroll
Costs, subject to amendment.

 

(b)              CARES Act. The Loan Parties and their use of the SBA PPP Loans
will comply in all material respects with the applicable requirements of the
CARES Act.

 

(c)               Notice. The Loan Parties will provide Administrative Agent
with (i) prompt written notice (but in any event within two Business Days) of
the failure of any SBA PPP Loan incurred by any of the Borrowers to qualify for
contingent forgiveness under the CARES Act and (ii) if requested by
Administrative Agent, copies of all correspondence sent to, and received from,
the SBA or SBA 7(a) lender bank.

 



72



 

10.13     Post-Closing Items. Within the time periods specified below after the
Closing Date (or such longer period as the Administrative Agent may agree in its
sole discretion), the Loan Parties shall complete, or cause the applicable
Person to complete, the following undertakings and deliveries in a manner
reasonably satisfactory to the Administrative Agent.

 

(a)              Insurance. No later than (x) 2 Business Days after the Closing
Date, the Loan Parties shall have delivered updated insurance certificates
indicating that Monroe Capital Management Advisors, LLC, as Administrative
Agent, together with its successors and assigns, is named as additional insured
on the certificate for liability coverage and as lender’s loss payee on the
certificate for property or casualty insurance and (y) 10 Business Days after
the Closing Date, the Borrowers shall cause each issuer of an insurance policy
in respect of any Loan Party to provide Administrative Agent with an endorsement
(i) showing Administrative Agent as lender’s loss payee with respect to each
policy of property or casualty insurance and business interruption insurance and
naming Administrative Agent as an additional insured with respect to each policy
of liability insurance; and (ii) providing that 30 days’ notice will be given to
Administrative Agent prior to any cancellation of, material reduction or change
in coverage provided by or other material modification to that policy.

 

(b)              Stock Certificate. No later than 5 Business Days after the
Closing Date, the Loan Parties shall have caused the original stock certificate
of Quest Sustainability Services, Inc. to be delivered to Administrative Agent.

 

(c)               Control Agreements. No later than 30 days after the Closing
Date, the Loan Parties shall deliver to the Administrative Agent the Control
Agreements required pursuant to Section 10.11; and

 

(d)              Collateral Access Agreements. No later than 30 days after the
Closing Date, the Loan Parties shall deliver to the Administrative Agent, a
Collateral Access Agreement with respect to the leased locations at (x) 3481
Plano Parkway, The Colony, Texas 75056 and (y) 147 MacArthur Lane, Burlington,
North Carolina 27217; provided, that, solely with respect to the leased location
set forth in clause (y) above and only to the extent a collateral access
agreement (or similar agreement) is not delivered to the ABL Agent, the Loan
Parties shall only be required to use commercially reasonable to deliver such
Collateral Access Agreement.

 

Section 11NEGATIVE COVENANTS

 

Until Payment in Full, Holdings and each Borrower shall, unless at any time the
Required Lenders otherwise expressly consent in writing, do the following:

 

11.1         Debt. Not, and not permit any of the Loan Parties and their
Subsidiaries to, create, incur, assume, or suffer to exist any Debt, except the
following:

 

(a)              Obligations under this Agreement and the other Loan Documents;

 



73



 

(b)              Debt of any of the Loan Parties (other than Holdings) and their
Subsidiaries secured by Liens permitted by Section 11.2(d), and extensions,
renewals, replacements, and refinancings thereof, so long as the aggregate
amount of all such Debt at any time outstanding does not exceed $500,000;

 

(c)               Debt of any Loan Party to any other Loan Party, so long as
(i) that Debt is evidenced by a demand note in form and substance reasonably
satisfactory to Administrative Agent and pledged and delivered to Administrative
Agent pursuant to the Collateral Documents as additional collateral security for
the Obligations, and (ii) the obligations under that demand note are
subordinated to the obligations of the Loan Parties under the Loan Documents
(including the Obligations of Borrowers under this Agreement) in a manner
reasonably satisfactory to Administrative Agent;

 

(d)              Debt arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

 

(e)              Debt of any Loan Party to any employee, officer, or director or
any such Person’s spouse, estate, or estate-planning vehicle to repurchase
Equity Interests from that Person upon the death, disability, or termination of
employment of that employee, officer of director, so long as the aggregate
amount of all such Debt at any time outstanding does not exceed $250,000;

 

(f)                unsecured Hedging Obligations consisting of commodity swap
agreements of the Loan Parties (other than Holdings) and their Subsidiaries in
an aggregate amount not to exceed $250,000 incurred for bona fide hedging
purposes and not for speculation with respect to risks arising in the ordinary
course of Borrowers’ business;

 

(g)              Debt described on Schedule 11.1 and any extension, renewal,
replacement or refinancing thereof so long as the principal amount thereof is
not increased;

 

(h)              the Debt to be Repaid (so long as that Debt is repaid on the
Closing Date with the proceeds of the initial Loans under this Agreement);

 

(i)                Contingent Liabilities arising with respect to (i) customary
indemnification obligations by any of the Loan Parties (other than Holdings) and
their Subsidiaries in favor of purchasers in connection with dispositions
permitted under Section 11.4, and (ii) the guaranty by any of the Loan Parties
(other than Holdings) and their Subsidiaries of a lease, sublease, license, or
sublicense entered into in the ordinary course of business by another Loan Party
or any Subsidiary thereof;

 

(j)                unsecured Debt incurred in respect of netting services,
overdraft protection, and other like services, in each case, incurred in the
ordinary course of business;

 

(k)              so long as the ABL Debt (as defined in the ABL Intercreditor
Agreement) is subject to the terms and conditions of the ABL Intercreditor
Agreement, the ABL Debt (as defined in the ABL Intercreditor Agreement) in an
aggregate principal amount outstanding under this clause (k) at any time not to
exceed the ABL Cap (as defined in the ABL Intercreditor Agreement) at any time
outstanding and any permitted Refinancing (as defined in the ABL Intercreditor
Agreement) thereof; provided, that, any ABL Debt that exceeds the ABL Cap shall
still be permitted hereunder to the extent it constitutes Excess ABL Debt (as
defined in the ABL Intercreditor Agreement) under the ABL Intercreditor
Agreement; and

 



74



 

(l)                Debt owed to any person or entity providing property,
casualty or liability insurance to any Borrower or any Subsidiary of any
Borrower in connection with the financing of insurance premiums in the ordinary
course of business to the extent not due and payable;

 

(m)           unsecured Debt of any Borrower or any of its Subsidiaries owing to
banks or other financial institutions under corporate credit cards issued to
officers and employees for business related expenses in the ordinary course of
business in an aggregate amount not to exceed $375,000 at any time outstanding;

 

(n)              [reserved];

 

(o)              Debt in the form of Capital Lease obligations or purchase money
obligations of any entity that becomes a Loan Party after the date hereof
pursuant to a Permitted Acquisition; provided, that (x) such Debt exists at the
time such entity becomes such a Subsidiary and is not created in contemplation
of or in connection with such entity becoming such a Subsidiary, (y) such Debt
is not guaranteed in any respect by any Borrower or Guarantor (other than by any
such entity that guaranteed such Debt at the time such entity became a
Subsidiary) and (z) such Debt in the aggregate does not exceed $750,000 at any
time outstanding and any renewals, extensions, or refinancings thereof so long
as the principal amount thereof is not increased;

 

(p)              Debt in an aggregate amount not to exceed $250,000 at any time
outstanding in connection with surety or similar bonds, letters of credit and
performance bonds obtained in the ordinary course of business of the Borrowers
and their Subsidiaries;

 

(q)              deposits supporting the performance of operating leases in the
ordinary course of business in an aggregate amount not to exceed $250,000 at any
time outstanding;

 

(r)               unsecured Debt arising from agreements providing for customary
adjustments of purchase price or similar obligations, or from guarantees
securing the performance of any Borrower or any Subsidiary of any Borrower
pursuant to such agreements, in connection with any Permitted Acquisitions;

 

(s)               unsecured cash obligations under incentive, non-compete,
consulting, deferred compensation, or other similar arrangements, other than
sales commissions, incurred by it in the ordinary course of business and
consistent with past practices in an aggregate amount not to exceed $2,000,000
at any time outstanding;

 

(t)               (A) the Closing Date Seller Note to the extent subject to the
Closing Date Seller Note Subordination Agreement, (B) other unsecured seller
notes issued by Holdings of up to 150% of the EBITDA of the target for the most
recently ended twelve month period for which financial statements have been
delivered to Administrative Agent, in an aggregate amount not to exceed
$12,000,000 at any time outstanding to the extent subject to a subordination
agreement or other subordination arrangement in favor of the Obligations
reasonably acceptable to Administrative Agent and subject to documentation and
structure reasonably acceptable to the Administrative Agent and (C) other
unsecured earn-outs owing by Holdings of up to 150% of the EBITDA of the target
for the most recently ended twelve month period for which financial statements
have been delivered to Administrative Agent, in an aggregate amount not to
exceed $12,000,000 at any time outstanding the extent subject to a subordination
agreement or other subordination arrangement in favor of the Obligations
reasonably acceptable to Administrative Agent and subject to documentation and
structure reasonably acceptable to the Administrative Agent;

 



75



 

(u)              Debt consisting of SBA PPP Loans in an aggregate amount not to
exceed $1,408,000 at any time outstanding; and

 

(v)              other unsecured Debt of the Loan Parties and their Subsidiaries
not otherwise provided for herein in an aggregate amount not at any time
exceeding $750,000 at any time outstanding; provided, to the extent any such
indebtedness is in the form of seller notes, earn-out or similar obligations,
such Debt shall only be issued by Holdings and shall be subject to a
subordination agreement or other subordination arrangement in favor of the
Obligations reasonably acceptable to Administrative Agent.

 

11.2         Liens. Not, and not permit any of the Loan Parties and their
Subsidiaries to, create or permit to exist any Lien on any of its real or
personal properties, assets, or rights of whatsoever nature (whether now owned
or hereafter acquired), except the following:

 

(a)              Liens for taxes or other governmental charges (excluding any
Lien imposed pursuant to any provisions of ERISA) not at the time delinquent or
thereafter payable without penalty or being diligently contested in good faith
by appropriate proceedings so long as such Lien would not reasonably be expected
to materially adversely affect the Administrative Agent’s rights or the priority
of the Administrative Agent’s Lien on any Collateral and, in each case, for
which it maintains adequate reserves in accordance with GAAP and the execution
or other enforcement of which is effectively stayed;

 

(b)              Liens arising in the ordinary course of business any of the
Loan Parties (other than Holdings) and their Subsidiaries (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds, and similar obligations) for sums not
overdue or being diligently contested in good faith by appropriate proceedings
diligently prosecuted and not involving any advances or borrowed money or the
deferred purchase price of property or services and, in each case (1) for which
it maintains adequate reserves in accordance with GAAP and the execution or
other enforcement of which is effectively stayed and (2) only so long as payment
in respect of any such Lien is not at the time required and such Liens do not,
in the aggregate, materially detract from the value of the assets of such Loan
Party or any of its Subsidiaries or materially impair the use thereof in the
operation of the business of such Loan Party or any of its Subsidiaries;

 

(c)               Liens described on Schedule 11.2 as of the Closing Date and
renewals and extensions thereof on the assets currently subject to those Liens;

 



76



 

(d)              subject to the limitation set forth in Section 11.1(b), the
following: (i) Liens arising in connection with Capital Leases (and attaching
only to the property being leased); (ii) Liens existing on property at the time
of the acquisition thereof by any of the Loan Parties (other than Holdings) and
their Subsidiaries (and not created in contemplation of that acquisition); and
(iii) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring that property, so long as any such Lien attaches to the applicable
property within 20 days of the acquisition thereof and attaches solely to the
property so acquired;

 

(e)              easements, rights of way, restrictions (including zoning
restrictions), covenants, encroachments, and other similar real estate charges
or encumbrances, minor defects or irregularities in title, and other similar
real estate Liens granted in the ordinary course of business not interfering in
any material respect with the ordinary conduct of the business of any Loan Party
or any Subsidiary thereof;

 

(f)                leases, subleases, licenses, or sublicenses of the assets or
properties of any of the Loan Parties and their Subsidiaries, in each case
entered into in the ordinary course of business and not interfering in any
material respect with the business of any of the Loan Parties and their
Subsidiaries;

 

(g)              customary set-off rights against depository accounts permitted
under this Agreement in favor of banks at which any of the Loan Parties and
their Subsidiaries maintains any such depository accounts, so long as those
set-off rights secure only the obligations of that Loan Party or that Subsidiary
to pay ordinary course fees and bank charges;

 

(h)              Liens consisting of precautionary filings of UCC financing
statements filed with respect to Operating Leases permitted under this Agreement
and any interest of title of a lessor under any Operating Lease permitted under
this Agreement;

 

(i)                Liens arising under the Loan Documents;

 

(j)                Liens arising from judgments in circumstances not
constituting an Event of Default;

 

(k)              Liens securing the ABL Obligations permitted by Section 11.1(k)
so long as such Liens are subject to the terms of the ABL Intercreditor
Agreement; and

 

(l)                other Liens incurred in the ordinary course of business of
the Loan Parties and their Subsidiaries with respect to obligations that do not
in the aggregate exceed $500,000 at any time outstanding.

 

11.3         Restricted Payments. Not, and not permit any of the Loan Parties
and their Subsidiaries to, (a) make any dividend or distribution to any holders
of its Equity Interests (other than the Warrant Holders); (b) purchase or redeem
any of its Equity Interests (other than Equity Interests held by the Warrant
Holders); (c) pay any management fees, transaction-based fees, or similar fees
to any of its equity holders or any Affiliate thereof; (d) make any payment on
account of Debt that has been contractually subordinated in right of payment to
the Obligations if that payment is not permitted at that time under the
applicable subordination terms and conditions; (e) make any prepayment of any
unsecured Debt or any Debt secured by a Lien that is junior or subordinated to
the Liens securing the Obligations; or (f) set aside funds for any of the
foregoing (any of the foregoing described in clauses (a) through (f), each a
“Restricted Payment”), except that:

 



77



 

(i)                any Subsidiary may pay dividends or make other distributions
to a Loan Party and any Loan Party may pay dividends or make other distributions
to any Loan Party or any Subsidiary of any Loan Party;

 

(ii)              in the event the Borrowers file a consolidated, combined,
unitary or similar type income Tax return with Holdings, the Borrowers shall be
permitted to make distributions to Holdings to permit Holdings to pay federal
and state income Taxes when due and payable to the extent such Taxes are
attributable to the income of the Borrowers and their Subsidiaries;

 

(iii)           the Loan Parties and their Subsidiaries may make payments for
earn-outs and deferred purchase price payments in connection with Permitted
Acquisitions in an aggregate amount not to exceed of up to 150% of the EBITDA of
the target for the most recently ended twelve month period for which financial
statements have been delivered to Administrative Agent, provided that
immediately before and after giving effect to such payments the Payment
Conditions are satisfied;

 

(iv)            in each case to the extent due and payable on a nonaccelerated
basis, each Borrower may make regularly scheduled payments of interest in
respect of subordinated Debt in the form of seller notes or earn-outs, provided,
that (a) the Payment Conditions are satisfied and (b) and such payments are
permitted under the applicable subordination agreement related thereto;

 

(v)              each Borrower and each of its Subsidiaries may make dividends
or distributions payable solely in its Equity Interests;

 

(vi)            the Loan Parties and their Subsidiaries may make payments in the
form of Equity Interests of Holdings as required by the Consideration Agreement
(as defined in the Closing Date Acquisition Agreement as in effect on the date
hereof) as in effect on the date hereof.

 

11.4         Mergers, Consolidations, Sales. Not, and not permit any of the Loan
Parties and their Subsidiaries to, (a) be a party to any merger or
consolidation; (b) change its state of incorporation or organization, its
organization type or organization identification number or change its legal
name; (c) sell, transfer, dispose of, convey, or lease any of its assets or
Equity Interests (including the sale of Equity Interests of any Subsidiary); (d)
sell or assign with or without recourse any receivables; (e) acquire all or any
substantial part of the properties of any Person; or (f) purchase or otherwise
acquire all or substantially all of the assets or any Equity Interests, or any
partnership or joint venture interest in, any other Person or make any
Acquisition, except the following:

 



78



 

(i)                any merger or consolidation of a Loan Party or any Subsidiary
of a Loan Party with another Loan Party or another Wholly-Owned Subsidiary of a
Loan Party; provided, that a Loan Party shall be the surviving entity in any
merger or consolidation involving a Loan Party, a Borrower shall be the
surviving entity in any merger or consolidation involving a Borrower and
Holdings shall be the surviving entity in any merger or consolidation involving
Holdings;

 

(ii)              Permitted Acquisitions;

 

(iii)           dispositions of equipment that is substantially worn, damaged,
or obsolete; provided, that, in the case of any disposition of equipment
financed under the ABL Loan Agreement, the outstanding advance amount and all
interest payable with respect thereto under the ABL Loan Agreement shall be paid
to the Administrative Agent to be applied to the Term Loan (as defined in the
ABL Loan Agreement) as set forth in the ABL Loan Agreement;

 

(iv)            the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business;

 

(v)              the lapse of registered patents, trademarks, copyrights and
other intellectual property of any Loan Party or any of its Subsidiaries to the
extent not economically desirable and useful in the conduct of its business;

 

(vi)            transfers of assets (a) to a Loan Party by (x) a Loan Party
(other than Holdings, provided that the foregoing shall not limit Restricted
Payments permitted by Section 11.3) or (y) a Subsidiary of a Loan Party (other
than by a Borrower to such Subsidiary, provided that the foregoing shall not
limit Restricted Payments permitted by Section 11.3 hereof) or (b) to a Borrower
by a Borrower;

 

(vii)          sales of inventory in the ordinary course of business;

 

(viii)       dispositions of Cash Equivalent Investments;

 

(ix)            transfers of cash permitted by Section 11.9(m); and

 

(x)              so long as no Default or Event of Default exists and is
continuing, other dispositions, not provided for in any other clause of this
Section 11.4 in an aggregate amount not to exceed $500,000 during any
consecutive twelve-month period.

 

Notwithstanding the foregoing, in no event shall any disposition or transfer be
made to Quest Vertigent One, LLC other than pursuant to clause (ix) of this
Section 11.4.

 

11.5         Modification of Certain Documents; Organizational Form.

 

(a)              Not permit the organizational documents or governing documents
of any Loan Party to be amended or modified in any way that could reasonably be
expected to be adverse to the interests of the Lenders (it being agreed that any
change to the organizational or governing documents of Holdings related to the
board of directors or voting rights of equityholders shall be deemed adverse to
the interests of the Lenders) without the consent of the Lenders, which consent
(other than with respect to any changes to the voting rights of equityholders)
shall not be unreasonably withheld.

 



79



 

(b)              Not change, or allow any Loan Party to change, its state of
formation or its organizational form without providing the Administrative Agent
at least ten (10) Business Days prior written notice.

 

(c)               Not amend, restate, supplement, waive, refinance, replace or
otherwise modify any provision of any of the ABL Loan Documents except to the
extent permitted by the ABL Intercreditor Agreement.

 

(d)              Not amend, restate, supplement, waive, refinance, replace or
otherwise modify any provision of the Closing Date Seller Note unless permitted
by the Closing Date Seller Note Subordination Agreement.

 

(e)              Without the prior written consent of the Administrative Agent,
not amend, waive or otherwise modify any provision of the Closing Date
Acquisition Agreement or the documents and instruments delivered in connection
therewith if such amendment, waiver or modification would be material or adverse
to the Administrative Agent or the Lenders.

 

11.6         Transactions with Affiliates. Not, and not permit any of the Loan
Parties and their Subsidiaries to, enter into, or cause, suffer, or permit to
exist any transaction, arrangement, or contract with any of its other Affiliates
(other than the Loan Parties) which is on terms which are less favorable than
are obtainable from any Person which is not one of its Affiliates (except to the
extent expressly permitted by Sections 11.3 and 11.4(i)).

 

11.7         Inconsistent Agreements. Not, and not permit any of the Loan
Parties and their Subsidiaries to, enter into any agreement containing any
provision that would (a) be violated or breached by any borrowing by Borrowers
under this Agreement or by the performance by any Loan Party of any of its
Obligations under this Agreement or under any other Loan Document; (b) prohibit
any Loan Party from granting to Administrative Agent and the Lenders a Lien on
any of its assets; or (c) create or permit to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (i) pay dividends
or make other distributions to Holdings, any Borrower, or any other Subsidiary,
or incur or pay any Debt (or modify, extend or renew any agreement evidencing
Debt) owed to Holdings, any Borrower, or any other Subsidiary or to repay any
intercompany Debt, (ii) make loans or advances to any Loan Party, or
(iii) transfer any of its assets or properties to any Loan Party, other than
(A) customary restrictions and conditions contained in agreements relating to
the sale of all or a substantial part of the assets of any Subsidiary pending
any such sale, so long as those restrictions and conditions apply only to the
Subsidiary to be sold and that sale is permitted under this Agreement (but
those); (B) restrictions or conditions imposed by any agreement relating to
purchase money Debt, Capital Leases, and other secured Debt permitted by this
Agreement, so long as those restrictions or conditions apply only to the
property or assets securing that Debt; (C) customary provisions in leases and
other contracts restricting the assignment thereof; and (D) restrictions and
conditions set forth in the Loan Documents and the ABL Loan Documents.

 



80



 

11.8         Business Activities; Holdings. (w) Not, and not permit any of the
Loan Parties and their Subsidiaries to, engage in any line of business other
than the businesses engaged in on the Closing Date and businesses reasonably
related or reasonably complementary thereto, (x) not permit Holdings to engage
in any trade or business other than acting as a holding company for the Equity
Interests of the Loan Parties and any activities reasonably incidental thereto
and (y) not permit Holdings to hold any cash or Cash Equivalent Investment that
is not subject to a Control Agreement.

 

11.9         Investments. Not, and not permit any of the Loan Parties and their
Subsidiaries to, make or permit to exist any Investment in any other Person,
except the following:

 

(a)              contributions by Holdings, Borrowers, or any Subsidiary to the
capital of any Borrower;

 

(b)              Investments constituting Debt permitted by Section 11.1;

 

(c)               Contingent Liabilities constituting Debt permitted by
Section 11.1 or Liens permitted by Section 11.2;

 

(d)              Cash Equivalent Investments;

 

(e)              subject to Section 10.11, bank deposits in the ordinary course
of business;

 

(f)                Permitted Acquisitions;

 

(g)              non-cash consideration received pursuant to the consummation of
asset dispositions and Permitted Acquisitions, in each case permitted under this
Agreement;

 

(h)              bank deposits established in the ordinary course of business in
accordance with the Loan Documents;

 

(i)                Investments listed on Schedule 11.9 as of the Closing Date;

 

(j)                advances to officers, directors and employees of Holdings and
its Subsidiaries in an aggregate amount not to exceed $100,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes in the ordinary course of business;

 

(k)              Investments by Holdings and its Subsidiaries in the Loan
Parties (other than Holdings);

 

(l)                prepaid expenses and extensions of trade credit, in each
case, in the ordinary course of business and consistent with past practices;

 

(m)           Investments of cash into Quest Vertigent One, LLC to be used
solely for the purpose of paying consultant fees and general corporate expenses
of Quest Vertigent One, LLC in an amount not to exceed $50,000 in any Fiscal
Year; and

 



81



 

(n)              other Investments not provided for in any other clause of this
Section 11.9 in an aggregate amount not to exceed $250,000 so long as the
Payment Conditions are satisfied immediately before and after giving effect to
such Investment.

 

Notwithstanding the foregoing, in no event shall any Investment be made in Quest
Vertigent One, LLC other than pursuant to clause (m) of this Section 11.09.

 

11.10     Restriction of Amendments to Certain Documents. Not amend or otherwise
modify, or waive any rights under any Related Agreement or Material Contract,
other than immaterial amendments, modifications, and waivers not adverse to the
interests of Lenders.

 

11.11     Fiscal Year; Accounting Policies. Not, and not permit any of the Loan
Parties and their Subsidiaries to (a) change its Fiscal Year or its method of
determining Fiscal Quarters or fiscal months or (b) make any change in its
accounting policies that is not required under GAAP.

 

11.12     Financial Covenants.

 

11.12.1        Fixed Charge Coverage Ratio. Not permit the Fixed Charge Coverage
Ratio for any Computation Period to be less than 1.10 to 1.00 for that
Computation Period.

 

11.12.2        Senior Net Leverage Ratio. Not permit the Senior Net Leverage
Ratio as of the last day of any Computation Period to exceed the applicable
ratio set forth below for that Computation Period:

 

Computation 
Period Ending

Senior Net Leverage

 Ratio

    December 31, 2020 3.25 to 1.00     March 31, 2021, June 30, 2021 and
September 30, 2021 3.00 to 1.00     December 31, 2021 and March 31, 2022 2.75 to
1.00     June 30, 2022, September 30, 2022 and December 31, 2022 2.50 to 1.00  
  March 31, 2023 and the last day of each Fiscal Quarter thereafter 2.00 to 1.00

 

Notwithstanding anything herein to the contrary (x) with respect to any
provision of the Loan Documents that references compliance or satisfaction with
the Senior Net Leverage Ratio required by this Section 11.12.2 prior to December
31, 2020, such provision shall be deemed to refer to the Senior Net Leverage
Ratio required as of December 31, 2020 and (y) the Borrowers and the
Administrative Agent shall negotiate in good faith to reset the maximum Senior
Net Leverage Ratios permitted under this Section 11.12.2 to reflect the impact
of any Debt incurred in connection with any Permitted Acquisition as permitted
hereunder.

 



82



 

11.13     Compliance with Laws. Not, and shall not permit any of their
Subsidiaries to, fail to comply with the laws, regulations and executive orders
referred to in Sections 9.30 and 9.31.

 

11.14     Equity Interests of Subsidiaries. Not permit any Loan Parties
(excluding Holdings) or any of their Subsidiaries to issue any additional Equity
Interests, except to a Loan Party or other Subsidiary of a Loan Party and except
for director’s qualifying Equity Interests to the extent required under
applicable law. Not permit Holdings to issue any Disqualified Equity Interests.

 

11.15     Tax Consolidation. Not permit any Loan Party or any Subsidiary of any
Loan Party to file or consent to the filing of any consolidated income tax
return with any Person other than Holdings (or a present or future direct or
indirect parent of Holdings), any other present or future Loan Party and/or any
present or future Subsidiary of any Loan Party.

 

11.16     Bill-and-Hold Sales, Etc. Not permit any Loan Parties or any of their
Subsidiaries to make a sale to any customer on a bill-and-hold, guaranteed sale,
sale and return, sale on approval, repurchase or return or consignment basis.

 

11.17     ABL Obligations. Not permit any Loan Parties or any of their
Subsidiaries to purchase or hold any of the ABL Obligations.

 

11.18     Optional Prepayments of ABL Term Loan. Not permit any Loan Parties or
any of their Subsidiaries to make any voluntary prepayment of Term Loans (as
defined in the ABL Loan Agreement) unless the following conditions have been
satisfied: (a) no Default or Event of Default has occurred and is continuing or
would immediately result therefrom (b) after giving effect to any such voluntary
prepayment, Excess Availability is not less than $3,000,000 and (b) Borrower
Representative has delivered a certificate to Administrative Agent certifying
the satisfaction of the foregoing conditions.

 

11.19     Fiscal Year End. Not change, or permit any Subsidiary of any Loan
Party to change, its fiscal year end.

 

11.20     OFAC. Not (i) Become a Person whose property or interests in property
are blocked or subject to blocking pursuant to Section 1 of Executive Order
13224 of September 23, 2001 Blocking Party and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001)), (ii) engage in any dealings or transactions prohibited by Section
2 of such executive order, or be otherwise associated with any such Person in
any manner violative of such Section 2, or (iii) become a Person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 



83



 

Section 12EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

 

The effectiveness of this Agreement and the obligation of each Lender to make
its Loans are subject to the following conditions precedent:

 

12.1         Conditions to Effectiveness. The effectiveness of this Agreement,
and the obligation of the Lenders to make the Loans, are, in addition to the
conditions precedent specified in Section 12.2 and Section 12.3, subject to
satisfaction of the following conditions precedent (and the date on which all
such conditions precedent have been satisfied or waived in writing by
Administrative Agent and the Lenders is called the “Closing Date”), it being
agreed that the request by Borrower Representative for the making of any initial
Loan on the Closing Date will be deemed to constitute a representation and
warranty by Borrowers that the conditions precedent set forth in this
Section 12.1 will be satisfied at the time of the making of that Loan unless
waived in writing by Administrative Agent:

 

12.1.1             Agreement, Notes, and other Loan Documents. Administrative
Agent has received the following, each duly executed and dated as of the Closing
Date (or any earlier date satisfactory to Administrative Agent), in form and
substance satisfactory to Administrative Agent: (a) this Agreement; (b) to the
extent requested by any Lender, one or more Notes made payable to that Lender;
(c) the Guaranty and Collateral Agreement, together with all instruments,
transfer powers, and other items required to be delivered in connection with the
Guaranty and Collateral Agreement; (d) all other Loan Documents, (e) the ABL
Loan Agreement Amendment, (f) the Closing Date Warrant and the Warrant Letter
Agreement duly executed and delivered by the parties thereto and (g) the Closing
Date Seller Note Subordination Agreement.

 

12.1.2             Authorization Documents. For each Loan Party, Administrative
Agent has received the following, each in form and substance satisfactory to
Administrative Agent: (a) that Person’s charter (or similar formation document),
certified by the appropriate governmental authority; (b) good standing
certificates in that Person’s state of incorporation (or formation) and in each
other state in which that Person is qualified to do business if reasonably
requested by Administrative Agent; (c) that Person’s bylaws (or similar
governing document); (d) resolutions of its board of directors (or similar
governing body) approving and authorizing that Person’s execution, delivery, and
performance of the Loan Documents to which it is party and the transactions
contemplated thereby; and (e) signature and incumbency certificates of that
Person’s officers and/or managers executing any of the Loan Documents (which
certificates Administrative Agent and each Lender may conclusively rely on until
formally advised by a like certificate of any changes in any such certificate),
all certified by its secretary or an assistant secretary (or similar officer) as
being in full force and effect without modification.

 

12.1.3             Consents, etc. Administrative Agent has received certified
copies of all documents evidencing any necessary company action, consents and
governmental approvals (if any) required for the execution, delivery, and
performance by the Loan Parties of the documents referred to in this Section 12.

 



84



 

12.1.4             Letter of Direction. Administrative Agent has received a
letter of direction containing funds flow information with respect to the
proceeds of the Loans on the Closing Date, duly executed and dated as of the
Closing Date, in form and substance satisfactory to Administrative Agent.

 

12.1.5             Collateral and Diligence Questionnaire. Administrative Agent
has received a Collateral and Diligence Questionnaire completed and executed by
each Loan Party, in form and substance satisfactory to Administrative Agent.

 

12.1.6             Opinions of Counsel. Administrative Agent has received
opinions of counsel for each Loan Party, including local counsel reasonably
requested by Administrative Agent, each duly executed and dated as of the
Closing Date (or any earlier date satisfactory to Administrative Agent), in form
and substance satisfactory to Administrative Agent.

 

12.1.7             Insurance. Administrative Agent has received evidence of the
existence of insurance required to be maintained pursuant to Section 10.3(b),
together with evidence that Administrative Agent has been named as a lender’s
loss payee and an additional insured on all related insurance policies.

 

12.1.8             Related Transaction. The Closing Date Acquisition shall have
been consummated in accordance in all material respects with the terms of the
Closing Date Acquisition Agreement (without any amendment, modification or
waiver of any of the provisions thereof that would be materially adverse to the
Lenders in their capacities as Lenders without the consent of the Lenders, such
consent not to be unreasonably withheld, conditioned or delayed). The Closing
Date Acquisition Agreement, stock grant agreement, Closing Date Seller Note and
other agreements related thereto shall be in form and substance satisfactory to
Administrative Agent. All conditions precedent to the Closing Date Acquisition
shall have been satisfied or waived with the written consent of the
Administrative Agent (not to be unreasonably withheld or delayed).

 

12.1.9             Payment of Fees. The Borrowers shall have paid of all fees
and expenses required to be paid on the Closing Date pursuant to this Agreement
and the Agent Fee Letter from the proceeds of the initial funding under the Term
A Loans, but with respect to legal fees, to the extent invoiced at least one day
prior to the Closing Date.

 

12.1.10        Debt to be Repaid. Substantially concurrent with the funding of
the Term A Loans on the Closing Date, Holdings shall have caused the Debt to be
Repaid to have repaid in full (or have caused to be repaid) and provided to the
Administrative Agent evidence of such repayment and the release of any
guarantees and/or liens granted in connection therewith.

 

12.1.11        Solvency Certificate. Administrative Agent has received a
solvency certificate, in form and substance satisfactory to Administrative
Agent, executed by a Senior Officer of Holdings and the Borrower Representative.

 



85



 

12.1.12        Search Results; Lien Terminations. Administrative Agent has
received certified copies of Uniform Commercial Code search reports dated a date
reasonably near to the Closing Date, listing all effective financing statements
which name any Loan Party (under their present names and any previous names) as
debtors, together with (a) copies of all such financing statements; (b) Uniform
Commercial Code termination statements pertaining to previously terminated
financing, lease, and/or consignment relationships for which financing
statements remain of record, in each case as Administrative Agent reasonably
requests; and (c) all other Uniform Commercial Code termination statements as
Administrative Agent reasonably requests.

 

12.1.13        Filings, Registrations, and Recordings. Administrative Agent has
received each document (including Uniform Commercial Code financing statements)
required by the Collateral Documents or under law or reasonably requested by
Administrative Agent to be filed, registered, or recorded in order to create in
favor of Administrative Agent, for the benefit of Administrative Agent and the
Lenders, a perfected Lien on the collateral described therein (but only to the
extent that perfection may be achieved by such a filing, registration, or
recording), prior to any other Liens (subject only to Permitted Liens), in
proper form for filing, registration, or recording.

 

12.1.14        Closing Certificate. Administrative Agent has received (a) a
certificate, in form and substance satisfactory to Administrative Agent,
executed by a Senior Officer of Borrower Representative on behalf of Borrowers
(i) certifying the matters set forth in Section 12.2.1 as of the Closing Date,
(ii) certifying as to the occurrence of the closing of the Related Transaction
and that the closing has been consummated in accordance with the terms of the
Related Agreements without waiver of any material condition thereof and (iii)
attaching final copies of the ABL Loan Agreement, the ABL Loan Agreement
Amendment and the Closing Date Seller Note.

 

12.1.15        Financial Statements. The Borrowers shall have delivered the
Financial Statements to the Administrative Agent. The Borrowers shall have
delivered to the Administrative Agent a pro forma consolidated balance sheet of
Holdings and its Subsidiaries, as of the most recently ended fiscal month for
which financial statements are available for Holdings and its Subsidiaries,
prepared after giving effect to the Closing Date Transactions as if the Closing
Date Transactions has occurred as of such date; provided that such pro forma
financial statements shall be prepared in good faith by Holdings.

 

12.1.16        No Material Adverse Effect. Since December 31, 2019, there shall
not have occurred any change, effect, event, occurrence, state of facts,
circumstance or development that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect.

 

12.1.17        Minimum Consolidated EBITDA. Holdings and its Subsidiaries shall
have Consolidated EBITDA of $5,500,000 for the twelve months ended June 30, 2020
on a pro forma basis after giving effect to the Closing Date Transactions as if
the Closing Date Transactions has occurred as of such date.

 



86



 

12.1.18        Closing Leverage. The aggregate outstanding balance of the ABL
Obligations and the Term A Loans funded on the Closing Date, minus unrestricted
cash in which the ABL Agent and the Administrative Agent have perfected security
interests (in an aggregate amount not to exceed $1,000,000), shall not be
greater than 3.00 multiplied by Consolidated EBITDA.

 

12.1.19        Diligence. The Administrative Agent shall conduct a satisfactory
due diligence call with key management of Green Remedies and shall be satisfied
with the background checks of key management of Green Remedies.

 

12.1.20        Subordination and Intercreditor Agreements. The execution and
delivery by the applicable parties thereto of (x) Closing Date Seller Note
Subordination Agreement and any other subordination agreements with respect to
other indebtedness remaining on the balance sheet of Holdings and its
Subsidiaries on the Closing Date other than the ABL Obligations and (y) the ABL
Intercreditor Agreement.

 

12.1.21        Key Management. Key management of the Guarantor and its
subsidiaries (including the Initial Acquired Business) will have entered into
customary agreements containing terms and conditions acceptable to Lender
including among other things, non-competition, non-solicitation and
confidentiality provisions.

 

12.1.22        Know-Your-Customer and Anti-Money Laundering. So long as
requested at least five Business Days prior to the Closing Date, the
Administrative Agent shall have received, at least three Business Days prior to
the Closing Date, all documentation and other information required by regulatory
authorities concerning Borrowers and Holdings under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act.

 

12.2         Conditions Precedent to all Loans. The obligation of each Lender to
make each Loan is subject to the following further conditions precedent that:

 

12.2.1             Compliance with Warranties, No Default, etc. Both before and
after giving effect to any borrowing, the following statements are true and
correct:

 

(a)              the representations and warranties of each Loan Party set forth
in this Agreement and the other Loan Documents are true and correct in all
material respects (unless any such representation or warranty is by its terms
qualified by concepts of materiality, in which case that representation or
warranty is true and correct in all respects) with the same effect as if then
made (except to the extent stated to relate to a specific earlier date, in which
case that representation or warranty is true and correct in all material
respects or in all respects, as applicable, as of that earlier date);

 

(b)              no Default or Event of Default has occurred and is continuing;
and

 

(c)               with respect to the borrowing of any Incremental Loans, all
other conditions for such borrowing set forth in Section 2.1.2 are satisfied.

 



87



 

12.2.2             Confirmatory Certificate. If requested by Administrative
Agent or any Lender, Administrative Agent has received (in sufficient
counterparts to provide one to Administrative Agent and each Lender) a
certificate dated the date of the requested Loan and signed by a duly authorized
representative of Borrower Representative as to the matters set out in
Section 12.2.1 (it being understood that each request by Borrower Representative
for the making of a Loan will be deemed to constitute a representation and
warranty by Borrowers that the conditions precedent set forth in Section 12.2.1
will be satisfied at the time of the making of that Loan), together with such
other documents as Administrative Agent or any Lender may reasonably request in
support thereof.

 

12.3         Conditions Precedent to each Term B Loan. The obligation of each
Lender to make each Term B Loan is subject to the following further conditions
precedent that:

 

12.3.1             Use of Proceeds. Administrative Agent is satisfied in its
sole discretion that Borrowers will use the proceeds of that Term B Loan on or
about the requested borrowing date in accordance with Section 10.6.

 

12.3.2             Financial Tests. Administrative Agent has received a
certificate from a Senior Officer of the Borrower Representative certifying
(with reasonably detailed calculations) that on any drawing date of the Term B
Loans the Term B Loan Leverage Condition is satisfied.

 

12.3.3             Minimum Amount. The requested borrowing of the Term A Loans
is in an amount equal to at least $2,000,000.

 

Section 13EVENTS OF DEFAULT AND THEIR EFFECT.

 

13.1         Events of Default. Each of the following will constitute an Event
of Default under this Agreement:

 

13.1.1             Non-Payment of the Loans, etc. Default in the payment when
due of the principal of any Loan; or default, and continuance thereof for five
or more days, in the payment when due of any interest, fee, or other amount
payable by Borrowers under this Agreement or under any other Loan Document.

 

13.1.2             Non-Payment of Other Debt. Any (a) “Event of Default” (as
defined in the ABL Loan Agreement) or comparable event has occurred or the
revolving commitments under the ABL Loan Documents are terminated for any reason
or (b) default occurs under the terms applicable to any Debt of any Loan Party
in an aggregate amount (for all such Debt so affected and including undrawn
committed or available amounts and amounts owing to all creditors under any
combined or syndicated credit arrangement) exceeding $750,000 and that default
(i) consists of the failure to pay that Debt when due, whether by acceleration
or otherwise, or (ii) accelerates the maturity of that Debt or permits the
holder or holders thereof, or any trustee or agent for any such holder or
holders, to cause that Debt to become due and payable (or require any Loan Party
to purchase or redeem that Debt or post cash collateral in respect thereof)
prior to its expressed maturity.

 



88



 

13.1.3             Other Material Obligations. Default in the payment when due,
or in the performance or observance of, any Material Contract.

 

13.1.4             Bankruptcy, Insolvency, etc. Any of the following occurs:
(a) any Loan Party becomes insolvent or generally fails to pay, or admits in
writing its inability or refusal to pay, debts as they become due; (b) any Loan
Party applies for, consents to, or acquiesces in the appointment of a trustee,
receiver, or other custodian for that Loan Party or any property thereof, or
makes a general assignment for the benefit of creditors; (c) in the absence of
any such application, consent, or acquiescence, a trustee, receiver, or other
custodian is appointed for any Loan Party or for a substantial part of the
property of any thereof and is not discharged within 45 days; (d) any Insolvency
Proceeding, or any dissolution or liquidation proceeding, is commenced in
respect of any Loan Party, and that Insolvency Proceeding or proceeding (i) is
not commenced by that Loan Party, (ii) is consented to or acquiesced in by that
Loan Party, or (iii) remains for 45 days undismissed; or (e) any Loan Party
takes any action to authorize, or in furtherance of, any of the foregoing.

 

13.1.5             Non-Compliance with Loan Documents.

 

(a)              Failure by any Loan Party to comply with or to perform any
covenant set forth in (x) Sections 10.1.6, 10.2, 10.3(b), 10.3(d), 10.5 (solely
with respect to the Company and Holdings), 10.6, 10.9, 10.10, 10.11, 10.12,
10.13 or Section 10.13a) (subject, in the case of Section 11.12, to
Section 13.4) and (y) Sections 10.1.1, 10.1.2, 10.1.3 and 10.1.8 and, with
respect to this subclause (y), continuance of that failure described in this
Section 13.1.5(a) for 2 or more Business Days.

 

(b)              Failure by any Loan Party to comply with or to perform any
other provision of this Agreement or any other Loan Document (and not
constituting an Event of Default under any other provision of this Section 13)
and continuance of that failure described in this Section 13.1.5(b) for 30 or
more days.

 

13.1.6             Representations; Warranties. Any representation or warranty
made by any Loan Party in this Agreement or any other Loan Document is breached
or is false or misleading in any material respect, or any schedule, certificate,
financial statement, report, notice or other writing furnished by any Loan Party
to Administrative Agent or any Lender in connection with this Agreement is false
or misleading in any material respect on the date as of which the facts therein
set forth are stated or certified.

 

13.1.7             Pension Plans. Any of the following occurs: (a) any Person
institutes steps to terminate a Pension Plan if as a result of that termination
Holdings, any Borrower, or any Subsidiary could be required to make a
contribution to that Pension Plan, or could incur a liability or obligation to
that Pension Plan, in excess of $750,000; (b) a contribution failure occurs with
respect to any Pension Plan sufficient to give rise to a Lien under
Section 303(k) of ERISA with respect to Holdings, any Borrower, or any
Subsidiary; (c) the Unfunded Liability of all Pension Plans sponsored and
maintained by any Borrower or any Subsidiary exceeds 20% of the Total Plan
Liability for those plans, or (d) there occurs any withdrawal or partial
withdrawal from a Multiemployer Pension Plan and the withdrawal liability
(without unaccrued interest) to Multiemployer Pension Plans as a result of that
withdrawal (including any outstanding withdrawal liability that Holdings, any
Borrower, or any member of the Controlled Group have incurred on the date of
that withdrawal) to which Holdings, any Borrower, or any Subsidiary is
reasonably expected to incur exceeds $750,000.

 



89



 

13.1.8             Judgments. One or more final judgments which exceed an
aggregate of $750,000 are rendered against any Loan Party (not covered by
insurance as to which the insurance company has acknowledged coverage in
writing, so long as that insurance is paid to Borrowers within 30 days of the
rendering of those judgments) and have not been paid, discharged or vacated or
had execution thereof stayed pending appeal within 60 days after entry or filing
of those judgments.

 

13.1.9             Invalidity of Loan Documents, etc. Any Loan Document ceases
to be in full force and effect, or any Loan Party (or any Person by, through, or
on behalf of any Loan Party) contests or challenges in any manner the validity,
binding nature, or enforceability of any Loan Document.

 

13.1.10        Change of Control. A Change of Control occurs.

 

13.1.11        Uninsured Losses. Any material loss, theft, damage or destruction
of any portion of the Collateral having a fair market value of $750,000, in the
aggregate, if not fully covered (subject to such deductibles and self-insurance
retentions as Administrative Agent shall have permitted) by insurance.

 

13.1.12        Business Disruption; Condemnation. There shall occur a cessation
of a substantial part of the business of Loan Party which could reasonably be
expected to have a Material Adverse Effect; or any Loan Party shall suffer the
loss or revocation of any material license or permit now held or hereafter
acquired by any Loan Party which loss could reasonably be expected to have a
Material Adverse Effect; or any Loan Party shall be enjoined, restrained or in
any way prevented by court, governmental or administrative order from conducting
all or any material part of its business affairs which injunction, restraint or
other prevention could reasonably be expected to have a Material Adverse Effect;
or any material lease or agreement pursuant to which any Loan Party leases, uses
or occupies any property shall be canceled or terminated prior to the expiration
of its stated term, the cancellation or termination of which could not
reasonably be expected to have a Material Adverse Effect; or any portion of the
Collateral shall be taken through condemnation or the value of such Property
shall be impaired through condemnation which condemnation or impairment could
reasonably be expected to have a Material Adverse Effect.

 

13.1.13        Repudiation of or Default under Guaranty and Collateral
Agreement. Any Loan Party shall revoke or attempt to revoke the Guaranty and
Collateral Agreement signed by such Loan Party or shall repudiate such Loan
Party’s liability thereunder or shall be in default under the terms thereof.

 



90



 

13.1.14        Criminal Forfeiture. Any Loan Party shall be criminally indicted
or convicted under any law that could lead to a forfeiture of any property of
any Loan Party.

 

13.1.15        Intercreditor and Subordination Agreements. The provisions of the
ABL Intercreditor Agreement, the Closing Date Seller Note Subordination
Agreement or any other intercreditor or subordination agreement in favor of the
Administrative Agent in respect of the Obligations shall for any reason be
revoked or invalidated, or otherwise cease to be in full force and effect, or
the ABL Agent, any lender under the ABL Loan Agreement or any other person party
to such agreements shall contest in any manner the validity or enforceability
thereof or deny that it has any further obligation thereunder, or the
Obligations for any reason shall not have the priority contemplated by this
Agreement, the ABL Intercreditor Agreement, the Closing Date Seller Note
Subordination Agreement or any other intercreditor or subordination described in
this Section 13.1.14, respectively.

 

13.1.16        Material Adverse Effect. A Material Adverse Effect occurs.

 

13.2         Effect of Event of Default. If any Event of Default described in
Section 13.1.4 occurs in respect of any Loan Party, then the Commitments will
immediately terminate and the Loans and all other Obligations under this
Agreement will become immediately due and payable, all without presentment,
demand, protest, or notice of any kind. If any other Event of Default occurs and
is continuing, then Administrative Agent may (and, upon the written request of
the Required Lenders shall) declare, in a written notice to Borrower
Representative, the Commitments to be terminated in whole or in part and/or
declare all or any part of the Loans and all other Obligations under this
Agreement to be due and payable, whereupon the Commitments will immediately
terminate (or be reduced, as applicable) and/or the Loans and other Obligations
under this Agreement will become immediately due and payable (in whole or in
part, as applicable), all without presentment, demand, protest, or notice of any
kind (other than as expressly provided for above in this sentence).
Administrative Agent shall promptly advise Borrower Representative of any such
declaration, but failure to do so will not impair the effect of any such
declaration. If Administrative Agent has received a Cure Notice from the
Borrower Representative, then Administrative Agent and the Required Lenders may
not exercise any the foregoing remedies in this Section 13.2 with respect to
that Specified Financial Covenant Default until the earlier of (i) the Cure
Period has expired, and (ii) the date that Administrative Agent receives notice
Borrowers will not cure that Specified Financial Covenant Default in accordance
with Section 13.4; provided, that, during such period, such Specified Financial
Covenant Default shall be deemed an Event of Default for all other purposes
under this Agreement.

 

13.3         Credit Bidding. The Loan Parties and the Lenders hereby irrevocably
authorize Administrative Agent, based upon the instruction of the Required
Lenders, to Credit Bid and purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted by Administrative Agent in accordance with applicable law, based upon
the instruction of the Required Lenders, under any provisions of the Uniform
Commercial Code, as part of any sale or investor solicitation process conducted
by any Loan Party, any interim receiver, receiver, receiver and manager,
administrative receiver, trustee, agent, or other Person pursuant or under any
insolvency laws, in each case subject to the following limitations: (i) the
Required Lenders may not direct Administrative Agent in any manner that does not
treat each of the Lenders equally, without preference or discrimination, in
respect of consideration received as a result of any Credit Bid; (ii) the
acquisition documents must be commercially reasonable and contain customary
protections for minority holders, such as, among other things, anti-dilution and
tag-along rights; (iii) the exchanged debt or equity securities must be freely
transferable, without restriction (subject to applicable securities laws); and
(iv) reasonable efforts must be made to structure the acquisition in a manner
that causes the governance documents pertaining thereto to not impose any
obligations or liabilities upon the Lenders individually (such as
indemnification obligations). For purposes of this Section 13.3, the term
“Credit Bid” means an offer submitted by Administrative Agent (on behalf of the
Lenders), based upon the instruction of the Required Lenders, to acquire the
property of any Loan Party or any portion thereof in exchange for and in full
and final satisfaction of all or a portion (as determined by Administrative
Agent, based upon the instruction of the Required Lenders) of the claims and
Obligations under this Agreement and other Loan Documents.

 



91



 

13.4         Curative Equity.

 

(a)              Subject to the limitations set forth in Section 13.4(d),
Borrowers may cure (and will be deemed to have cured) an Event of Default
arising out of a breach of any of the financial covenants set forth in Section
11.12 (each such financial covenant, a “Specified Financial Covenant”; each such
Event of Default, a “Specified Financial Covenant Default”) if Borrowers receive
the cash proceeds of Curative Equity within 10 Business Days after the earliest
date on which each applicable Specified Financial Covenant is required to be
tested for the applicable Computation Period pursuant to this Agreement (the
“Cure Period”).

 

(b)              Borrowers shall provide Administrative Agent with irrevocable
written notice during the Cure Period of their intent to cure the Specified
Financial Covenant(s) with Curative Equity (the “Cure Notice”) and shall
promptly notify Administrative Agent of their receipt of any proceeds of
Curative Equity and shall make a prepayment of the Term Loans in accordance with
Sections 6.2 and 6.3.

 

(c)              Upon receipt by the Borrowers of the Curative Equity (and
application of the proceeds of such Curative Equity in accordance with
Sections 6.2 and 6.3) and delivery of a certificate by Borrower Representative
to Administrative Agent certifying as to the amount of the proceeds of any
Curative Equity and that those proceeds have been applied in accordance with
Section 13.4(b) in an amount equal to the amount which if applied to increase
EBITDA for the Computation Period would result in the Borrowers being in pro
forma compliance with the applicable Specified Financial Covenant(s) (which
certificate shall also set forth the calculation of the applicable Specified
Financial Covenant being cured in reasonable detail), then each applicable
Specified Financial Covenant Default will be deemed cured with no further action
required by the Required Lenders. Before the date of the delivery of that
certificate, any Specified Financial Covenant Default that has occurred and is
continuing will be deemed to be continuing, and, as a result, the Lenders will
have no obligation to make additional loans or otherwise extend additional
credit under this Agreement. If Borrowers do not cure a Specified Financial
Covenant Default as provided in this Section 13.4, then that Specified Financial
Covenant Default will continue unless waived in writing by the Required Lenders
in accordance with this Agreement.

 



92



 

(d)              To the extent that proceeds of Curative Equity are received
with respect to any Fiscal Quarter, those proceeds will be deemed to be EBITDA
for purposes of determining compliance with the Specified Financial Covenant(s)
for that Fiscal Quarter and subsequent periods that include that Fiscal Quarter.
Notwithstanding any provision of this Agreement to the contrary, (i) Borrowers’
rights under this Section 13.4 (A) may be exercised no more than four times
during the term of this Agreement; (B) may be exercised no more than twice in
any period of four Fiscal Quarters; (C) may not be exercised in two consecutive
Fiscal Quarters and (D) may not be exercised if the amount of proceeds of the
Curative Equity, together with the aggregate amount of proceeds of all prior
Curative Equity, exceeds 20% of Consolidated EBITDA (calculated prior to giving
effect to such Curative Equity) in any trailing twelve month period; (ii) the
amount of proceeds of any Curative Equity may not be greater than or less than
the amount required to cause Borrowers to be in compliance with each applicable
Specified Financial Covenant(s) as at the end of the applicable Computation
Period (without giving effect to any prepayment of Debt); and (iii) the proceeds
of Curative Equity will be disregarded for purposes of determining EBITDA for
any pricing, financial covenant-based conditions, or baskets with respect to the
covenants contained in this Agreement and there will be no pro forma reduction
in Debt with the proceeds of any Curative Equity for determining compliance with
the Specified Financial Covenants or for determining any pricing, financial
covenant-based conditions, or baskets with respect to the covenants contained in
this Agreement, in each case in the Fiscal Quarter in which that Curative Equity
is used and each Computation Period ending on the last day of the following
three Fiscal Quarters.

 

Section 14Agency.

 

14.1         Appointment and Authorization. Each Lender hereby irrevocably
(subject to Section 14.10) appoints, designates, and authorizes Administrative
Agent to take any action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise any powers and perform any duties
as are expressly delegated to it, as applicable, by the terms of this Agreement
or any other Loan Document, together with all powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document, Administrative Agent
will not have any duty or responsibility except those expressly set forth in
this Agreement, nor will Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations, or liabilities are to be read
into this Agreement or any other Loan Document or otherwise exist against
Administrative Agent, as applicable. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement and in other
Loan Documents with reference to Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, that term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

14.2         [Reserved].

 

14.3         Delegation of Duties. Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees, or attorneys-in-fact and is entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to those duties.
Administrative Agent will not be responsible for the negligence or misconduct of
any agent or attorney-in-fact that it selects in the absence of gross negligence
or willful misconduct.

 



93



 

14.4         Exculpation. None of Administrative Agent and its directors,
officers, employees, and agents (a) will be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except to the
extent resulting from its own gross negligence or willful misconduct in
connection with its duties expressly set forth in this Agreement as determined
by a final, non-appealable judgment by a court of competent jurisdiction), or
(b) will be responsible in any manner to any Lender or participant for any
recital, statement, representation or warranty made by any Loan Party or any
Affiliate of any Borrower, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement, or
other document referred to or provided for in, or received by Administrative
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability, or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection, or priority
of any Lien or security interest therein), or for any failure of any Borrower or
any other party to any Loan Document to perform its Obligations under this
Agreement or under any other Loan Documents. Administrative Agent is not and
will not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document or to inspect the
properties, books, or records of any of the Loan Parties and their Subsidiaries
and Affiliates.

 

14.5         Reliance. Administrative Agent may rely, and will be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, electronic mail message,
affidavit, letter, telegram, facsimile, telex or telephone message, statement,
or other document or conversation believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons, and upon
advice and statements of legal counsel (including counsel to Borrowers),
independent accountants, and other experts selected by Administrative Agent.
Administrative Agent will be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless Administrative
Agent first receives all advice or concurrence of the Required Lenders as it
deems appropriate and, if it so requests, confirmation from the Lenders of their
obligation to indemnify Administrative Agent against any and all liability and
expense which might be incurred by Administrative Agent by reason of taking or
continuing to take any such action. Administrative Agent will in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and each such request and any action taken or failure to act pursuant
thereto will be binding upon each Lender. For purposes of determining compliance
with the conditions specified in Section 12, each Lender that has signed this
Agreement will be deemed to have consented to, approved, or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Administrative Agent has received written notice from that Lender prior to the
proposed Closing Date specifying its objection thereto.

 



94



 

14.6         Notice of Default. Administrative Agent will not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Default except
with respect to defaults in the payment of principal, interest and fees required
to be paid to Administrative Agent for the account of the Lenders, unless
Administrative Agent has received written notice from a Lender or a Borrower
referring to this Agreement, describing that Event of Default or Default and
stating that that notice is a “notice of default.” Administrative Agent shall
promptly notify the Lenders of its receipt of any such notice. Administrative
Agent shall take all such actions with respect to each such Event of Default or
Default as requested by the Required Lenders in accordance with Section 13, but
unless and until Administrative Agent has received any such request,
Administrative Agent may (but will not be required to) take any action, or
refrain from taking any action, with respect to any Event of Default or Default
as Administrative Agent deems advisable or in the best interest of the Lenders.

 

14.7         Credit Decision. Each Lender acknowledges that Administrative Agent
has not made any representation or warranty to it, and that no act by
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, will be deemed to
constitute any representation or warranty by Administrative Agent to any Lender
as to any matter, including whether Administrative Agent has disclosed material
information in its possession. Each Lender represents to Administrative Agent
that it has, independently and without reliance upon Administrative Agent and
based on documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition, and creditworthiness of the Loan
Parties, and made its own decision to enter into this Agreement and to extend
credit to Borrowers under this Agreement. Each Lender also represents to
Administrative Agent that it will, independently and without reliance upon
Administrative Agent and based on documents and information as it deems
appropriate at the time, continue to make its own credit analysis, appraisals,
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make all investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition, and creditworthiness of Borrowers. Except for notices, reports and
other documents expressly required in this Agreement to be furnished to the
Lenders by Administrative Agent, Administrative Agent will not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial or other
condition or creditworthiness of any Borrower which may come into the possession
of Administrative Agent.

 

14.8         Indemnification. Whether or not the transactions contemplated by
this Agreement are consummated, each Lender shall indemnify upon demand
Administrative Agent and its directors, officers, employees and agents (to the
extent not reimbursed by or on behalf of Borrowers and without limiting the
obligation of Borrowers to do so), according to its applicable Pro Rata Share,
from and against any and all Indemnified Liabilities, except that no Lender will
be liable for any payment to any such Person of any portion of the Indemnified
Liabilities to the extent determined by a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from the applicable Person’s
own gross negligence or willful misconduct. No action taken in accordance with
the directions of the Required Lenders will be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 14.8. Without
limitation of the foregoing, each Lender shall reimburse Administrative Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs and Taxes) incurred by Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to in this Agreement, to the extent that
Administrative Agent is not reimbursed for any such expenses by or on behalf of
Borrowers. The undertaking in this Section 14.8 will survive repayment of the
Loans, cancellation of the Notes, any foreclosure under, or modification,
release or discharge of, any or all of the Collateral Documents, termination of
this Agreement and the resignation or replacement of Administrative Agent.

 



95



 

14.9         Administrative Agent in Individual Capacities. Monroe Capital and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
the Loan Parties and Affiliates as though Monroe Capital were not Administrative
Agent under this Agreement and without notice to or consent of any Lender. Each
Lender acknowledges that, pursuant to those activities, Monroe Capital or its
Affiliates might receive information regarding Borrowers or their Affiliates
(including information that is subject to confidentiality obligations in favor
of any Borrower or any such Affiliate) and acknowledges that Administrative
Agent will be under no obligation to provide any such information to them. With
respect to their Loans (if any), Monroe Capital and its Affiliates have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though Monroe Capital were not Administrative Agent, and the terms
“Lender” and “Lenders” include Monroe Capital and its Affiliates, to the extent
applicable, in their individual capacities.

 

14.10     Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If Administrative
Agent resigns under this Agreement, the Required Lenders shall, with (so long as
no Event of Default exists) the consent of Borrower Representative (which may
not be unreasonably withheld or delayed), appoint from among the Lenders a
successor Administrative Agent for the Lenders. If no successor agent is
appointed prior to the effective date of the resignation of Administrative
Agent, Administrative Agent may appoint, after consulting with the Lenders and
Borrower Representative, a successor agent from among the Lenders. Upon the
acceptance of its appointment as successor agent under this Agreement, that
successor agent will succeed to all the rights, powers, and duties of the
retiring Administrative Agent and the term “Administrative Agent” will mean that
successor agent, and the retiring Administrative Agent’s appointment, powers and
duties as Administrative Agent will be terminated. After any retiring
Administrative Agent’s resignation under this Agreement as Administrative Agent,
the provisions of this Section 14 and Sections 15.5 and 15.17 will inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as Administrative Agent by the date which is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation will nevertheless thereupon become effective
and the Required Lenders shall perform all of the duties of Administrative Agent
under this Agreement until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.

 

14.11     Collateral Matters. Each Lender authorizes and directs Administrative
Agent to enter into the other Loan Documents for the benefit of Lenders. Each
Lender hereby agrees that, except as otherwise set forth in this Agreement, any
action taken by Administrative Agent or Required Lenders in accordance with the
provisions of this Agreement or the other Loan Documents, and the exercise by
Administrative Agent or Required Lenders of the powers set forth in this
Agreement or therein, together with all other powers as are reasonably
incidental thereto, will be authorized by, and binding upon, all Lenders.
Administrative Agent is hereby authorized on behalf of all Lenders, without the
necessity of any notice to or further consent from any Lender to take any action
with respect to any Collateral or Loan Documents which may be necessary to
perfect and maintain perfected the Liens upon the Collateral granted pursuant to
this Agreement and the other Loan Documents. The Lenders irrevocably authorize
Administrative Agent, at its option and in its discretion, to do any and all of
the following: (a) to release any Lien granted to or held by Administrative
Agent under any Collateral Document (i) upon Payment in Full; (ii) upon property
sold or to be sold or disposed of as part of or in connection with any
disposition permitted under this Agreement (including the release of any
Guarantor in connection with any such disposition); or (iii) subject to
Section 15.1, if approved in writing by the Required Lenders; or (b) to
subordinate its interest in any Collateral to any holder of a Lien on that
Collateral which is permitted by Section 11.2(d)(i), 11.2(d)(iii) or 11.2(k) (it
being understood that Administrative Agent may conclusively rely on a
certificate from Borrower Representative in determining whether the Debt secured
by any such Lien is permitted by Section 11.1(b)). Upon request by
Administrative Agent at any time, the Lenders will confirm in writing
Administrative Agent’s authority to release, or subordinate its interest in,
particular types or items of Collateral pursuant to this Section 14.11.

 



96



 

14.12     Restriction on Actions by Lenders. Each Lender shall not, without the
express written consent of Administrative Agent, and shall, upon the written
request of Administrative Agent (to the extent it is lawfully entitled to do
so), set-off against the Obligations, any amounts owing by that Lender to a Loan
Party or any deposit accounts of any Loan Party now or hereafter maintained with
that Lender. Each Lender shall not, unless specifically requested to do so in
writing by Administrative Agent, take or cause to be taken any action, including
the commencement of any legal or equitable proceedings, to foreclose any loan or
otherwise enforce any security interest in any of the Collateral or to enforce
all or any part of this Agreement or the other Loan Documents. All enforcement
actions under this Agreement and the other Loan Documents against the Loan
Parties or any third party with respect to the Obligations or the Collateral may
be taken by only Administrative Agent (at the direction of the Required Lenders
or as otherwise permitted in this Agreement) or by its agents at the direction
of Administrative Agent.

 

14.13     Administrative Agent May File Proofs of Claim.

 

14.13.1        In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition,
or other judicial proceeding relative to any Loan Party (including any
Insolvency Proceeding), Administrative Agent (irrespective of whether the
principal of any Loan is then due and payable as expressed in this Agreement or
by declaration or otherwise and irrespective of whether Administrative Agent has
made any demand on Borrowers) may, by intervention in any such proceeding or
otherwise, do any and all of the following:

 



97



 

(a)              file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file any other documents as are necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and Administrative Agent under
Sections 5, 15.5, and 15.17) allowed in any such proceedings; and

 

(b)              collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

14.13.2        Any custodian, receiver, assignee, trustee, liquidator,
sequestrator, or other similar official in any such proceeding is hereby
authorized by each Lender to make all payments to Administrative Agent and, in
the event that Administrative Agent consents to the making of such payments
directly to the Lenders, to pay to Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Administrative
Agent and its agents and counsel, and any other amounts due Administrative Agent
under Sections 5, 15.5, and 15.17.

 

14.13.3        Nothing contained in this Agreement will be deemed to authorize
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

14.14     Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger,” if any, has any right,
power, obligation, liability, responsibility, or duty under this Agreement other
than, in the case of any Lender, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified has or is deemed to have any fiduciary relationship with any Lender.
Each Lender acknowledges that it has not relied, and will not rely, on any of
the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action under this Agreement.

 

14.15     Protective Advances. Administrative Agent may, from time to time at
any time that an Event of Default has occurred and is continuing, make all
disbursements and advances (“Protective Advances”) that Administrative Agent, in
its sole discretion, deems necessary or desirable to preserve, protect, prepare
for sale or lease or dispose of the Collateral or any portion thereof, to
enhance the likelihood or maximize the amount of repayment by the Loan Parties
of the Loans and other Obligations or to pay any other amount chargeable to the
Loan Parties pursuant to the terms of this Agreement and the other Loan
Documents, including, without limitation, costs, fees and expenses as described
in Section 15.5. Protective Advances are repayable on demand and will be secured
by the Collateral and bear interest at a rate per annum equal to the rate then
applicable to Base Rate Loans. Protective Advances constitute Obligations under
this Agreement and may be charged to the Loan Account. No Protective Advance
made by Administrative Agent and charged to the Loan Account will be deemed to
constitute a Loan and no Lender will have any obligation to fund any amount to
Administrative Agent as a result thereof. The Administrative Agent shall notify
each Lender and the Borrower Representative in writing of each Protective
Advance made by Administrative Agent, which notice must include a description of
the purpose of that Protective Advance.

 



98



 

Section 15GENERAL.

 

15.1         Waiver; Amendments.

 

(a)              No amendment, modification, or waiver of, or consent with
respect to, any provision of this Agreement or the other Loan Documents will be
effective unless it is in writing and acknowledged by Lenders having an
aggregate Pro Rata Shares of not less than the aggregate Pro Rata Shares
expressly designated in this Agreement with respect thereto or, in the absence
of any such designation as to any provision of this Agreement, by the Required
Lenders. Any amendment, modification, waiver, or consent will be effective only
in the specific instance and for the specific purpose for which given.

 

(b)              The Agent Fee Letter may be amended, waived, consented to, or
modified by the parties thereto.

 

(c)               No amendment, modification, waiver, or consent may extend or
increase the Commitment of any Lender without the written consent of that
Lender.

 

(d)              No amendment, modification, waiver, or consent may extend the
date scheduled for payment of any principal (excluding mandatory prepayments) of
or interest on the Loans or any fees payable under this Agreement without the
written consent of each Lender directly affected thereby.

 

(e)              No amendment, modification, waiver, or consent may reduce the
principal amount of any Loan, the rate of interest thereon, or any fees payable
under this Agreement without the consent of each Lender directly affected
thereby (except (i) for periodic adjustments of interest rates and fees
resulting from a change in the LIBOR Rate and the Base Rate as provided for in
this Agreement, and (ii) that Required Lenders may rescind any increase in the
interest rate under and in accordance with Section 4.1.2).

 

(f)                No amendment, modification, waiver, or consent may do any of
the following without the written consent of each Lender: (i) release any
Borrower or any Guarantor from its obligations, other than as part of or in
connection with any disposition permitted under this Agreement; (ii) release all
or any substantial part of the Collateral granted under the Collateral Documents
(except as permitted by Section 14.11); (iii) change the definitions of Pro Rata
Share or Required Lenders, any provision of this Section 15.1, any provision of
Section 13.3, or reduce the aggregate Pro Rata Share required to effect an
amendment, modification, waiver, or consent.

 

(g)              No provision of Sections 6.2.2, 6.3, or 7.2.2(b) with respect
to the timing or application of mandatory prepayments of the Loans may be
amended, modified, or waived without the consent of Lenders having a majority of
the aggregate Pro Rata Shares of the Term A Loans affected thereby, the Term B
Loans affected thereby and the Incremental Loans affected thereby.

 



99



 

(h)              No provision of Section 14 or other provision of this Agreement
affecting Administrative Agent in its capacity as such may be amended, modified,
or waived without the consent of Administrative Agent.

 

(i)                Notwithstanding the foregoing, this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders,
Administrative Agent, Holdings, and Borrowers to do any of the following: (i) to
add one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term A Loans, the Term B Loans,
the Term B Loan Commitments, and the accrued interest and fees in respect
thereof and (ii) to include appropriately the Lenders holding any such
additional credit facilities in any determination of the Required Lenders.

 

(j)                If, in connection with any proposed amendment, modification,
waiver or termination requiring the consent of all Lenders, the consent of the
Required Lenders is obtained but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained is
referred to as a “Non-Consenting Lender”), then, so long as Administrative Agent
or such other Person is not a Non-Consenting Lender, Administrative Agent and/or
one or more Persons reasonably acceptable to Administrative Agent may (but will
not be required to) purchase from that Non-Consenting Lender, and that
Non-Consenting Lenders shall, upon Administrative Agent’s request, sell and
assign to Administrative Agent and/or any such Person, all of the Loans and
Commitments of that Non-Consenting Lender for an amount equal to the principal
balance of all such Loans and Commitments held by that Non-Consenting Lender and
all accrued interest, fees, expenses, and other amounts then due with respect
thereto through the date of sale, which purchase and sale will be consummated
pursuant to an executed Assignment Agreement. In the event that Non-Consenting
Lender does not execute an Assignment Agreement pursuant to Section 15.6.1
within five (5) Business Days after receipt by such Non-Consenting Lender of
notice of replacement pursuant to this Section 15.1(j) and presentation to such
Non-Consenting Lender of an Assignment Agreement evidencing an assignment
pursuant to this Section 15.1(j), the Administrative Agent shall be entitled
(but not obligated) to execute such an Assignment Agreement on behalf of such
Non-Consenting Lender, and any such Assignment Agreement so executed by the
Borrower Representative, Administrative Agent and, to the extent applicable, any
other Person purchasing such Loans and Commitments of the Non-Consenting Lender,
shall be effective for purposes of this Section 15.1(j) and Section 15.6.1. Upon
any such assignment and payment and compliance with the other provisions of
Section 15.6.1, such replaced Lender shall no longer constitute a “Lender” for
purposes hereof; provided, any rights of such Non-Consenting Lender to
indemnification hereunder shall survive.

 

15.2         Confirmations. Each Borrower and each holder of a Note agree from
time to time, upon written request received by it from the other, to confirm to
the other in writing (with a copy of each such confirmation to Administrative
Agent) the aggregate unpaid principal amount of the Loans then outstanding under
that Note.

 



100



 

15.3         Notices.

 

15.3.1             Generally. Except as otherwise provided in Sections 2.2.2,
all notices under this Agreement must be in writing (including facsimile
transmission) and must be sent to the applicable party at its address shown on
Annex B or at any other address as the receiving party designates, by written
notice received by the other parties, as its address for that purpose. Notices
sent by facsimile transmission will be deemed to have been given when sent;
notices sent by mail will be deemed to have been given three Business Days after
the date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service will be deemed to have been
given when received. For purposes of Sections 2.2.2, Administrative Agent will
be entitled to rely on telephonic instructions from any person that
Administrative Agent in good faith believes is an authorized officer or employee
of Borrower Representative, and Borrowers shall hold harmless Administrative
Agent and each other Lender from any loss, cost, or expense resulting from any
such reliance.

 

15.3.2             Electronic Communications.

 

(a)              Notices and other communications to any Lender under this
Agreement may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, but the foregoing does not apply to notices to any Lender
pursuant to Section 2.2 if that Lender has notified Administrative Agent and
Borrower Representative that it is incapable of receiving notices under
Section 2.2 by electronic communication. Administrative Agent or any of Holdings
and Borrowers may, in its respective sole discretion, agree to accept notices
and other communications to it under this Agreement by electronic communications
pursuant to procedures approved by it, and approval of any such procedures may
be limited to particular notices or communications.

 

(b)              Unless otherwise agreed by the sender and the intended
recipient, (i) notices and other communications sent to an e-mail address will
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail, or other written acknowledgement); (ii) notices or
communications posted to an Internet or intranet website will be deemed received
upon the deemed receipt by the intended recipient, at its e-mail address as
described in the foregoing clause (i), of notification that the notice or
communication is available and identifying the website address therefor; and
(iii) for both clauses (i) and (ii) of this Section 15.3.2(b), any notice,
e-mail or other communication that is not sent during the normal business hours
of the intended recipient will be deemed to have been sent at the opening of
business on the next Business Day for the intended recipient.

 

15.4         Computations. Where the character or amount of any asset or
liability or item of income or expense is required to be determined, or any
consolidation or other accounting computation is required to be made, for the
purpose of this Agreement, that determination or calculation will, to the extent
applicable and except as otherwise specified in this Agreement, be made in
accordance with GAAP, consistently applied, but if Borrower Representative
notifies Administrative Agent that Borrowers wish to amend any covenant in
Section 10 or 11.12 (or any related definition) to eliminate or to take into
account the effect of any change in GAAP on the operation of that covenant (or
if Administrative Agent notifies Borrower Representative that the Required
Lenders wish to amend Section 10 or 11.12 (or any related definition) for that
purpose), then Borrowers’ compliance with that covenant will be determined on
the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either the applicable notice under this Section 15.4 is
withdrawn or the applicable covenant (or related definition) is amended in a
manner satisfactory to Borrowers and the Required Lenders.

 



101



 

15.5         Costs, Expenses and Taxes. Each Borrower, jointly and severally,
shall pay on demand all reasonable out-of-pocket costs and expenses of
Administrative Agent (including, without limitation, Attorney Costs, Taxes and
Other Taxes) in connection with the preparation, execution, syndication,
delivery and administration (including perfection and protection of any
Collateral and the costs of IntraLinks (or other similar service), if
applicable) of this Agreement, the other Loan Documents, and all other documents
provided for in this Agreement or delivered or to be delivered under or in
connection with this Agreement (including any amendment, supplement, or waiver
to any Loan Document), whether or not the transactions contemplated hereby or
thereby are consummated, including, without limitation, all out-of-pocket costs
and expenses incurred pursuant to Section 10.2, and all out-of-pocket costs and
expenses (including, without limitation, Attorney Costs, Taxes, and any Other
Taxes) incurred by Administrative Agent and each Lender after an Event of
Default in connection with the collection of the Obligations or the enforcement
of this Agreement the other Loan Documents or any such other documents or during
any workout, restructuring, or negotiations in respect thereof. In addition,
each Loan Party shall pay, and shall save and hold harmless Administrative Agent
and the Lenders from all liability for, any fees of Borrowers’ auditors in
connection with any reasonable exercise by Administrative Agent and the Lenders
of their rights pursuant to Section 10.2. All Obligations provided for in this
Section 15.5 will survive repayment of the Loans, cancellation of the Notes, and
termination of this Agreement.

 

15.6         Assignments; Participations.

 

15.6.1             Assignments.

 

(a)              Any Lender may at any time assign to one or more Persons (any
such Person, an “Assignee”) all or any portion of that Lender’s Loans and
Commitments, with the prior written consent of Administrative Agent, and, so
long as no Event of Default exists, Borrower Representative (which consent of
Borrower Representative may not be unreasonably withheld or delayed), but (i) no
such consent of any kind is required for an assignment (A) by a Lender to a
Lender or an Affiliate of a Lender or an Approved Fund, (B) to an Eligible
Assignee, or (C) prior to the completion of the primary syndication of the
Commitments as determined by Monroe Capital, and (ii) no assignment may be made
to a Loan Party or an Affiliate of a Loan Party. Except as Administrative Agent
otherwise agrees, any such assignment must be in a minimum aggregate amount
equal to $1,000,000 (which minimum will be $250,000 if the assignment is to an
Affiliate of the assigning Lender) or, if less, the remaining Commitment and
Loans held by the assigning Lender. Borrowers and Administrative Agent will be
entitled to continue to deal solely and directly with the assigning Lender in
connection with the interests so assigned to an Assignee until Administrative
Agent has received and accepted an effective assignment agreement in
substantially the form of Exhibit C (an “Assignment Agreement”) executed,
delivered, and fully completed by the applicable parties thereto and a
processing fee of $3,500. No assignment may be made to any Person if at the time
of that assignment Borrowers would be obligated to pay any greater amount under
Section 7.6 or Section 8 to the Assignee than Borrowers are then obligated to
pay to the assigning Lender under that section (and if any assignment is made in
violation of the foregoing, Borrowers will not be required to pay any such
greater amounts). Any attempted assignment not made in accordance with this
Section 15.6.1 will be treated as the sale of a participation under
Section 15.6.2. Borrower Representative will be deemed to have granted its
consent to any assignment requiring its consent under this Agreement unless
Borrower Representative has expressly objected to that assignment within five
Business Days after notice thereof.

 



102



 

(b)              From and after the date on which the conditions described above
have been met, (i) the Assignee will be deemed automatically to have become a
party to this Agreement and, to the extent that rights and obligations under
this Agreement have been assigned to that Assignee pursuant to the Assignment
Agreement, will have the rights and obligations of a Lender under this
Agreement, and (ii) the assigning Lender, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to that
Assignment Agreement, will be released from its rights (other than its
indemnification rights) and obligations under this Agreement. Upon the request
of the Assignee (and, as applicable, the assigning Lender) pursuant to an
effective Assignment Agreement, Borrowers shall execute and deliver to
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) one or more Notes in accordance with Section 3.1 to reflect
the amounts assigned to that Assignee and the amounts, if any, retained by the
assigning Lender. Each such Note will be dated the effective date of the
applicable assignment. Upon receipt by Administrative Agent of any such Note,
the assigning Lender shall return to Borrower Representative any applicable
prior Note held by it.

 

(c)               Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of that Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 15.6.1 will not apply to
any such pledge or assignment of a security interest. No such pledge or
assignment of a security interest will release a Lender from any of its
obligations under this Agreement or substitute any such pledgee or assignee for
that Lender as a party to this Agreement.

 

15.6.2             Participations. Any Lender may at any time sell to one or
more Persons participating interests in its Loans, Commitments or other
interests under this Agreement (any such Person, a “Participant”). In the event
of a sale by a Lender of a participating interest to a Participant, (a) that
Lender’s obligations under this Agreement will remain unchanged for all
purposes; (b) Borrowers and Administrative Agent shall continue to deal solely
and directly with that Lender in connection with that Lender’s rights and
obligations under this Agreement; and (c) all amounts payable by Borrowers will
be determined as if that Lender had not sold that participation and will be paid
directly to that Lender. No Participant will have any direct or indirect voting
rights under this Agreement except with respect to any event described in
Section 15.1 expressly requiring the unanimous vote of all Lenders or, as
applicable, all affected Lenders. Each Lender agrees to incorporate the
requirements of the preceding sentence into each participation agreement which
that Lender enters into with any Participant. Borrowers agree that if amounts
outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant will be deemed to have the right of
set-off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement, but that right of set-off
is subject to the obligation of each Participant to share with the Lenders, and
the Lenders shall share with each Participant, as provided in Section 7.5.
Participant will be entitled to the benefits of Section 7.6 and Section 8 as if
it were a Lender (but on the date of the participation no Participant will be
entitled to any greater compensation pursuant to Section 7.6 or Section 8 than
would have been paid to the participating Lender on that date if no
participation had been sold, and each Participant must comply with
Section 7.6.4(a) as if it were an Assignee). Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”), which Participant Register shall be made
available to the Borrowers and the Administrative Agent. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 



103



 

15.7         Register. Administrative Agent shall maintain, and deliver a copy
to Borrower Representative upon written request, a copy of each Assignment
Agreement delivered and accepted by it and register (the “Register”) for the
recordation of names and addresses of the Lenders and the Commitment of each
Lender from time to time and whether that Lender is the original Lender or the
Assignee. No assignment will be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register will be conclusive, absent manifest error,
as to the ownership of the interests in the Loans. Administrative Agent will not
incur any liability of any kind with respect to any Lender with respect to the
maintenance of the Register. It is the intention that the Loans and Commitments
be treated as registered obligations and in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code, and that the right,
title, and interest of the Lenders in and to those Loans and Commitments be
transferable only in accordance with the terms of this Agreement.

 

15.8         Governing Law. This Agreement and each Note is a contract made
under and governed by the internal laws of the State of New York applicable to
contracts made and to be performed entirely within that state, without regard to
conflict-of-laws principles.

 



104



 

15.9         Confidentiality. As required by federal law and Administrative
Agent’s policies and practices, Administrative Agent may need to obtain, verify,
and record certain customer identification information and documentation in
connection with opening or maintaining accounts, or establishing or continuing
to provide services. Administrative Agent and each Lender shall use commercially
reasonable efforts (equivalent to the efforts Administrative Agent or that
Lender applies to maintain the confidentiality of its own confidential
information) to maintain as confidential all information provided to them by any
Loan Party and designated as confidential, except that Administrative Agent and
each Lender may disclose any information as follows: (a) to Persons employed or
engaged by Administrative Agent or that Lender or that Lender’s Affiliates or
Approved Funds in evaluating, approving, structuring, or administering the Loans
and the Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such assignee or participant or potential assignee or
participant may disclose any such information to Persons employed or engaged by
them as described in clause (a) of this Section 15.9); (c) as required or
requested by any federal or state regulatory authority or examiner, or any
insurance industry association, or as reasonably believed by Administrative
Agent or that Lender to be compelled by any court decree, subpoena, or legal or
administrative order or process, but Administrative Agent or that Lender, as
applicable, shall (i) use reasonable efforts to give the applicable Loan Party
written notice prior to disclosing the information to the extent permitted by
that requirement, request, court decree, subpoena, or legal or administrative
order or process, and (ii) disclose only that portion of the confidential
information as Administrative Agent or that Lender reasonably believes, or as
counsel for Administrative Agent or that Lender, as applicable, advises
Administrative Agent or that Lender, that it must disclose pursuant to that
requirement; (d) as Administrative Agent or that Lender reasonably believes, or
on the advice of Administrative Agent’s or that Lender’s counsel, is required by
law; (e) in connection with the exercise of any right or remedy under the Loan
Documents or in connection with any litigation to which Administrative Agent or
that Lender is a party; (f) to any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to that Lender; (g) to that Lender’s
independent auditors and other professional advisors as to which that
information has been identified as confidential; or (h) if that information
ceases to be confidential through no fault of Administrative Agent or any
Lender. Notwithstanding the foregoing, Borrowers consent to the publication by
Administrative Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements. If any provision of any confidentiality agreement, non-disclosure
agreement, or other similar agreement between any Borrower and any Lender
conflicts with or contradicts this Section 15.9 with respect to the treatment of
confidential information, then this Section 15.9 will supersede all such prior
or contemporaneous agreements and understandings between the parties.

 

15.10     Severability. Whenever possible each provision of this Agreement is to
be interpreted so as to be effective and valid under applicable law, but if any
provision of this Agreement is prohibited by or invalid under applicable law,
that provision will be ineffective to the extent of that prohibition or
invalidity, without invalidating the remainder of that provision or the
remaining provisions of this Agreement.

 



105



 

15.11     Nature of Remedies. All Obligations of the Loan Parties and rights of
Administrative Agent and the Lenders expressed in this Agreement or in any other
Loan Document are in addition to and not in limitation of those provided by
applicable law. No failure to exercise, and no delay in exercising, on the part
of Administrative Agent or any Lender, any right, remedy, power, or privilege
under this Agreement will operate as a waiver thereof, and no single or partial
exercise of any right, remedy, power, or privilege under this Agreement will
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power, or privilege.

 

15.12     Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties to
this Agreement and supersedes all prior or contemporaneous agreements and
understandings of all such Persons, verbal or written, relating to the subject
matter hereof and thereof (except as relates to the fees described in
Section 5.2) and any prior arrangements made with respect to the payment by the
Loan Parties of (or any indemnification for) any fees, costs, or expenses
payable to or incurred (or to be incurred) by or on behalf of Administrative
Agent or the Lenders.

 

15.13     Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts. Each such
counterpart will be deemed to be an original, but all such counterparts will
together constitute but one and the same Agreement. Receipt of an executed
signature page to this Agreement by facsimile or other electronic transmission
will constitute effective delivery thereof. Electronic records of executed Loan
Documents maintained by the Lenders will be deemed to be originals.

 

15.14     Successors and Assigns. This Agreement binds Borrowers, the Lenders,
Administrative Agent, and their respective successors and assigns and will inure
to the benefit of Borrowers, the Lenders, and Administrative Agent and the
successors and assigns of the Lenders and Administrative Agent. No other Person
is or is intended to be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents. No Loan Party may assign or transfer any of
its rights or Obligations under this Agreement without the prior written consent
of Administrative Agent and each Lender.

 

15.15     Captions. Section captions used in this Agreement are for convenience
only and do not affect the construction of this Agreement.

 

15.16     Customer Identification—USA Patriot Act Notice. Each Lender and Monroe
Capital (each for itself and not on behalf of any other party) hereby notifies
the Loan Parties that, pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “Patriot
Act”), it is required to obtain, verify, and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow that Lender or Monroe Capital, as
applicable, to identify the Loan Parties in accordance with the Patriot Act.

 

15.17     Indemnification by Loan Parties. In consideration of the execution and
delivery of this Agreement by Administrative Agent and the Lenders and the
agreement to extend the Commitments provided under this Agreement, each of
Holdings and each Borrower hereby agrees to indemnify, exonerate, and hold
harmless Administrative Agent, each Lender and each of the officers, directors,
employees, Affiliates, agents, and Approved Funds of Administrative Agent and
each Lender (each, a “Lender Party”) from and against any and all actions,
causes of action, suits, losses, liabilities, damages, and expenses, including
Attorney Costs (collectively, the “Indemnified Liabilities”), incurred by the
Lender Parties or any of them as a result of, or arising out of, or relating to
(a) any tender offer, merger, purchase of capital securities, purchase of assets
(including the Related Transaction) or other similar transaction financed or
proposed to be financed in whole or in part, directly or indirectly, with the
proceeds of any of the Loans; (b) the use, handling, release, emission,
discharge, transportation, storage, treatment or disposal of any Hazardous
Substance at any property owned or leased by any Loan Party; (c) any violation
of any Environmental Laws with respect to conditions at any property owned or
leased by any Loan Party or the operations conducted thereon; (d) the
investigation, cleanup or remediation of offsite locations at which any Loan
Party or their respective predecessors are alleged to have directly or
indirectly disposed of Hazardous Substances; or (e) the execution, delivery,
performance, or enforcement of this Agreement or any other Loan Document by any
of the Lender Parties, in each case except for any such Indemnified Liabilities
arising on account of the applicable Lender Party’s gross negligence or willful
misconduct as determined by a final, non-appealable judgment by a court of
competent jurisdiction. If and to the extent that the foregoing undertaking is
unenforceable for any reason, each of Holdings and each Borrower hereby agrees
to make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law. All
obligations provided for in this Section 15.17 will survive repayment of the
Loans, cancellation of the Notes, any foreclosure under, or any modification,
release, or discharge of, any or all of the Collateral Documents and termination
of this Agreement.

 



106



 

15.18     Non-Liability of Lenders.

 

(a)              The relationship between Borrowers on the one hand and the
Lenders and Administrative Agent on the other hand is solely that of borrower
and lender. Neither Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Loan Parties, on the one hand, and Administrative Agent and the Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor. Neither Administrative Agent nor any Lender undertakes any
responsibility to any Loan Party to review or inform any Loan Party of any
matter in connection with any phase of any Loan Party’s business or operations.
Each of Holdings and each Borrower agrees, on behalf of itself and each other
Loan Party, that neither Administrative Agent nor any Lender has any liability
to any Loan Party (whether sounding in tort, contract or otherwise) for losses
suffered by any Loan Party in connection with, arising out of, or in any way
related to the transactions contemplated and the relationship established by the
Loan Documents, or any act, omission, or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that those losses resulted from the gross negligence
or willful misconduct of the party from which recovery is sought.

 

(b)              No Lender Party will be liable for any damages arising from the
use by others of any information or other materials obtained through IntraLinks
or other similar information transmission systems in connection with this
Agreement. No Lender Party will have any liability with respect to, and each of
Holdings and each Borrower, on behalf of itself and each other Loan Party,
hereby waives, releases, and agrees not to sue for, any special, punitive,
exemplary, indirect, or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date).

 



107



 

(c)               Each Loan Party acknowledges that it has been advised by
counsel in the negotiation, execution and delivery of this Agreement and the
other Loan Documents to which it is a party. No joint venture is created hereby
or by the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders.

 

15.19     Forum Selection and Consent to Jurisdiction. Any litigation based
hereon, or arising out of, under, or in connection with this Agreement or any
other Loan Document, will be brought and maintained exclusively in the courts of
the State of New York or in any federal court sitting in the borough of
Manhattan, but nothing in this Agreement will be deemed or operate to preclude
Administrative Agent from bringing suit or taking other legal action in any
other jurisdiction. Each of Holdings and each Borrower hereby expressly and
irrevocably submits to the jurisdiction of the courts of the State of New York
and of the federal courts sitting in the borough of Manhattan for the purpose of
any such litigation as set forth above. Each of Holdings and each Borrower
further irrevocably consents to the service of process by registered mail,
postage prepaid, or by personal service within or without the State of New York.
Each of Holdings and each Borrower hereby expressly and irrevocably waives, to
the fullest extent permitted by law, any objection that it now has or hereafter
might have to the laying of venue of any such litigation brought in any such
court referred to above and any claim that any such litigation has been brought
in an inconvenient forum.

 

15.20     Waiver of Jury Trial. Each Borrower, Holdings, Administrative Agent,
and each Lender hereby waives any right to a trial by jury in any action or
proceeding to enforce or defend any rights under this Agreement, any Note, any
other Loan Document, and any amendment, instrument, document, or agreement
delivered or which might in the future be delivered in connection with this
Agreement or therewith or arising from any lending relationship existing in
connection with any of the foregoing, and agrees that any such action or
proceeding will be tried before a court and not before a jury.

 

15.21     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement, or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by (a) the application of any Write-Down and Conversion
Powers by the applicable Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an Affected
Financial Institution; and (b) the effects of any Bail-in Action on any such
liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in that
Affected Financial Institution, its parent undertaking, or a bridge institution
that may be issued to it or otherwise conferred on it, and that such shares or
other instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

 



108



 

15.22     Acknowledgement Regarding any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

15.23     Certain ERISA Matters.

 

(a)              Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrowers or any other Loan
Party, that at least one of the following is and will be true:

 

(i)                such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more benefit plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,

 



109



 

(ii)              the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

(iii)           (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(iv)            such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)              In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party ahereto, for
the benefit of, the Administrative Agent and not, for the avoidance of doubt, to
or for the benefit of the Borrowers or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

15.24     ABL Intercreditor Agreement. Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, (a) the Liens granted to the
Administrative Agent in favor of the Lenders pursuant to this Agreement and the
other Loan Documents and the exercise of any right related to any Collateral
shall be subject, in each case, to the terms of the ABL Intercreditor Agreement,
and (b) in the event of any conflict between the terms and provisions of this
Agreement or any other Loan Document, on the one hand, and the terms and
provisions of the ABL Intercreditor Agreement, on the other hand, the terms and
provisions of the ABL Intercreditor Agreement shall continue.

 



110



 

Section 16JOINT AND SEVERAL LIABILITY

 

16.1         Applicability of Terms. Each Borrower and each Person comprising a
Borrower hereby acknowledges and agrees that all of the representations,
warranties, covenants, obligations, conditions, agreements, and other terms
contained in this Agreement are applicable to and binding upon each Person
comprising a Borrower unless expressly otherwise stated in this Agreement.

 

16.2         Joint and Several Liability. Each Borrower is jointly and severally
liable for all of the Obligations of each other Borrower, regardless of which
Borrower actually receives the proceeds or other benefits of the Loans or other
extensions of credit under this Agreement or the manner in which Borrowers,
Administrative Agent, or any Lender accounts therefor in their respective books
and records.

 

16.3         Benefits and Best Interests. Each Borrower acknowledges that it
will enjoy significant benefits from the business conducted by each other
Borrower because of, inter alia, their combined ability to bargain with other
Persons including without limitation their ability to receive the Loans and
other credit extensions under this Agreement and the other Loan Documents which
would not have been available to any Borrower acting alone. Each Borrower has
determined that it is in its best interest to procure the credit facilities
contemplated under this Agreement, with the credit support of each other
Borrower as contemplated by this Agreement and the other Loan Documents.

 

16.4         Accommodations. Each of Administrative Agent and the Lenders have
advised each Borrower that it is unwilling to enter into this Agreement and the
other Loan Documents and make available the credit facilities extended hereby or
thereby to any Borrower unless each Borrower agrees, among other things, to be
jointly and severally liable for the due and proper payment of the Obligations
of each other Borrower. Each Borrower has determined that it is in its best
interest and in pursuit of its purposes that it so induce the Lenders to extend
credit pursuant to this Agreement and the other documents executed in connection
with this Agreement (a) because of the desirability to each Borrower of the
credit facilities under this Agreement and the interest rates and the modes of
borrowing available under this Agreement and under those other documents;
(b) because each Borrower might engage in transactions jointly with other
Borrowers; and (c) because each Borrower might require, from time to time,
access to funds under this Agreement for the purposes set forth in this
Agreement. Each Borrower, individually, expressly understands, agrees, and
acknowledges that the credit facilities contemplated under this Agreement would
not be made available on the terms of this Agreement in the absence of the
collective credit of all the Borrowers, and the joint and several liability of
all the Borrowers. Accordingly, each Borrower acknowledges that the benefit of
the accommodations made under this Agreement to the Borrowers, as a whole,
constitutes reasonably equivalent value, regardless of the amount of the
indebtedness actually borrowed by, advanced to, or the amount of credit provided
to, or the amount of collateral provided by, any one Borrower.

 

16.5         Maximum Amount. To the extent that applicable law otherwise would
render the full amount of the joint and several obligations of any Borrower
under this Agreement and under the other Loan Documents invalid or
unenforceable, that Person’s obligations under this Agreement and under the
other Loan Documents will be limited to the maximum amount that does not result
in any such invalidity or unenforceability, but each Borrower’s obligations
under this Agreement and under the other Loan Documents will be presumptively
valid and enforceable to their fullest extent in accordance with the terms
hereof or thereof, as if this Section 16 were not a part of this Agreement.

 



111



 

16.6         Joint Liability Payments. To the extent that any Borrower makes a
payment under this Section 16 of all or any of the Obligations (a “Joint
Liability Payment”) that, taking into account all other Joint Liability Payments
then previously or concurrently made by any other Borrower, exceeds the amount
that Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by those Joint Liability Payments in the same proportion
that that Person’s Allocable Amount (as determined immediately prior to those
Joint Liability Payments) bore to the aggregate Allocable Amounts of each
Borrower as determined immediately prior to the making of those Joint Liability
Payments, then, following payment in full in cash of the Obligations (other than
contingent indemnification Obligations not then asserted) and the termination of
the Commitments, that Borrower will be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of that excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to the applicable Joint Liability Payments. As of any
date of determination, the “Allocable Amount” of any Borrower is equal to the
maximum amount of the claim that could then be recovered from that Borrower
under this Section 16 without rendering that claim voidable or avoidable under
§ 548 of Chapter 11 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or similar statute
or common law.

 

16.7         Financial Condition. Each Borrower assumes responsibility for
keeping itself informed of the financial condition of each other Borrower, and
any and all endorsers and/or guarantors of any instrument or document evidencing
all or any part of each other Borrower’s Obligations, and of all other
circumstances bearing upon the risk of nonpayment by each other Borrower of its
Obligations, and each Borrower agrees that neither Administrative Agent nor any
Lender has or will have any duty to advise that Borrower of information known to
Administrative Agent or any Lender regarding any such condition or any such
circumstances or to undertake any investigation not a part of its regular
business routine. If Administrative Agent or any Lender, in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Borrower, neither Administrative Agent nor any Lender will be under any
obligation to update any such information or to provide any such information to
that Borrower or any other Person on any subsequent occasion.

 

16.8         Administrative Agent Authorizations. Subject to Section 15.1,
Administrative Agent is hereby authorized to, at any time and from time to time,
to do any and all of the following: (a) in accordance with the terms of this
Agreement, renew, extend, accelerate, or otherwise change the time for payment
of, or other terms relating to, Obligations incurred by any Borrower or any
other Loan Party, otherwise modify, amend or change the terms of any promissory
note or other agreement, document or instrument now or hereafter executed by any
Borrower or any other Loan Party and delivered to Administrative Agent or any
Lender; (b) accept partial payments on an Obligation incurred by any Borrower;
(c) take and hold security or collateral for the payment of an Obligation
incurred by any Borrower under this Agreement or for the payment of any
guaranties of an Obligation incurred by any Borrower or other liabilities of any
Borrower and exchange, enforce, waive, and release any such security or
collateral; (d) apply any such security or collateral and direct the order or
manner of sale thereof as Administrative Agent, in its sole discretion,
determines; and (e) settle, release, compromise, collect, or otherwise liquidate
an Obligation incurred by any Borrower and any security or collateral therefor
in any manner, without affecting or impairing the obligations of any other
Borrower. In accordance with the terms of this Agreement, Administrative Agent
has the exclusive right to determine the time and manner of application of any
payments or credits, whether received from a Borrower or any other source, and
any such determination will be binding on each Borrower. In accordance with the
terms of this Agreement, all such payments and credits may be applied, reversed
and reapplied, in whole or in part, to any of an Obligation incurred by any
Borrower as Administrative Agent determines in its sole discretion without
affecting the validity or enforceability of the Obligations of any other
Borrower. Nothing in this Section 16 modifies any right of any Borrower or any
Lender to consent to any amendment or modification of this Agreement or the
other Loan Documents in accordance with the terms hereof or thereof.

 



112



 

16.9         Unconditional Obligations. Each Borrower hereby agrees that, except
as otherwise expressly provided in this Agreement, its obligations under this
Agreement are and will be unconditional, irrespective of (a) the absence of any
attempt to collect an Obligation incurred by any Borrower from any Borrower or
any guarantor or other action to enforce the same; (b) failure by Administrative
Agent to take any steps to perfect and maintain its security interest in, or to
preserve its rights to, any security or collateral for an Obligation incurred by
any Borrower; (c) any Insolvency Proceeding by or against any Borrower or any
other Loan Party, or Administrative Agent’s or any Lender’s election in any such
proceeding of the application of § 1111(b)(2) of the Bankruptcy Code; (d) any
borrowing or grant of a security interest by any Borrower as
debtor-in-possession under § 364 of the Bankruptcy Code; (e) the disallowance,
under § 502 of the Bankruptcy Code, of all or any portion of Administrative
Agent’s or any Lender’s claim(s) for repayment of any of an Obligation incurred
by any Borrower; or (f) any other circumstance which might otherwise constitute
a legal or equitable discharge or defense of a guarantor unless that legal or
equitable discharge or defense is that of a Borrower in its capacity as a
Borrower.

 

16.10     Notices. Any notice given by Borrower Representative under this
Agreement will constitute and be deemed to be notice given by all Borrowers,
jointly and severally. Notice given by Administrative Agent or any Lender to
Borrower Representative under this Agreement or pursuant to any other Loan
Documents in accordance with the terms of this Agreement or of any applicable
other Loan Document will constitute notice to each Borrower. The knowledge of
any Borrower will be imputed to all Borrowers and any consent by Borrower
Representative or any Borrower will constitute the consent of, and will bind,
all Borrowers.

 

16.11     No Impairment of Obligations or Limitation of Liability. This
Section 16 is intended only to define the relative rights of Borrowers and
nothing set forth in this Section 16 is intended to or will impair the
obligations of Borrowers, jointly and severally, to pay any amounts as and when
the same become due and payable in accordance with the terms of this Agreement
or any other Loan Documents. Nothing contained in this Section 16 limits the
liability of any Borrower to pay the credit facilities made directly or
indirectly to that Borrower and accrued interest, fees, and expenses with
respect thereto for which that Borrower is primarily liable.

 



113



 

16.12     Rights of Contribution and Indemnification. The parties to this
Agreement acknowledge that the rights of contribution and indemnification under
this Section 16 constitute assets of each Borrower to which any such
contribution and indemnification is owing. The rights of any indemnifying
Borrower against the other Borrowers under this Section 16 will be exercisable
upon the full and payment of the Obligations and the termination of the
Commitments.

 

16.13     Subrogation. No payment made by or for the account of a Borrower,
including, without limitation, (a) a payment made by that Borrower on behalf of
an Obligation of another Borrower or (b) a payment made by any other Person
under any guaranty, will entitle that Borrower, by subrogation or otherwise, to
any payment from that other Borrower or from or out of property of that other
Borrower and that Borrower shall not exercise any right or remedy against that
other Borrower or any property of that other Borrower by reason of any
performance of that Borrower of its joint and several obligations under this
Agreement, until, in each case, the termination of the Commitments and payment
in full of all Obligations (other than contingent indemnification Obligations
not then asserted).

 

Section17       Appointment of Borrower Representative.

 

17.1         Appointment. Each Borrower hereby irrevocably (until Payment in
Full or a change pursuant to Section 17.4) appoints and constitutes Borrower
Representative as its agent to request and receive the proceeds of advances in
respect of the Loans (and to otherwise act on behalf of that Borrower pursuant
to this Agreement and the other Loan Documents) from the Lenders in the name or
on behalf of that Borrower. Administrative Agent may disburse those proceeds to
the bank account of Borrower Representative (or any other Borrower) without
notice to any other Borrower or any other Loan Party.

 

17.2         Additional Appointments. Each Borrower hereby irrevocably (until
Payment in Full or a change pursuant to Section 17.4) appoints and constitutes
the Borrower Representative as its agent to (a) receive statements of account
and all other notices from Administrative Agent with respect to the Obligations
or otherwise under or in connection with this Agreement and the other Loan
Documents, (b) execute and deliver Compliance Certificates and all other
notices, certificates and documents to be executed and/or delivered by any
Borrower under this Agreement or the other Loan Documents; and (c) otherwise act
on behalf of that Borrower pursuant to this Agreement and the other Loan
Documents.

 

17.3         Reliance. The authorizations contained in this Section 17 are
coupled with an interest and are irrevocable until Payment in Full or a change
pursuant to Section 17.4, and Administrative Agent may rely on any notice,
request, information supplied by the Borrower Representative, every document
executed by the Borrower Representative, every agreement made by the Borrower
Representative or other action taken by the Borrower Representative in respect
of any Borrower or other Loan Party as if the same were supplied, made or taken
by that Borrower or Loan Party. Without limiting the generality of the
foregoing, the failure of one or more Borrowers or other Loan Parties to join in
the execution of any writing in connection with this Agreement will not relieve
any Borrower or other Loan Party from obligations in respect of that writing.

 



114



 

17.4         Termination or Change of Borrower Representative. No purported
termination of or change in the appointment of Borrower Representative as agent
will be effective without the prior written consent of Administrative Agent.

 

[Signature pages follow]

 



115



 

The parties are signing this Credit Agreement as of the date stated in the
introductory clause.

 

  QUEST RESOURCE HOLDING   CORPORATION, as Holdings         By: /s/ Laurie L.
Latham   Name: Laurie L. Latham   Title: Senior Vice President, Chief Financial
Officer, Secretary, and Treasurer         QUEST RESOURCE MANAGEMENT GROUP,  
LLC, as a Borrower         By: /s/ Laurie L. Latham   Name: Laurie L. Latham  
Title: Chief Financial Officer, Secretary, and Treasurer         QUEST
SUSTAINABILITY SERVICES, INC.,   as a Borrower         By: /s/ Laurie L. Latham
  Name: Laurie L. Latham   Title: Chief Financial Officer, Secretary, and
Treasurer         LANDFILL DIVERSION INNOVATIONS,   L.L.C., as a Borrower      
By: /s/ Laurie L. Latham   Name: Laurie L. Latham   Title: Chief Financial
Officer, Secretary, and Treasurer         YOUCHANGE, INC.,   as a Borrower      
  By: /s/ Laurie L. Latham   Name: Laurie L. Latham   Title: Chief Financial
Officer, Secretary, and Treasurer         QUEST VERTIGENT CORPORATION,   as a
Borrower         By: /s/ Laurie L. Latham   Name: Laurie L. Latham   Title:
Chief Financial Officer, Secretary, and Treasurer

 

Signature page to Credit Agreement







 

  QUEST VERTIGENT ONE, LLC,   as a Borrower         By: /s/ Laurie L. Latham  
Name: Laurie L. Latham   Title: Chief Financial Officer, Secretary, and
Treasurer         GLOBAL ALERTS, LLC,   as a Borrower       By: /s/ Laurie L.
Latham   Name: Laurie L. Latham   Title: Chief Financial Officer, Secretary, and
Treasurer

 

Signature page to Credit Agreement







 

 

MONROE CAPITAL MANAGEMENT

ADVISORS, LLC, as Administrative Agent

      By: /s/ Alex Parmacek   Name: Alex Parmacek   Title: Vice President

 

Signature page to Credit Agreement







 

  MONROE CAPITAL CORPORATION,   in its capacity as a Lender                 By:
/s/ Alex Parmacek       Name: Alex Parmacek       Title: Vice President        
    MONROE CAPITAL INCOME PLUS CORPORATION,   in its capacity as a Lender      
          By: /s/ Alex Parmacek       Name: Alex Parmacek       Title: Vice
President             MC INCOME PLUS FINANCING SPV LLC,   in its capacity as a
Lender                 By: /s/ Alex Parmacek       Name: Alex Parmacek      
Title: Vice President            

MONROE CAPITAL PRIVATE CREDIT FUND III

FINANCING SPV LLC,

  in its capacity as a Lender               By:

MONROE CAPITAL PRIVATE CREDIT

FUND III LP,

      as Designated Manager               By:

MONROE CAPITAL PRIVATE CREDIT

FUND III LLC,

      its general partner                 By: /s/ Alex Parmacek       Name: Alex
Parmacek       Title: Vice President

 

Signature page to Credit Agreement







 

  MONROE CAPITAL PRIVATE CREDIT FUND III LP,   in its capacity as a Lender      
        By:

MONROE CAPITAL PRIVATE CREDIT

FUND III LLC,

      its general partner                 By: /s/ Alex Parmacek       Name: Alex
Parmacek       Title: Vice President            

MONROE CAPITAL PRIVATE CREDIT FUND II

(UNLEVERAGED) LP,

  in its capacity as a Lender               By:

MONROE CAPITAL PRIVATE CREDIT

FUND III LLC,

      its general partner                 By: /s/ Alex Parmacek       Name: Alex
Parmacek       Title: Vice President             MONROE PRIVATE CREDIT FUND A
LP,   in its capacity as a Lender               By: MONROE PRIVATE CREDIT FUND A
LLC,       its general partner                 By: /s/ Alex Parmacek       Name:
Alex Parmacek       Title: Vice President

 

Signature page to Credit Agreement







 

 

MONROE PRIVATE CREDIT FUND A FINANCING

SPV LLC,

  in its capacity as a Lender               By: MONROE PRIVATE CREDIT FUND A LP,
      as Designated Manager               By: MONROE PRIVATE CREDIT FUND A LLC,
      its general partner                 By: /s/ Alex Parmacek         Name:
Alex Parmacek       Title: Vice President             MONROE CAPITAL PRIVATE
CREDIT FUND I LP,   in its capacity as a Lender               By: MONROE CAPITAL
PRIVATE CREDIT FUND I LLC,       its general partner                 By: /s/
Alex Parmacek       Name: Alex Parmacek       Title: Vice President            
MONROE CAPITAL PRIVATE CREDIT FUND VT LP,   in its capacity as a Lender        
      By:

MONROE CAPITAL PRIVATE CREDIT

FUND VT LLC,

      its general partner                 By: /s/ Alex Parmacek       Name: Alex
Parmacek       Title: Vice President             MC FINANCING SPV I, LLC,   in
its capacity as a Lender                 By: /s/ Alex Parmacek       Name: Alex
Parmacek       Title: Vice President

 

Signature page to Credit Agreement

 

